 


117 HR 1620 EH: Violence Against Women Act Reauthorization Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 1st Session 
H. R. 1620 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To reauthorize the Violence Against Women Act of 1994, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Violence Against Women Act Reauthorization Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:  
 
Sec. 1. Short title; table of contents. 
Sec. 2. Universal definitions and grant conditions. 
Sec. 3. Agency and Department Coordination. 
Sec. 4. Effective date. 
Sec. 5. Availability of funds. 
Sec. 6. Sense of Congress. 
Sec. 7. Inclusion of disparate impact in studies. 
Title I—Enhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalking 
Sec. 101. Stop grants. 
Sec. 102. Grants to encourage improvements and alternatives to the criminal justice response. 
Sec. 103. Legal assistance for victims. 
Sec. 104. Grants to support families in the justice system. 
Sec. 105. Outreach and services to underserved populations grants. 
Sec. 106. Criminal provisions. 
Sec. 107. Rape survivor child custody. 
Sec. 108. Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 109. Grants for lethality assessment programs authorization. 
Title II—Improving Services for Victims 
Sec. 201. Sexual assault services program. 
Sec. 202. Sexual Assault Services Program. 
Sec. 203. Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance program. 
Sec. 204. Grants for training and services to end violence against people with disabilities and Deaf people. 
Sec. 205. Training and services to end abuse in later life. 
Sec. 206. Demonstration program on trauma-informed, victim-centered training for law enforcement. 
Sec. 207. Authorization of the FAST Initiative. 
Sec. 208. Lesbian, Gay, Bisexual, and Transgender Specific Services Program. 
Title III—Services, Protection, and Justice for Young Victims 
Sec. 301. Rape prevention and education grant. 
Sec. 302. Creating hope through outreach, options, services, and education (CHOOSE) for children and youth. 
Sec. 303. Grants to combat violent crimes on campuses. 
Title IV—Violence Reduction Practices 
Sec. 401. Study conducted by the Centers for Disease Control and Prevention. 
Sec. 402. Saving Money and Reducing Tragedies (SMART) through Prevention grants. 
Title V—Strengthening the Healthcare Systems Response 
Sec. 501. Grants to strengthen the healthcare systems response to domestic violence, dating violence, sexual assault, and stalking. 
Sec. 502. Maternal mortality or morbidity study. 
Title VI—Safe Homes for Victims 
Sec. 601. Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 602. Ensuring compliance and implementation; prohibiting retaliation against victims. 
Sec. 603. Protecting the right to report crime from one’s home. 
Sec. 604. Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking. 
Sec. 605. Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking. 
Sec. 606. United States Housing Act of 1937 amendments. 
Title VII—Economic Security for Victims 
Sec. 701. Findings. 
Sec. 702. National Resource Center on workplace responses to assist victims of domestic and sexual violence. 
Sec. 703. Provisions related to Unemployment Compensation and the Temporary Assistance for Needy Families Program. 
Sec. 704. Study and reports on barriers to survivors’ economic security access. 
Sec. 705. GAO Study. 
Sec. 706. Education and information programs for survivors. 
Sec. 707. Severability. 
Sec. 708. Study on costs of divorce in domestic violence cases. 
Title VIII—Homicide reduction initiatives 
Sec. 801. Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection orders. 
Sec. 802. Prohibiting stalkers and individuals subject to court order from possessing a firearm. 
Title IX—Safety for Indian Women 
Sec. 901. Findings and purposes. 
Sec. 902. Authorizing funding for the Tribal access program. 
Sec. 903. Tribal jurisdiction over covered crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement officer or corrections officer. 
Title X—Office on Violence Against Women 
Sec. 1001. Establishment of Office on Violence Against Women. 
Sec. 1002. Office on Violence Against Women a Deputy Director for Culturally Specific Communities. 
Title XI—Improving Conditions for Women in Federal Custody 
Sec. 1101. Improving the treatment of primary caretaker parents and other individuals in federal prisons. 
Sec. 1102. Public health and safety of women. 
Sec. 1103. Research and report on women in federal incarceration. 
Sec. 1104. Reentry planning and services for incarcerated women. 
Title XII—Law Enforcement Tools to Enhance Public Safety 
Sec. 1201. Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm. 
Sec. 1202. Reporting of background check denials to state, local, and Tribal authorities. 
Sec. 1203. Special assistant U.S. attorneys and cross-deputized attorneys. 
Sec. 1204. Review on Native American interactions with law enforcement. 
Title XIII—Closing the Law Enforcement Consent Loophole 
Sec. 1301. Short title. 
Sec. 1302. Prohibition on engaging in sexual acts while acting under color of law. 
Sec. 1303. Incentives for States. 
Sec. 1304. Reports to Congress. 
Sec. 1305. Definition. 
Title XIV—Other Matters 
Sec. 1401. National stalker and domestic violence reduction. 
Sec. 1402. Federal victim assistants reauthorization. 
Sec. 1403. Child abuse training programs for judicial personnel and practitioners reauthorization. 
Sec. 1404. Sex offender management. 
Sec. 1405. Court-appointed special advocate program. 
Sec. 1406. Sexual assault forensic exam program grants. 
Sec. 1406A. Strategies to improve coordination of sexual assault forensic nurse exam training and program sustainability. 
Sec. 1407. Review on link between substance use and victims of domestic violence dating violence, sexual assault, or stalking. 
Sec. 1408. Interagency working group to study Federal efforts to collect data on sexual violence. 
Sec. 1409. National Domestic Violence Hotline. 
Sec. 1410. Deputy Assistant Attorney General on Culturally Specific Communities within the Office of Justice Programs. 
Sec. 1411. National resource center on workplace responses to assist victims of domestic and sexual violence assistance for microbusinesses. 
Sec. 1412. Civil action relating to disclosure of intimate images. 
Sec. 1413. Certain activities relating to intimate visual depictions. 
Sec. 1414. Task force on sexual violence in education. 
Sec. 1415. Survivors’ bill of rights. 
Sec. 1416. Report on sexual assault response teams at hospitals. 
Title XV—Cybercrime Enforcement 
Sec. 1501. Local law enforcement grants for enforcement of cybercrimes. 
Sec. 1502. National Resource Center Grant. 
Sec. 1503. National strategy, classification, and reporting on cybercrime. 
Title XVI—Keeping Children Safe from Family Violence 
Sec. 1601. Short title. 
Sec. 1602. Findings. 
Sec. 1603. Purposes. 
Sec. 1604. Definition of covered formula grant. 
Sec. 1605. Increased funding for formula grants authorized. 
Sec. 1606. Application. 
Sec. 1607. Rule of construction. 
Sec. 1608. Grant term. 
Sec. 1609. Uses of funds. 
Sec. 1610. Authorization of appropriations. 
Sec. 1611. Sexual assault survivors' rights. 
Sec. 1612. Grants to State and Tribal courts to implement protection order pilot programs. 
Sec. 1613. Online survey tool for campus safety. 
Sec. 1614. Study on child custody in domestic violence cases. 
Title XVII—Protections for certain immigrant women 
Sec. 1701. Pilot program to provide additional protections.  
2.Universal definitions and grant conditionsSection 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291) is amended— (1)in subsection (a)— 
(A)by striking In this title and inserting In this title, and for the purpose of all grants authorized under this title; (B)by striking paragraph (5) and inserting the following new paragraph: 
 
(5)Court-based and court-related personnelThe terms court-based personnel and court-related personnel mean persons working in the court, whether paid or volunteer, including— (A)clerks, special masters, domestic relations officers, administrators, mediators, custody evaluators, guardians ad litem, lawyers, negotiators, probation, parole, interpreters, victim assistants, victim advocates, and judicial, administrative, or any other professionals or personnel similarly involved in the legal process;  
(B)court security personnel; (C)personnel working in related, supplementary offices or programs (such as child support enforcement); and 
(D)any other court-based or community-based personnel having responsibilities or authority to address domestic violence, dating violence, sexual assault, or stalking in the court system.; (C)by striking paragraph (8) and inserting the following new paragraph: 
 
(8)Domestic violenceThe term domestic violence means a pattern of behavior involving the use or attempted use of physical, sexual, verbal, psychological, economic, or technological abuse or any other coercive behavior committed, enabled, or solicited to gain or maintain power and control over a victim, by a person who— (A)is a current or former spouse or dating partner of the victim, or other person similarly situated to a spouse of the victim; 
(B)is cohabitating with or has cohabitated with the victim as a spouse or dating partner; (C)shares a child in common with the victim; 
(D)is an adult family member of, or paid or nonpaid caregiver in an ongoing relationship of trust with, a victim aged 50 or older or an adult victim with disabilities; or (E)commits acts against a youth or adult victim who is protected from those acts under the family or domestic violence laws of the jurisdiction.; 
(D)in paragraph (9)— (i)by striking consideration of and inserting consideration of one or more of the following factors; 
(ii)in subparagraph (B), by striking ; and and inserting a semicolon; (iii)in subparagraph (C), by striking the period at the end and inserting ; or; and 
(iv)by inserting the following new subparagraph:   (D) the cultural context of the relationship.;  
(E)in the matter following paragraph (9), by inserting the following:   Sexual contact is not a necessary component of such a relationship.;  (F)in paragraph (10)— 
(i)by striking person— and inserting dating partner.; and (ii)by striking subparagraphs (A) and (B); 
(G)by striking paragraphs (11) and (12);  (H)by striking paragraph (19) and inserting the following new paragraph:  
 
(19)Legal assistance 
(A)The term legal assistance means assistance provided by or under the direct supervision of a person described in subparagraph (B) to a person described in subparagraph (C) relating to a matter described in subparagraph (D). (B)A person described in this subparagraph is— 
(i)a licensed attorney; (ii)in the case of an immigration proceeding, a Board of Immigration Appeals accredited representative; 
(iii)in the case of legal services provided at a facility operated by the Department of Veterans Affairs, a representative authorized by the Secretary who is providing legal services in connection with medical services, and other unmet legal needs, such as issues related to child custody, elder law, and landlord-tenant disputes; or (iv)any person who functions as an attorney or lay advocate in a Tribal court. 
(C)A person described in this subparagraph is an adult or youth victim of domestic violence, dating violence, sexual assault, or stalking. (D)A matter described in this subparagraph is a matter related to— 
(i)divorce, parental rights, child support, Tribal, territorial, immigration, employment, administrative agency, housing, campus, education, healthcare, privacy, contract, consumer, civil rights, protection or order or other injunctive proceedings, related enforcement proceedings, and other similar matters; (ii)criminal justice investigations, prosecutions and post-conviction matters (including sentencing, parole, probation, and vacatur or expungement) that impact the victim's safety, privacy, or other interests as a victim; or 
(iii)alternative dispute resolution, restorative practices, or other processes intended to promote victim safety, privacy, and autonomy, and offender accountability, regardless of court involvement.For purposes of this paragraph, intake or referral, by itself, does not constitute legal assistance.;  (I)in paragraph (39)— 
(i)by inserting who cannot access, or before who face barriers; (ii)by striking and using victim services and inserting , using, or receiving appropriate victim services; and 
(iii)by striking alienage and inserting immigration; and (J)by adding at the end the following new paragraphs: 
 
(46)Abuse in later lifeThe term abuse in later life— (A)means— 
(i)neglect, abandonment, economic abuse, or willful harm of an adult aged 50 or older by an individual in an ongoing relationship of trust with the victim; or (ii)domestic violence, dating violence, sexual assault, or stalking of an adult aged 50 or older by any individual; and 
(B)does not include self-neglect.  (47)Restorative practiceThe term restorative practice means a process, whether court-referred or community-based, that— 
(A)involves, on a voluntary basis, and to the extent possible, those who have committed a specific offense and those who have been harmed as a result of the offense, as well as the affected community; (B)has the goal of collectively seeking accountability from the accused, and developing a process whereby the accused will take responsibility for his or her actions, and a plan for providing relief to those harmed, through allocution, restitution, community service or other processes upon which the victim, the accused, the community, and the court (if court-referred) can agree; 
(C)is conducted in a framework that protects victim safety and supports victim autonomy; and (D)includes protocols to address the use of information disclosed during such process for other law enforcement purposes.  
(48)Digital servicesThe term digital services means services, resources, information, support or referrals provided through electronic communications platforms and media, whether via mobile device technology, video technology, or computer technology, including utilizing the internet, as well as any other emerging communications technologies that are appropriate for the purposes of providing services, resources, information, support, or referrals for the benefit of victims of domestic violence, dating violence, sexual assault, or stalking. (49)Economic abuseThe term economic abuse, in the context of domestic violence, dating violence, and abuse in later life, means behavior that is coercive, deceptive, or unreasonably controls or restrains a person’s ability to acquire, use, or maintain economic resources to which they are entitled, including using coercion, fraud, or manipulation to— 
(A)restrict a person’s access to money, assets, credit, or financial information; (B)unfairly use a person’s personal economic resources, including money, assets, and credit, for one’s own advantage; or 
(C)exert undue influence over a person’s financial and economic behavior or decisions, including forcing default on joint or other financial obligations, exploiting powers of attorney, guardianship, or conservatorship, or failing or neglecting to act in the best interests of a person to whom one has a fiduciary duty. (50)Internet enabled deviceThe term internet enabled device means devices that have a connection the Internet, send and receive information and data, and may be accessed via mobile device technology, video technology, or computer technology, away from the location where the device is installed, and may include home automation systems, door locks, and thermostats. 
(51)Technological abuseThe term technological abuse means an act or pattern of behavior that occurs within domestic violence, sexual assault, dating violence or stalking and is intended to harm, threaten, intimidate, control, stalk, harass, impersonate, exploit, extort, or monitor, except as otherwise permitted by law, another person, that occurs using any form of information technology, including: internet enabled devices, online spaces and platforms, computers, mobile devices, cameras and imaging platforms, apps, location tracking devices, communication technologies, or any other emerging technologies. (52)Female genital mutilationThe term female genital mutilation has the meaning given such term in section 116 of title 18, United States Code. 
(53)Elder abuseThe term elder abuse has the meaning given that term in section 2 of the Elder Abuse Prevention and Prosecution Act. The terms ‘abuse,’ ‘elder,’ and ‘exploitation’ have the meanings given those terms in section 2011 of the Social Security Act (42 U.S.C. 1397j). (54)Forced marriageThe term forced marriage means a marriage to which one or both parties do not or cannot consent, and in which one or more elements of force, fraud, or coercion is present. Forced marriage can be both a cause and a consequence of domestic violence, dating violence, sexual assault or stalking. 
(55)HomelessThe term homeless has the meaning given such term in section 41403(6).;  (2)in subsection (b)— 
(A)in the matter before paragraph (1), by inserting For the purpose of all grants authorized under this title:;  (B)in paragraph (2), by inserting after subparagraph (G) the following: 
 
(H)Death of the party whose privacy had been protectedIn the event of the death of any victim whose confidentiality and privacy is required to be protected under this subsection, such requirement shall continue to apply, and the right to authorize release of any confidential or protected information be vested in the next of kin, except that consent for release of the deceased victim’s information may not be given by a person who had perpetrated abuse against the deceased victim. (I)Use of technologyGrantees and subgrantees may use telephone, internet, and other technologies to protect the privacy, location and help-seeking activities of victims using services. Such technologies may include— 
(i)software, apps or hardware that block caller ID or conceal IP addresses, including instances in which victims use digital services; or (ii)technologies or protocols that inhibit or prevent a perpetrator’s attempts to use technology or social media to threaten, harass or harm the victim, the victim’s family, friends, neighbors or co-workers, or the program providing services to them.; 
(C)in paragraph (3), by inserting after designed to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking the following: , provided that the confidentiality and privacy requirements of this title are maintained, and that personally identifying information about adult, youth, and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such collaboration or information-sharing; (D)in paragraph (6), by adding at the end the following: Such disbursing agencies must ensure that the confidentiality and privacy requirements of this title are maintained in making such reports, and that personally identifying information about adult, youth and child victims of domestic violence, dating violence, sexual assault and stalking is not requested or included in any such reports.; 
(E)in paragraph (8), by striking under this title and inserting under this title. In this title, including for the purpose of grants authorized under this title, the term violent crimes against women includes violent crimes against a person of any gender.;  (F)in paragraph (11), by adding at the end the following: The Office on Violence Against Women shall make all technical assistance available as broadly as possible to any appropriate grantees, subgrantees, potential grantees, or other entities without regard to whether the entity has received funding from the Office on Violence Against Women for a particular program or project.; 
(G)in paragraph (13)— (i)in subparagraph (A)— 
(I)by inserting after the Violence Against Women Reauthorization Act of 2013 the following: (Public Law 113–4; 127 Stat. 54); and (II)by striking the Violence Against Women and Department of Justice Reauthorization Act of 2005 (title IX of Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013, and any other program or activity funded in whole or in part with funds appropriated for grants, cooperative agreements, and other assistance administered by the Office on Violence Against Women and inserting the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013, the Violence Against Women Act Reauthorization Act of 2021, and any other program or activity funded in whole or in part with funds appropriated for grants, cooperative agreements, and other assistance administered by the Office on Violence Against Women; and 
(ii)in subparagraph (C), by striking section 3789d of title 42, United States Code and inserting section 809 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10228); (H)in paragraph (14)— 
(i)by inserting after are also victims of the following: forced marriage, or; and (ii)by inserting , and includes services and assistance to adult survivors of child sexual assault before the period at the end;  
(I)by striking paragraph (15); and (J)in paragraph (16)— 
(i)by striking paragraph (A)(iii) and inserting the following new clause:   (iii)Technical assistanceA recipient of grant funds under this Act that is found to have an unresolved audit finding shall be eligible to receive prompt, individualized technical assistance to resolve the audit finding and to prevent future findings, for a period not to exceed the following 2 fiscal years. ;  
(ii)in paragraph (C)(i) by striking $20,000 in Department funds, unless the Deputy Attorney General and inserting $100,000 in Department funds, unless the Director or Principal Deputy Director of the Office on Violence Against Women, the Deputy Attorney General,; and (iii)by adding at the end the following: 
 
(E)IneligibilityIf the Attorney General finds that a recipient of grant funds under this Act has fraudulently misused such grant funds, after reasonable notice and opportunity for a hearing, such recipient shall not be eligible to receive grant funds under this Act for up to 5 years. A misuse of grant funds or an error that does not rise to the level of fraud is not grounds for ineligibility. .  3.Agency and Department CoordinationThe heads of Executive Departments responsible for carrying out this Act are authorized to coordinate and collaborate on the prevention of domestic violence, dating violence, sexual assault, and stalking, including sharing best practices and efficient use of resources and technology for victims and those seeking assistance from the Government. 
4.Effective date 
(a)In generalExcept as provided in subsection (b), this Act and the amendments made by this Act shall not take effect until October 1 of the first fiscal year beginning after the date of enactment of this Act. (b)Effective on date of enactmentSections 106, 107, 205, 304, 606, 702, 801, 802, 903, and 1406 and any amendments made by such sections shall take effect on the date of enactment of this Act. 
5.Availability of fundsAny funds appropriated pursuant to an authorization of appropriations under this Act or an amendment made by this Act shall remain available until expended. 6.Sense of CongressIt is the sense of Congress— 
(1)that sex trafficking victims experience sexual violence and assault; and (2)that Federal recognition of their recovery is important. 
7.Inclusion of disparate impact in studiesAny study conducted under this Act or an amendment made by this Act shall include an assessment, to the extent practicable, of any disparate impacts of the matter studied, by race, ethnicity, sex, sexual orientation, and gender identity. IEnhancing legal tools to combat domestic violence, dating violence, sexual assault, and stalking 101.Stop grants (a)In generalPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) is amended— 
(1)in section 2001(b)— (A) in paragraph (3)— 
(i)by striking prosecution policies and inserting prosecution policies, such as implementing a vertical prosecution system,; and  (ii)by inserting before the semicolon at the end the following: including implementation of the non-discrimination requirements in section 40002(b)(13) of the Violence Against Women Act of 1994; 
(B)in paragraph (5), by inserting and legal assistance after improving delivery of victim services;  (C)in paragraph (9)— 
(i)by striking older and disabled women and inserting people 50 years of age or over, people with disabilities, and Deaf people;  (ii)inserting legal assistance, after counseling,; and 
(iii)by striking older and disabled individuals and inserting people; (D)in paragraph (11), by inserting before the semicolon at the end the following: , including rehabilitative work with offenders, restorative practices, and similar initiatives;  
(E)in paragraph (19), by striking and at the end; (F)in paragraph (20), by striking the period at the end and inserting a semicolon; and 
(G)by inserting after paragraph (20), the following:  (21)developing and implementing laws, policies, procedures, or training to ensure the lawful recovery and storage of any dangerous weapon by the appropriate law enforcement agency from an adjudicated perpetrator of any offense of domestic violence, dating violence, sexual assault, or stalking, and the return of such weapon when appropriate, where any Federal, State, Tribal, or local court has— 
(A) 
(i)issued protective or other restraining orders against such a perpetrator; or (ii)found such a perpetrator to be guilty of misdemeanor or felony crimes of domestic violence, dating violence, sexual assault, or stalking; and 
(B)ordered the perpetrator to relinquish dangerous weapons that the perpetrator possesses or has used in the commission of at least one of the aforementioned crimes;Policies, procedures, protocols, laws, regulations, or training under this section shall include the safest means of recovery of, and best practices for storage of, relinquished and recovered dangerous weapons and their return, when applicable, at such time as the individual is no longer prohibited from possessing such weapons under Federal, State, or Tribal law, or posted local ordinances; (22)developing, enlarging, or strengthening culturally specific victim services programs to provide culturally specific victim services regarding, responses to, and prevention of female genital mutilation;  
(23)providing victim advocates in State or local law enforcement agencies, prosecutors’ offices, and courts and providing supportive services and advocacy to urban American Indian and Alaska Native victims of domestic violence, dating violence, sexual assault, and stalking; and (24)paying any fees charged by any governmental authority for furnishing a victim or the child of a victim with any of the following documents: 
(A)A birth certificate of the person. (B)An identification card issued to the person by a State, that shows that the person is a resident of the State.;  
(2)in section 2007— (A)in subsection (d)— 
(i)by redesignating paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and (ii)by inserting after paragraph (4) the following: 
 
(5)proof of compliance with the requirements regarding training for victim-centered prosecution, described in section 2017; (6)proof of compliance with the requirements regarding civil rights under section 40002(b)(13) of the Violent Crime Control and Law Enforcement Act of 1994;; 
(B)in subsection (i)— (i)in paragraph (1), by inserting before the semicolon at the end the following: and the requirements under section 40002(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(b)); and 
(ii)in paragraph (2)(C)(iv), by inserting after ethnicity, the following: sexual orientation, gender identity,; and (C)by adding at the end the following: 
 
(k)Reviews for compliance with nondiscrimination requirements 
(1)In generalIf allegations of discrimination in violation of section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by a potential grantee under this part have been made to the Attorney General, the Attorney General shall, prior to awarding a grant under this part to such potential grantee, conduct a review and take steps to ensure the compliance of the potential grantee with such section. (2)Establishment of ruleNot later than 1 year after the date of enactment of the Violence Against Women Act Reauthorization Act of 2021, the Attorney General shall by rule establish procedures for such a review. 
(3)Biennial reportBeginning on the date that is 1 year after the date of enactment of the Violence Against Women Act Reauthorization Act of 2021, and once every 2 years thereafter, the Attorney General shall report to the Committees on the Judiciary of the Senate and of the House of Representatives regarding compliance with section 40002(b)(13)(A) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(13)(A)) by recipients of grants under this part, including a report on the number of complaints filed and the resolution of those complaints.; and (3)by adding at the end the following: 
 
2017.Grant eligibility regarding compelling victim testimonyIn order for a prosecutor’s office to be eligible to receive funds under this part, the head of the office shall certify to the State, Indian Tribal government, or territorial government receiving a grant under this part, and from which the office will receive funds, that the office implemented and trained its personnel regarding victim-centered approaches in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear. The training shall be developed by experts in the fields of domestic violence, sexual assault, dating violence, stalking, and prosecution. . (b)Authorization of appropriationsSection 1001(a)(18) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(18)) is amended by striking 2014 through 2018 and inserting 2022 through 2026. 
102.Grants to encourage improvements and alternatives to the criminal justice response 
(a)HeadingPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended in the heading, by striking Grants to encourage arrest policies and inserting Grants to encourage improvements and alternatives to the criminal justice response. (b)GrantsSection 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461) is amended— 
(1)by striking subsection (a) and inserting the following:  (a)PurposeThe purpose of this part is to assist States, Indian Tribal governments, State and local courts (including juvenile courts), Tribal courts, and units of local government to improve the criminal justice response to domestic violence, dating violence, sexual assault, and stalking, and to seek safety and autonomy for victims. ; 
(2)in subsection (b)— (A)in paragraph (1), by striking proarrest and inserting offender accountability and homicide reduction; 
(B)in paragraph (5), by striking legal advocacy service programs and inserting legal advocacy and legal assistance programs; (C)in paragraph (7), strike and tribal jurisdictions and insert Tribal jurisdictions, coalitions, and victim service providers;  
(D)in paragraph (8)— (i)by striking older individuals (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)) and inserting people 50 years of age or over; and 
(ii)by striking individuals with disabilities (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2))) and inserting people with disabilities (as defined in the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and Deaf people; (E)in paragraph (19), by inserting before the period at the end the following , including victims among underserved populations (as defined in section 40002(a) of the Violence Against Women Act of 1994); and 
(F)by adding at the end the following:  (25)To develop and implement restorative practices. 
(26)To develop and implement laws, policies, procedures, and training— (A)for the purpose of homicide prevention, preventing lethal assaults, and responding to threats of lethal assaults through effective enforcement of court orders prohibiting possession of and mandating the recovery of firearms from adjudicated domestic violence, dating violence, sexual assault or stalking offenders; and 
(B)to address victim safety, safe storage of contraband during the pendency of the court order and, where appropriate, safe return of such contraband at the conclusion of the court order. (27)To develop and implement alternative methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this paragraph, a punitive program or policy is a program or policy that— 
(A)imposes a penalty on a victim of domestic violence, dating violence, sexual assault, or stalking, on the basis of a request by the victim for law enforcement or emergency assistance; or (B)imposes a penalty on such a victim because of criminal activity at the property in which the victim resides. 
(28)To develop or strengthen policies and training for law enforcement officers, prosecutors, and the judiciary in recognizing, investigating, and prosecuting instances of domestic violence, dating violence, sexual assault, and stalking against individuals who have been arrested or otherwise have contact with the juvenile or adult criminal justice system, and to develop or strengthen diversion programs for such individuals and for such individuals to receive comprehensive victim services. ;  (3)in subsection (c)(1)— 
(A)in subparagraph (A)— (i)in clause (i), by striking encourage or mandate arrests of domestic violence offenders and inserting encourage arrests of offenders; and 
(ii)in clause (ii), by striking encourage or mandate arrest of domestic violence offenders and inserting encourage arrest of offenders; and (B)by inserting after subparagraph (E) the following: 
 
(F)certify that, not later than 2 years after the date of its first award received under this subchapter after enactment of this subparagraph, the grantee has implemented and trained on victim-centered approaches to prosecution in domestic violence, sexual assault, dating violence, and stalking cases, including policies addressing the use of bench warrants, body attachments, and material witness warrants for victims who fail to appear, which have been developed by experts in the fields of domestic violence, sexual assault, dating violence, stalking, and prosecution; (G)certify that the laws, policies, and practices of the State in which the eligible grantee resides prohibits the prosecution of a minor under the age of 18 with respect to prostitution; and; and  
(4)insert after subsection (g) the following:  (h)Allocation for culturally specific servicesOf the amounts appropriated for purposes of this part for each fiscal year, not less than 5 percent shall be available for grants to culturally specific victim service providers.. 
(c)Authorization of appropriationsSection 1001(a)(19) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(19)) is amended by striking 2014 through 2018 and inserting 2022 through 2026. 103.Legal assistance for victims (a)In GeneralSection 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121) is amended— 
(1)in subsection (a), by inserting after no cost to the victims. the following: When legal assistance to a dependent is necessary for the safety of a victim, such assistance may be provided.; (2)in subsection (c)— 
(A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (4) to implement, expand, and establish efforts and projects to provide legal representation for post-conviction relief proceedings, including any proceedings relating to vacatur, expungement, record-sealing, or other post-conviction relief measure.; 
(3)in subsection (d)— (A)by amending paragraph (1) to read as follows:  
 
(1)any person providing legal assistance through a program funded under this section— (A) (i)is a licensed attorney or is working under the direct supervision of a licensed attorney;  
(ii)in immigration proceedings, is a Board of Immigration Appeals accredited representative; or (iii)is any person who functions as an attorney or lay advocate in Tribal court; and  
(B) 
(i)has demonstrated expertise in providing legal assistance to victims of domestic violence, dating violence, sexual assault, or stalking in the targeted population; or (ii) (I)is partnered with an entity or person that has demonstrated expertise described in clause (i); and 
(II)has completed, or will complete, training in connection with domestic violence, dating violence, stalking, or sexual assault and related legal issues, including training on evidence-based risk factors for domestic and dating violence homicide;;  (B)in paragraph (2), strike or local and insert the following: local, or culturally specific; 
(C)in paragraph (4), after dating violence, insert stalking,; and  (4)in subsection (f)(1)— 
(A)by striking $57,000,000 and inserting $75,000,000; and  (B)by striking 2014 through 2018 and inserting 2022 through 2026. 
(b)GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the return on investment for legal assistance grants awarded pursuant to section 1201 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20121), including an accounting of the amount saved, if any, on housing, medical, or employment social welfare programs. 104.Grants to support families in the justice systemSection 1301 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 12464) is amended— 
(1)in subsection (b)— (A)in paragraph (3)— 
(i)by striking educate and inserting (A) educate; (ii)by inserting and after the semicolon at the end; and  
(iii)by adding at the end the following:   (B)establish community-based initiatives within the court system (such as court watch programs, victim assistants, pro se victim assistance programs, or community-based supplementary services);; 
(B)in paragraph (7), by striking and at the end; (C)in paragraph (8)— 
(i)by striking to improve and inserting improve; and (ii)by striking the period at the end and inserting ; and; and 
(D)by inserting after paragraph (8) the following:  (9)develop and implement restorative practices (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).;  
(2)in subsection (e), by striking 2014 through 2018 and inserting 2022 through 2026; and (3) by adding at the end the following new subsection: 
 
(h)Cultural relevanceAny services provided pursuant to a grant funded under this section shall be provided in a culturally relevant manner. . 105.Outreach and services to underserved populations grantsSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123) is amended— 
(1)in subsection (a), by adding at the end the following:   (3)PurposeThe purpose of this grant program is to ensure that all underserved populations (as such term is defined in section 40002 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(a)) are given non-exclusionary consideration in each grant cycle. Periodic priority may be placed on certain underserved populations and forms of violence to meet identified needs and must be accompanied by a non-priority option.;  
(2)in subsection (d)— (A)in paragraph (4)— 
(i)by striking effectiveness and inserting response; and (ii)by inserting population-specific before training;  
(B)in paragraph (5), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(6)developing, enlarging, or strengthening culturally specific programs and projects to provide culturally specific services regarding, responses to, and prevention of female genital mutilation; or (7)strengthening the response of social and human services by providing population-specific training for service providers on domestic violence, dating violence, sexual assault, or stalking in underserved populations. ; and 
(3)in subsection (g)— (A)by striking $2,000,000 and inserting $10,000,000; and  
(B)by striking 2014 through 2018 and inserting 2022 through 2026.  106.Criminal provisionsSection 2265 of title 18, United States Code, is amended— 
(1)in subsection (d)(3)— (A)by striking restraining order or injunction,; and 
(B)by adding at the end the following: The prohibition under this paragraph applies to all protection orders for the protection of a person residing within a State, territorial, or Tribal jurisdiction, whether or not the protection order was issued by that State, territory, or Tribe.; and (2)in subsection (e), by adding at the end the following: This applies to all Alaska Tribes without respect to Indian country or the population of the Native village associated with the Tribe.. 
107.Rape survivor child custodySection 409 of the Justice for Victims of Trafficking Act of 2015 (34 U.S.C. 21308) is amended by striking 2015 through 2019 and inserting 2022 through 2026. 108.Enhancing culturally specific services for victims of domestic violence, dating violence, sexual assault, and stalkingSection 121 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124) is amended— 
(1)in subsection (a)— (A)in paragraph (1), by striking shall take 5 percent of such appropriated amounts  and inserting shall take 10 percent of such appropriated amounts for the program under subsection (a)(2)(A) and 5 percent of such appropriated amounts for the programs under subsection (a)(2)(B) through (E); and  
(B)by adding at the end the following:  (3)Additional authorization of appropriationsIn addition to the amounts made available under paragraph (1), there are authorized to be appropriated to carry out this section $40,000,000 for each of fiscal years 2022 through 2026. 
(4)DistributionOf the total amount available for grants under this section, not less than 40 percent of such funds shall be allocated for programs or projects that meaningfully address non-intimate partner relationship sexual assault.;  (2)in subsection (b)(3), by adding at the end the following: At least one such organization shall have demonstrated expertise primarily in domestic violence services, and at least one such organization shall have demonstrated expertise primarily in non-intimate partner sexual assault services.; and  
(3)by striking subsection (e).  109.Grants for lethality assessment programs authorization (a)In generalThe Attorney General may make grants to States, units of local government, Indian Tribes, domestic violence victim service providers, and State or Tribal Domestic Violence Coalitions for technical assistance and training in the operation or establishment of a lethality assessment program. 
(b)DefinitionIn this section, the term lethality assessment program means a program that— (1)rapidly connects a victim of domestic violence to local community-based victim service providers; 
(2)helps first responders and others in the justice system, including courts, law enforcement agencies, and prosecutors of Tribal government and units of local government, identify and respond to possibly lethal circumstances; and (3)identifies victims of domestic violence who are at high risk of being seriously injured or killed by an intimate partner. 
(c)QualificationsTo be eligible for a grant under this section, an applicant shall demonstrate experience in developing, implementing, evaluating, and disseminating a lethality assessment program. (d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section for each of fiscal years 2022 through 2026. 
(e)Definitions and grant conditionsIn this section, the definitions and grant conditions in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291). IIImproving Services for Victims 201.Sexual assault services programSection 41601 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511) is amended in subsection (f)(1), by striking 2014 through 2018 and inserting 2022 through 2026.  
202.Sexual Assault Services ProgramSection 41601(f)(1) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511(f)(1)) is amended by striking $40,000,000 to remain available until expended for each of fiscal years 2014 through 2018 and inserting $60,000,000 to remain available until expended for each of fiscal years 2022 through 2026. 203.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance programSection 40295 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12341) is amended— 
(1)in subsection (a)(3), by striking women and inserting adults, youth,;  (2)in subsection (a)— 
(A)in paragraph (2), by striking and at the end; (B)in paragraph (3)(B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (4)to develop, expand, implement, and improve the quality of sexual assault forensic medical examination or sexual assault nurse examiner programs. ; 
(3)in subsection (b)(5), by inserting after by the lack of access to the following: quality forensic sexual assault examinations by trained healthcare providers,; and (4)in subsection (e)(1), by striking 2014 through 2018 and inserting 2022 through 2026. 
204.Grants for training and services to end violence against people with disabilities and Deaf peopleSection 1402 of division B of the Victims of Trafficking and Violence Protection Act of 2000 (34 U.S.C. 20122) is amended— (1)in the heading— 
(A)by striking women and inserting people; and (B)by inserting after disabilities the following: and Deaf people; 
(2)in subsection (a)— (A)by striking individuals each place it appears and inserting people; and 
(B)by inserting after with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) the following: and Deaf people; (3)in subsection (b)— 
(A)by striking disabled individuals each place it appears and inserting people with disabilities and Deaf people; (B)in paragraph (3), by inserting after law enforcement the following: and other first responders; and 
(C)in paragraph (8), by striking providing advocacy and intervention services within and inserting to enhance the capacity of; (4)in subsection (c), by striking disabled individuals and inserting people with disabilities and Deaf people; and 
(5)in subsection (e), by striking 2014 through 2018 and inserting 2022 through 2026. 205.Training and services to end abuse in later lifeSection 40801 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12421)— 
(1)in the heading, by striking Enhanced training and inserting Training; (2)by striking subsection (a) Definitions.—In this section— and all that follows through paragraph (1) of subsection (b) and inserting the following: The Attorney General shall make grants to eligible entities in accordance with the following:; 
(3)by redesignating paragraphs (2) through (5) of subsection (b) as paragraphs (1) through (4); (4)in paragraph (1) (as redesignated by paragraph (3) of this subsection)— 
(A)by striking , including domestic violence, dating violence, sexual assault, stalking, exploitation, and neglect each place it appears; (B)in subparagraph (A)— 
(i)in clause (i), by striking elder abuse and inserting the following: abuse in later life; and (ii)in clause (iv), by striking advocates, victim service providers, and courts to better serve victims of abuse in later life and inserting leaders, victim advocates, victim service providers, courts, and first responders to better serve older victims; 
(C)in subparagraph (B)(i), by striking or other community-based organizations in recognizing and addressing instances of abuse in later life and inserting community-based organizations, or other professionals who may identify or respond to abuse in later life; and (D)in subparagraph (D), by striking subparagraph (B)(ii) and inserting paragraph (2)(B); 
(5)in paragraph (2) (as redesignated by paragraph (3))— (A)in subparagraph (A)— 
(i)in clause (iv), by striking with demonstrated experience in assisting individuals 50 years of age or older; and (ii)in clause (v), by striking with demonstrated experience in addressing domestic violence, dating violence, sexual assault, and stalking; and 
(B)in subparagraph (B)— (i)in the matter preceding clause (i), by striking at a minimum and inserting at least two of;  
(ii)in clause (iii), by striking and at the end, and inserting or; and  (iii)in clause (iv), by striking in later life; and inserting 50 years of age or over.; and 
(6)in paragraph (4) (as redesignated by paragraph (3)), by striking 2014 through 2018 and inserting 2022 through 2026. 206.Demonstration program on trauma-informed, victim-centered training for law enforcementTitle IV of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 10101 note) is amended by adding at the end the following: 
 
QTrauma-Informed, Victim-Centered Training for Law Enforcement 
41701.Demonstration program on trauma-informed, victim-centered training for law enforcement 
(a)DefinitionsIn this section— (1)the term Attorney General means the Attorney General, acting through the Director of the Office on Violence Against Women; 
(2)the term covered individual means an individual who interfaces with victims of domestic violence, dating violence, sexual assault, and stalking, including— (A)an individual working for or on behalf of an eligible entity; 
(B)a school or university administrator or personnel (including a campus police officer or a school resource officer); and (C)an emergency services or medical employee; 
(3)the term demonstration site, with respect to an eligible entity that receives a grant under this section, means— (A)if the eligible entity is a law enforcement agency described in paragraph (4)(A), the area over which the eligible entity has jurisdiction; and 
(B)if the eligible entity is an organization or agency described in paragraph (4)(B), the area over which a law enforcement agency described in paragraph (4)(A) that is working in collaboration with the eligible entity has jurisdiction; and (4)the term eligible entity means— 
(A)a State, local, territorial, or Tribal law enforcement agency; or (B)a national, regional, or local victim services organization or agency working in collaboration with a law enforcement agency described in subparagraph (A). 
(b)Grants authorized 
(1)In generalThe Attorney General shall award grants on a competitive basis to eligible entities to carry out the demonstration program under this section by implementing evidence-based or promising policies and practices to incorporate trauma-informed, victim-centered techniques designed to— (A)prevent re-traumatization of the victim; 
(B)ensure that covered individuals use evidence-based practices to respond to and investigate cases of domestic violence, dating violence, sexual assault, and stalking; (C)improve communication between victims and law enforcement officers in an effort to increase the likelihood of the successful investigation and prosecution of the reported crime in a manner that protects the victim to the greatest extent possible; 
(D)increase collaboration among stakeholders who are part of the coordinated community response to domestic violence, dating violence, sexual assault, and stalking; and (E)evaluate the effectiveness of the training process and content by measuring— 
(i)investigative and prosecutorial practices and outcomes; and (ii)the well-being of victims and their satisfaction with the criminal justice process. 
(2)TermThe Attorney General shall make grants under this section for each of the first 2 fiscal years beginning after the date of enactment of this Act. (3)Award basisThe Attorney General shall award grants under this section to multiple eligible entities for use in a variety of settings and communities, including— 
(A)urban, suburban, Tribal, remote, and rural areas; (B)college campuses; or 
(C)traditionally underserved communities. (c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to— 
(1)train covered individuals within the demonstration site of the eligible entity to use evidence-based, trauma-informed, and victim-centered techniques and knowledge of crime victims' rights throughout an investigation into domestic violence, dating violence, sexual assault, or stalking, including by— (A)conducting victim interviews in a manner that— 
(i)elicits valuable information about the domestic violence, dating violence, sexual assault, or stalking; and (ii)avoids re-traumatization of the victim; 
(B)conducting field investigations that mirror best and promising practices available at the time of the investigation; (C)customizing investigative approaches to ensure a culturally and linguistically appropriate approach to the community being served; 
(D)becoming proficient in understanding and responding to complex cases, including cases of domestic violence, dating violence, sexual assault, or stalking— (i)facilitated by alcohol or drugs; 
(ii)involving strangulation; (iii)committed by a non-stranger; 
(iv)committed by an individual of the same sex as the victim; (v)involving a victim with a disability; 
(vi)involving a male victim; or (vii)involving a lesbian, gay, bisexual, or transgender (commonly referred to as LGBT) victim; 
(E)developing collaborative relationships between— (i)law enforcement officers and other members of the response team; and 
(ii)the community being served; and (F)developing an understanding of how to define, identify, and correctly classify a report of domestic violence, dating violence, sexual assault, or stalking; and 
(2)promote the efforts of the eligible entity to improve the response of covered individuals to domestic violence, dating violence, sexual assault, and stalking through various communication channels, such as the website of the eligible entity, social media, print materials, and community meetings, in order to ensure that all covered individuals within the demonstration site of the eligible entity are aware of those efforts and included in trainings, to the extent practicable. (d)Demonstration program trainings on trauma-Informed, victim-Centered approaches (1)Identification of existing trainings (A)In generalThe Attorney General shall identify trainings for law enforcement officers, in existence as of the date on which the Attorney General begins to solicit applications for grants under this section, that— 
(i)employ a trauma-informed, victim-centered approach to domestic violence, dating violence, sexual assault, and stalking; and (ii)focus on the fundamentals of— 
(I)trauma responses; and (II)the impact of trauma on victims of domestic violence, dating violence, sexual assault, and stalking. 
(B)SelectionAn eligible entity that receives a grant under this section shall select one or more of the approaches employed by a training identified under subparagraph (A) to test within the demonstration site of the eligible entity. (2)ConsultationIn carrying out paragraph (1), the Attorney General shall consult with the Director of the Office for Victims of Crime in order to seek input from and cultivate consensus among outside practitioners and other stakeholders through facilitated discussions and focus groups on best practices in the field of trauma-informed, victim-centered care for victims of domestic violence, dating violence, sexual assault, and stalking. 
(e)EvaluationThe Attorney General, in consultation with the Director of the National Institute of Justice, shall require each eligible entity that receives a grant under this section to identify a research partner, preferably a local research partner, to— (1)design a system for generating and collecting the appropriate data to facilitate an independent process or impact evaluation of the use of the grant funds; 
(2)periodically conduct an evaluation described in paragraph (1); and (3)periodically make publicly available, during the grant period— 
(A)preliminary results of the evaluations conducted under paragraph (2); and (B)recommendations for improving the use of the grant funds. 
(f)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General. (g)Rule of constructionNothing in this section shall be construed to interfere with the due process rights of any individual.. 
207.Authorization of the FAST InitiativeSection 41601(e) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12511(e)) is amended by adding at the end the following:   (g)Forensic-Medical and Advocacy Services for Tribes Initiative (1)In generalThe Attorney General, in consultation with the Secretary of Health and Human Services, shall make grants to eligible entities establish, sustain, or expand programs offering sexual assault medical forensic exams and sexual assault victim services in Tribal communities. 
(2)Eligible entityAn eligible entity any of the following: (A)A State, local, or federally recognized Tribal government. 
(B)An agency of a State, local, or federally recognized Tribal government. (C)A nonprofit organization. 
(D)A Tribal organization. (E)An entity, the principal purpose of which is to provide healthcare, such as a hospital, clinic, or health department. 
(F)An institution of higher education.  (3)FundingOf the amount made available to carry out this section, $14,000,000 shall be for grants under this subsection. 
(4)PriorityThe Attorney General shall give priority to applicants proposing innovative ways of bringing experienced sexual assault forensic exams to remote Tribal communities. (5)Applicant requirementsApplicants shall demonstrate coordination with victim service providers, law enforcement (including a crime laboratory), and prosecutors. 
(6)Use of fundsRecipients of a grant under this subsection may use such funds to hire a sexual assault response team. . 208.Lesbian, Gay, Bisexual, and Transgender Specific Services Program (a)EstablishmentThe Attorney General, acting through the Director of the Violence Against Women Office, shall make grants to eligible entities to enhance LGBTQ+ specific services for victims of domestic violence, dating violence, sexual assault and stalking.  
(b)Purpose of program and grants  
(1)General program purpose.— The purpose of the program required by this section is to promote the following: (A)The maintenance and replication of existing successful LGBTQ+ specific domestic violence, dating violence, sexual assault, and stalking community-based programs providing services and resources for LGBTQ+ victims of domestic violence, dating violence, sexual assault, and stalking. 
(B)The development of innovative LGBTQ+ specific strategies and projects to enhance access to services and resources for LGBTQ+ victims of domestic violence, dating violence, sexual assault, and stalking who face obstacles to using more traditional services and resources. (2)Purposes for which grants may be usedThe Director shall make grants to community-based programs for the purpose of enhancing LGBTQ+ specific services for victims of domestic violence, dating violence, sexual assault, and stalking. Grants under the program shall support community-based efforts to address distinctive LGBTQ+ specific responses to domestic violence, dating violence, sexual assault, and stalking, including— 
(A)providing or enhancing services for LGBTQ+ victims of domestic violence, dating violence, sexual assault, or stalking, including services that address the safety, emotional well-being, economic, housing, legal and workplace needs of LGBTQ+ victims; (B)supporting programs that specifically address underserved LGBTQ+ communities, including culturally specific communities, to provide specific resources and support for LGBTQ+ underserved victims of domestic violence, dating violence, sexual assault, and stalking; 
(C)working in cooperation with the community to develop education and prevention strategies highlighting LGBTQ+ specific issues and resources regarding victims of domestic violence, dating violence, sexual assault, and stalking; (D)conducting outreach activities to ensure that LGBTQ+ people who are victims of domestic violence, dating violence, stalking, or sexual assault receive appropriate assistance; 
(E)providing training for victim service organizations, governmental agencies, courts, law enforcement and other first responders, and nonprofit, nongovernmental organizations serving the LGBT community about risk reduction, intervention, prevention and the nature of domestic violence, dating violence, stalking, and sexual assault for LGBTQ+ individuals; (F)developing and implementing LGBTQ+ specific programming that incorporates alternative justice responses that are focused on victim autonomy, agency and safety in order to provide resolution and restitution for the victim; and 
(G)providing LGBTQ+ specific programs for LGBTQ+ parents of children exposed to domestic violence, dating violence, sexual assault, and stalking; (H) examining the dynamics of anti-LGBTQ+ bias and its impact on victimization and healing.  (3)Technical assistance and trainingThe Director shall provide technical assistance and training to grantees of this and other programs under this Act regarding the development and provision of effective LGBTQ+ specific community-based services by entering into cooperative agreements or contracts with an organization or organizations having a demonstrated expertise in and whose primary purpose is addressing the development and provision of LGBTQ+ specific community-based services to victims of domestic violence, dating violence, sexual assault, and stalking. 
(c)Eligible entitiesEligible entities for grants under this section include— (1)community-based programs, the primary purpose of which is providing LGBTQ+ specific services to victims of domestic violence, dating violence, sexual assault, and stalking; and 
(2)community-based programs, the primary purpose of which is providing LGBTQ+ specific services that can partner with a program having demonstrated expertise in serving victims of domestic violence, dating violence, sexual assault, and stalking, and that agrees to receive technical assistance from a program with LGBTQ+ specific expertise. (d)ReportingThe Director shall issue a biennial report on the distribution of funding under this section, the progress made in replicating and supporting increased services to LGBTQ+ victims of domestic violence, dating violence, sexual assault, and stalking and the types of LGBTQ+ specific programs, strategies, technical assistance, and training developed or enhanced through this program. 
(e)Grant periodThe Director shall award grants for a 2-year period, with a possible extension of another 2 years to implement projects under the grant.  (f)EvaluationThe Director shall award a contract or cooperative agreement to evaluate programs under this section to an entity with the demonstrated expertise in and primary goal of providing enhanced access to services and resources for victims of domestic violence, dating violence, sexual assault, and stalking who face obstacles to using more traditional services and resources. 
(g)Non-ExclusivityNothing in this section shall be construed to exclude LGBTQ+ community-based programs from applying to other grant programs authorized under this Act.  (h)Authorization of appropriations (1)In generalTwo percent the amounts appropriated to carry out a covered grant program for each of fiscal years 2022 through 2026, shall be made available for grants under this section.  
(2)Covered grant programIn this section, the term covered grant program means any of the following:  (A)Section 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461). 
(B)Section 1301 of the Violence Against Women Act of 2000 (34 U.S.C. 12464). (3)Additional amountIn addition to the funds described in paragraph (1), there is authorized to be appropriated to carry out this section $8,000,000 for each of fiscal years 2022 through 2026. Funds appropriated under this paragraph shall remain available until expended. 
IIIServices, Protection, and Justice for Young Victims 
301.Rape prevention and education grantSection 393A of the Public Health Service Act (42 U.S.C. 280b–1b) is amended— (1)in subsection (a)— 
(A)in paragraph (2), by inserting before the semicolon at the end the following or digital services (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994); (B)in paragraph (3), by striking professionals and inserting professionals, including school-based professionals, to identify and refer students who may have experienced or are at risk of experiencing sexual violence; and  
(C)in paragraph (7), by striking sexual assault and inserting sexual violence, sexual assault, and sexual harassment; (2)in subsection (b), by striking Indian tribal and inserting Indian Tribal; 
(3)by redesignating subsection (c) through (d) as subsections (d) through (e), respectively; (4)by inserting the following new subsection: 
 
(c)Meaningful involvement of state sexual assault coalitions, culturally specific organizations, and underserved communitiesIn granting funds to States, the Secretary shall set forth procedures designed to ensure meaningful involvement of the State or territorial sexual assault coalitions, culturally specific organizations, and representatives from underserved communities in the application for and implementation of funding. ; (5)in subsection (d) (as redesignated by paragraph (3))— 
(A)in paragraph (1), by striking $50,000,000 for each of fiscal years 2014 through 2018 and inserting $110,000,000 for each of fiscal years 2022 through 2026; (B)in paragraph (3), by adding at the end the following: Not less than 80 percent of the total amount made available under this subsection in each fiscal year shall be awarded in accordance with this paragraph.; and 
(C)by adding at the end the following:   (4)State, territorial, and tribal sexual assault coalition allotmentOf the total amount made available under this subsection in each fiscal year, not less than 15 percent shall be available to State, territorial, and Tribal sexual assault coalitions for the purposes of coordinating and providing prevention activities, providing assistance to prevention programs, and collaborating and coordinating with Federal, State, Tribal, and local entities engaged in sexual violence prevention. From amounts appropriated for grants under this subsection for each fiscal year, not less than 10 percent of funds shall be available for grants to Tribal sexual assault coalitions, and the remaining funds shall be available for grants to State and territorial coalitions, and the Attorney General shall allocate an amount equal to 1/56 of the amounts so appropriated to each of those State and territorial coalitions. Receipt of an award under this subsection by each sexual assault coalition shall not preclude the coalition from receiving additional grants or administering funds to carry out the purposes described in subsection (a).; and 
(6)by adding at the end the following:  (f)ReportNot later than 1 year after the date of the enactment of the Violence Against Women Act Reauthorization Act of 2021, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall submit to Congress, the Committee on Appropriations and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Appropriations and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities funded by grants awarded under this section and best practices relating to rape prevention and education.. 
302.Creating hope through outreach, options, services, and education (CHOOSE) for children and youthSection 41201 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12451) is amended— (1)in subsection (a)— 
(A)by striking stalking, or sex trafficking and inserting or stalking; and (B)by adding at the end the following: Grants awarded under this section may be used to address sex trafficking or bullying as part of a comprehensive program focused primarily on domestic violence, dating violence, sexual assault, or stalking.; 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A)— (I)by striking target youth who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking and inserting target youth, including youth in underserved populations who are victims of domestic violence, dating violence, sexual assault, stalking, and sex trafficking; and 
(II)by striking specific services and inserting specific services, restorative practices;  (ii)in subparagraph (B), by striking or at the end; 
(iii)in subparagraph (C), by striking the period at the end and inserting a semicolon; and (iv)by inserting after subparagraph (C) the following: 
 
(D)clarify State or local mandatory reporting policies and practices regarding peer-on-peer dating violence, sexual assault, stalking, and sex trafficking; or (E)develop, enlarge, or strengthen culturally specific victim services and response related to, and prevention of, female genital mutilation. ; and  
(B)in paragraph (2)— (i)in subparagraph (A), by striking stalking, or sex trafficking and inserting stalking, sex trafficking, or female genital mutilation; 
(ii)in subparagraph (B), by striking the semicolon and inserting the following , and restorative practices;; (iii)in subparagraph (C), by inserting confidential before support services; and 
(iv)in subparagraph (E), by inserting after programming for youth the following: , including youth in underserved populations,; (3)in subsection (c)— 
(A)in paragraph (1), by striking stalking, or sex trafficking and inserting or stalking; and (B)in paragraph (2)(A), by striking paragraph (1) and inserting subparagraph (A) or (B) of paragraph (1); 
(4)in subsection (d)(3), by striking stalking, and sex trafficking and inserting and stalking, including training on working with youth in underserved populations (and, where intervention or programming will include a focus on female genital mutilation, or on sex trafficking, sufficient training on those topics); and (5)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $25,000,000 for each of fiscal years 2022 through 2026. 
303.Grants to combat violent crimes on campuses 
(a)In GeneralSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20125) is amended— (1)in subsection (b)— 
(A)by amending paragraph (2) to read as follows:  (2)To develop, strengthen, and implement campus policies, protocols, and services that more effectively identify and respond to the crimes of domestic violence, dating violence, sexual assault and stalking, including the use of technology to commit these crimes, and to train campus administrators, campus security personnel, and all participants in the resolution process, including personnel from the Title IX coordinator’s office, student conduct office, and campus disciplinary or judicial boards on such policies, protocols, and services.; 
(B)by amending paragraph (3) to read as follows:  (3)To provide prevention and education programming about domestic violence, dating violence, sexual assault, and stalking, including technological abuse and reproductive and sexual coercion, that is age-appropriate, culturally relevant, ongoing, delivered in multiple venues on campus, accessible, promotes respectful nonviolent behavior as a social norm, and engages men and boys. Such programming should be developed in partnership or collaboratively with experts in intimate partner and sexual violence prevention and intervention.;  
(C)in paragraph (4), by inserting after improve delivery of the following: primary prevention training and; (D)in paragraph (9), by striking and provide and inserting , provide, and disseminate; 
(E)in paragraph (10), by inserting after or adapt the following and disseminate; and (F)by inserting after paragraph (10) the following: 
 
(11)To train campus health centers and appropriate campus faculty, such as academic advisors or professionals who deal with students on a daily basis, on how to recognize and respond to domestic violence, dating violence, sexual assault, and stalking, including training health providers on how to provide universal education to all members of the campus community on the impacts of violence on health and unhealthy relationships and how providers can support ongoing outreach efforts. (12)To train campus personnel in how to use a victim-centered, trauma-informed interview technique, which means asking questions of a student or a campus employee who is reported to be a victim of sexual harassment, sexual assault, domestic violence, dating violence, or stalking, in a manner that is focused on the experience of the reported victim, that does not judge or blame the reported victim for the alleged crime, and that is informed by evidence-based research on trauma response. To the extent practicable, campus personnel shall allow the reported victim to participate in a recorded interview and to receive a copy of the recorded interview. 
(13)To develop and implement restorative practices (as such term is defined in section 40002(a) of the Violence Against Women Act of 1994).;  (2)in subsection (c)(3), by striking 2014 through 2018 and inserting 2022 through 2026; 
(3)in subsection (d)— (A)in paragraph (3)(B), by striking for all incoming students and inserting for all students; 
(B)by amending paragraph (3)(D) to read as follows:  (D)The grantee shall train all participants in the resolution process, including the Title IX coordinator’s office and student conduct office, to respond effectively to situations involving domestic violence, dating violence, sexual assault, or stalking.; and 
(C)in paragraph (4)(C), by inserting after sex, the following: sexual orientation, gender identity,; and (4)in subsection (e), by striking $12,000,000 for each of fiscal years 2014 through 2018 and inserting $16,000,000 for each of fiscal years 2022 through 2026. 
(b)Report on best practices regarding domestic violence, dating violence, sexual assault, and stalking on campusesNot later than 1 year after the date of enactment of this Act, the Secretary of Education shall submit to Congress a report, which includes— (1)an evaluation of programs, events, and educational materials related to domestic violence, dating violence, sexual assault, and stalking; and 
(2)an assessment of best practices and guidance from the evaluation described in paragraph (1), which shall be made publicly available online to universities and college campuses to use as a resource. IVViolence Reduction Practices 401.Study conducted by the Centers for Disease Control and PreventionSection 402 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 280b–4) is amended— 
(1)in subsection (b), by striking violence against women and inserting violence against adults, youth,; and (2)in subsection (c), by striking 2014 through 2018 and inserting 2022 through 2026. 
402.Saving Money and Reducing Tragedies (SMART) through Prevention grantsSection 41303 of the Violence Against Women Act of 1994 (34 U.S.C. 12463) is amended— (1)in subsection (b)(1)— 
(A)in subparagraph (C), by striking and at the end; (B)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (E)strategies within each of these areas addressing the unmet needs of underserved populations.;  
(2)in subsection (b)(2)(B), by inserting culturally specific, after after-school,; (3)in subsection (d)(3)— 
(A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)include a focus on the unmet needs of underserved populations.; 
(4)in subsection (f), by striking $15,000,000 for each of fiscal years 2014 through 2018 and inserting $45,000,000 for each of fiscal years 2022 through 2026; and (5)in subsection (g), by adding at the end the following: 
 
(3)Remaining amountsAny amounts not made available under paragraphs (1) and (2) may be used for any set of purposes described in paragraph (1), (2), or (3) of subsection (b), or for a project that fulfills two or more of such sets of purposes.. VStrengthening the Healthcare Systems Response 501.Grants to strengthen the healthcare systems response to domestic violence, dating violence, sexual assault, and stalkingSection 399P of the Public Health Service Act (42 U.S.C. 280g–4) is amended— 
(1)in subsection (a)— (A)in paragraph (1), by inserting community health workers, violence prevention advocates working with health providers, after health staff,; 
(B)in paragraph (2)— (i)by inserting (including midwives and doulas) after residents; and 
(ii)by striking and at the end;  (C)in paragraph (3)— 
(i)by striking response after improve the and inserting capacity; (ii)by inserting prevent and respond to after (including behavioral and mental health programs) to; and 
(iii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following: 
 
(4)the development or enhancement and implementation of training programs to improve the capacity of early childhood programs to address domestic violence, dating violence, sexual assault, and stalking among families they serve; and (5)the development or enhancement and implementation of comprehensive statewide strategies for health and violence prevention programs to work together to promote primary prevention onf domestic violence, dating violence, sexual assault, and stalking.; 
(2)in subsection (b)(1)— (A)in subparagraph (A)(i)— 
(i)by inserting provide universal education on healthy relationships after providers to; (ii)by striking identify; 
(iii)by inserting trauma-informed after and provide; and (iv)by striking and at the end; 
(B)in subparagraph (A)(ii)— (i)by inserting , including labor and sex trafficking after other forms of violence and abuse; 
(ii)by striking culturally competent clinical after plan and develop; (iii)by inserting after training components the following; that center the experiences of and are developed in collaboration with Black and Indigenous people and People of Color, and include community-defined practices such as the use of doulas, midwives, and traditional healers,; and 
(iv)by striking disparities and inserting inequities;  (C)in subparagraph (A), by inserting after clause (ii) the following: 
 
(iii)are designed to be inclusive of the experiences of all individuals including LGBTQ+ individuals and include training on equity and anti-racism approaches to health services delivery; disparities in access to health-care services and prevention resources; and current and historic systemic racism in health care services; and  (iv)include training on the use of universal prevention education approach to both prevent and respond to domestic violence, dating violence, sexual assault, or stalking in health care settings;; 
(D)in subparagraph (B), in the matter preceding clause (i)— (i)by striking response after improve the and inserting capacity; and 
(ii)by inserting prevent and respond to after system to; (E)in subparagraph (B)(i)— 
(i)by inserting and promoting prevention of” after responding to; (ii)by inserting during in person or virtual visits and after and stalking; and 
(iii)by inserting after follow-up care the following:  and to maximize victim choice on the use and sharing of their health information; (F)in subparagraph (B)(ii)— 
(i)by striking on-site access to; and (ii)by striking patients by increasing and all that follows through the semicolon and inserting the following: 
patients by— (I)increasing the capacity of existing health care professionals, including professionals who specialize in trauma and in behavioral and mental health care (including substance abuse disorder), community health workers, and public health staff to address domestic violence, dating violence, sexual assault, stalking, and children exposed to violence; 
(II)contracting with or hiring advocates for victims of domestic violence or sexual assault to provide such services; or (III)providing funding to State domestic and sexual violence coalitions to improve the capacity of such coalitions to coordinate and support health advocates and other health system partnerships;; 
(G)in subparagraph (B)(iii)— (i)by striking identification after practice of and inserting prevention; 
(ii)by inserting during in person or virtual visits, after and stalking; and (iii)by striking and at the end; 
(H)in subparagraph (B)(iv)— (i)by inserting and promote prevention during in person or virtual visits, after or stalking,; and  
(ii)by striking the period at the end;  (I)in subparagraph (B), by adding at the end the following: 
 
(v)the development, implementation, dissemination, and evaluation of best practices, tools, and training materials, including culturally relevant tools, for behavioral health professionals to identify and respond to domestic violence, sexual violence, stalking, and dating violence; and (vi)the development and provision of culturally relevant training and follow-up technical assistance to health care professionals, and public health staff, and allied health professionals to identify, assess, treat, and refer clients who are victims of domestic violence, dating violence, sexual assault, or stalking from culturally specific communities and promote prevention, using tools and training materials, developed by and for culturally specific communities, with priority given to trainings provided by culturally specific organizations; and; and 
(J)by inserting after subparagraph (B) the following:  (C)design and implement comprehensive strategies to prevent domestic or sexual violence including through the use of universal education in clinical and public health settings, hospitals, clinics and other health settings.; 
(3)in subsection (b)(2)(A)— (A)in the heading, by striking Child and elder abuse and inserting the following: Child abuse and abuse in later life; and 
(B)by striking child or elder abuse and inserting the following: child abuse or abuse in later life; (4)in subsection (b)(2)(C)(i), by striking elder abuse and inserting abuse in later life; 
(5)in subsection (b)(2)(C)(ii), by inserting programs that promote the prevention of sexual assault as well as after implementation of; (6)in subsection (b)(2)(C)(iii)— 
(A)by inserting and exposure to violence against generations after abuse; and (B)by striking or at the end; 
(7)in subsection (b)(2)(C)(iv)— (A)by inserting mental health, after dental,; and 
(B)by striking exams. and inserting exams and certifications;; (8)in subsection (b)(2)(C), by inserting after clause (iv) the following: 
 
(v)providing funding to culturally specific organizations to improve the capacity of such organizations to engage and partner with healthcare providers to support victims and meet increased referrals from health systems; (vi)development of a State-level pilot program to— 
(I)improve the response of substance use disorder treatment programs, harm reduction programs for people who use substances, and systems to domestic violence, dating violence, sexual assault, and stalking;  (II)improve the capacity of substance use disorder treatment programs, harm reduction programs for people who use substances, and systems to serve survivors of domestic violence, dating violence, sexual assault, and stalking dealing with substance use disorder; and 
(III)improve the capacity of domestic violence, dating violence, sexual assault, and stalking programs to serve survivors who has substance use history with substance abuse disorder; or (vii)development and utilization of existing technical assistance and training resources to improve the capacity of substance use disorder treatment programs and harm reduction programs for people who use substances to address domestic violence, dating violence, sexual assault, and stalking among patients the programs serve.; 
(9)in subsection (c)(3)(A) by striking the period at the end and inserting the following: and— 
(i)culturally specific and population specific organizations, and specifically organizations whose leadership include Black or Indigenous people, People of Color, or LGBTQ+ individuals; and (ii)programs developing and implementing community-driven solutions to address domestic violence, dating violence, sexual assault, or stalking, instead of carceral and law enforcement intervention.; 
(10)in subsection (c)(3)(B)(i)(III) by inserting after nonprofit entity the following , including a culturally-specific organization or community-based organization working to address the social determinants of health,;  (11)in subsection (c)(3)(C)(ii)— 
(A)by striking strategies for and inserting (I) strategies for; (B)by inserting and generations after lifespan; 
(C)by striking settings; and inserting settings; and; and (D)by adding at the end the following: 
 
(II)strategies to address primary prevention of domestic violence, dating violence, sexual assault, and stalking over the lifespan and generations including strategies that address related social determinants of health and center economic justice, anti-racism, and that are inclusive of all genders and identities including LGBTQ+ individuals;; (12)in subsection (c)(3)(C)(iii)— 
(A)by inserting culturally specific organizations after advocacy organizations; and (B)by striking State or tribal law enforcement task forces (where appropriate);  
(13)in subsection (c)(3)(C)(iv) by inserting (including culturally specific organizations) after service providers; (14)in subsection (d)(2)(A)— 
(A)by inserting or behavioral health after of health; (B)by inserting behavioral after physical or;  
(C)by striking mental before health care; and (D)by inserting , including substance use disorder treatment before ; or; 
(15)in subsection (d)(2)(B)— (A)by striking or health system and inserting behavioral health treatment system;  
(B)by striking mental and inserting behavioral; and (C)by inserting , or a community-based organization with a history of partnership with programs in the domestic violence, dating violence, sexual assault, or stalking and health care, including physical, mental, or behavioral health care before the period at the end;  
(16)in subsection (g)— (A)by striking $10,000,000 and inserting $15,000,000; and 
(B)by striking 2014 through 2018 and inserting 2022 through 2026; and (17)in subsection (h), by striking herein and provided for.  
502.Maternal mortality or morbidity study 
(a)StudyThe Secretary of Health and Human Services, in collaboration with the Center for Disease Control and Prevention and in consultation with the Attorney General, the Director of the Indian Health Service, and other stakeholders (including community based organizations), shall conduct a study on the whether victims of domestic violence, dating violence, sexual assault, or stalking throughout the United States are more at risk of maternal mortality or morbidity as a result of issues related to domestic violence, dating violence, sexual assault, or stalking. (b)ReportsNot later than 3 years after the date of enactment of this title, the Secretary of Health and Human Services, in consultation with the Attorney General, the Director of the Indian Health Service, and other stakeholders (including community based organizations), shall report to Congress on the study conducted under subsection (a). The report shall include: 
(1)An analysis of the extent in which domestic violence, dating violence, sexual assault, or stalking result in pregnancy related death. (2)An analysis of the impact of domestic violence, dating violence, sexual assault or stalking on access to health care. 
(3)A breakdown of individuals particularly impacted by domestic violence, dating violence, sexual assault, or stalking, by race and ethnicity. (4)An analysis of the impact of domestic violence, dating violence, sexual assault, or stalking on Tribal communities and among Native Americans. 
(5)An assessment of the factors that increase risks for infant and maternal mortality or morbidity among survivors of domestic violence, dating violence, sexual assault, or stalking. (6)Recommendations for legislative or policy changes to help reduce infant and maternal mortality rates. 
(7)Best practices to reduce pregnancy related deaths among survivors of domestic violence, dating violence, sexual assault, or stalking. (8)Any other information on maternal mortality or morbidity the the Secretary determine appropriate to include in the report. 
VISafe Homes for Victims 
601.Housing protections for victims of domestic violence, dating violence, sexual assault, and stalking 
(a)In generalSection 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) is amended— (1)in subsection (a)— 
(A)in paragraph (1)(A), by striking brother, sister, and inserting sibling,; (B)in paragraph (3)— 
(i)in subparagraph (A), by inserting before the semicolon at the end the following: including the direct loan program under such section; (ii)in subparagraph (D), by striking the program under subtitle A of and inserting the programs under; 
(iii)in subparagraph (I)— (I)by striking sections 514, 515, 516, 533, and 538 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2) and inserting sections 514, 515, 516, 533, 538, and 542 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, 1490p–2, 1490r); and 
(II)by striking and at the end; (iv)in subparagraph (J), by striking the period at the end and inserting a semicolon; and 
(v)by adding at the end the following:  (K)the provision of assistance from the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501); 
(L)the provision of assistance for housing under the Comprehensive Service Programs for Homeless Veterans program under subchapter II of chapter 20 of title 38, United States Code; (M)the provision of assistance for housing and facilities under the grant program for homeless veterans with special needs under section 2061 of title 38, United States Code; 
(N)the provision of assistance for permanent housing under the program for financial assistance for supportive services for very low-income veteran families in permanent housing under section 2044 of title 38, United States Code; (O)housing assisted under the rent supplement program under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);  
(P)the program under Chapter 11 of subtitle B of the Violence Against Women Act of 1994 (34 U.S.C. 12351 et seq.); and (Q)any other Federal housing programs providing affordable housing to low- and moderate-income persons by means of restricted rents or rental assistance as identified by the appropriate agency.; and 
(C)by adding at the end the following:  (4)Collaborative applicantThe term collaborative applicant has the meaning given the term in section 401 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360). 
(5)Continuum of CareThe term Continuum of Care means the Federal program authorized under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.). (6)Covered housing providerThe term covered housing provider— 
(A)means the individual or entity under a covered housing program that has responsibility for the administration or oversight of housing assisted under a covered housing program; and (B)includes public housing agencies, sponsors, owners, mortgagors, managers, grantees under the Continuum of Care, State and local governments or agencies thereof, and nonprofit or for-profit organizations or entities. 
(7)Drug-related criminal activityThe term drug-related criminal activity has the meaning given the term in section 3(b)(9) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(9)). (8)Emergency solutions grantThe term emergency solutions grant means a grant provided under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.). 
(9)Emergency transferThe term emergency transfer— (A)except as provided under subparagraph (B), means a transfer under subsection (e) from a unit of a covered housing provider to any other unit of the same principal, affiliate, or management agent of the covered housing provider; and 
(B)with respect to a project funded under the Continuum of Care, means a transfer under subsection (e) to any unit of the same covered housing provider under the same covered housing program. (10)External referralThe term external referral— 
(A)except as provided under subparagraph (B), means a referral provided to a victim of domestic violence, dating violence, sexual assault, or stalking by a covered housing provider to the applicable regional office of the Department of Housing and Urban Development to facilitate a move from a unit of a covered housing provider under the same or a different covered housing program; and (B)with respect to a project funded under the Continuum of Care, including any local system funding by the Continuum of Care or a recipient or subrecipient of an Emergency Solutions Grant, means the facilitation of a move from a unit of a covered housing provider to a unit of a different covered housing provider under the same covered housing program. 
(11)HUD regional officeThe term HUD regional office means a regional office of the Department of Housing and Urban Development. (12)National VAWA Victims Relocation Pool voucherThe term National VAWA Victims Relocation Pool voucher means a housing voucher provided under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)). 
(13)Program participantThe term program participant means an individual (including an unaccompanied youth) or family who is assisted by programs under the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.).; (2)in subsection (b), by amending paragraph (1) to read as follows:  
 
(1)In generalA covered housing provider shall prioritize the safety of victims when making housing and housing-related decisions, including admissions, terminations of assistance, evictions, transfers, referrals, family break-ups, and income determinations.; (3)in subsection (b)(3)— 
(A)in the paragraph heading, by inserting after criminal activity the following: and family break-up; (B)by amending subparagraph (A) to read as follows: 
 
(A)Denial of assistance, tenancy, and occupancy rights prohibited 
(i)In generalA tenant, program participant, or resident of a unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking that is engaged in by a member of the household of the tenant, program participant, resident, or any guest or other person under the control of the tenant, program participant, or resident, if the tenant, program participant, resident or an affiliated individual of the tenant, program participant, or resident is the victim or threatened victim of such domestic violence, dating violence, sexual assault, or stalking. (ii)Criminal activity engaged in by perpetrator of abuse (I)In generalA tenant, program participant, or resident of a unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking shall not be denied assistance, tenancy, or occupancy rights to housing assisted under a covered housing program solely on the basis of criminal activity, including drug-related criminal activity, engaged in by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking. 
(II)Rule of constructionNothing in subclause (I) shall be construed to limit the authority to terminate assistance to a tenant or program participant or evict or terminate a tenant or program participant from housing assisted under a covered housing program if a public housing agency or an owner, recipient or subrecipient, or a manager of the housing demonstrates an actual and imminent threat to other tenants, program participants, or individuals employed at or providing service to the housing if the assistance is not terminated or the tenant or program participant is not evicted. (iii)Review prior to termination for current program participantsBefore terminating assistance, tenancy, or occupancy rights to housing assisted under a covered housing program to a tenant or program participant who is a victim of domestic violence, dating violence, sexual assault, or stalking on the basis of criminal activity of the tenant or program participant, including drug-related criminal activity— 
(I)the covered housing provider shall consider— (aa)the seriousness of the case; 
(bb)the extent of participation or culpability of the tenant or program participant, including whether the tenant or program participant was coerced by the perpetrator of the domestic violence, dating violence, sexual assault, or stalking; (cc)whether the criminal activity was related to a symptom of a disability, including a substance use disorder; 
(dd)in cases involving drug-related criminal activity or criminal activity involving alcohol abuse, whether the tenant or program participant is participating in, or has successfully completed, a supervised drug or alcohol rehabilitation program, or has otherwise been rehabilitated successfully; and (ee)any other relevant mitigating circumstances; and 
(II)the covered housing program shall provide the tenant or program participant with— (aa)a written summary of the review conducted by the covered housing program; and 
(bb)an opportunity to invoke the applicable grievance policy of the covered housing program to dispute the findings of the review.; (C)in subparagraph (B)— 
(i)in the heading, by striking Bifurcation and inserting Family break-up; (ii)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; 
(iii)by inserting before clause (ii), as so redesignated, the following:  (i)In generalIf a family break-up results from an occurrence of domestic violence, dating violence, sexual assault, or stalking, and the perpetrator no longer resides in the unit and was the sole tenant or program participant eligible to receive assistance under a covered housing program, the covered housing provider shall— 
(I)provide any other tenant, program participant, or resident of the unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking the opportunity to establish eligibility for the covered housing program; or (II)provide a tenant, program participant, or resident described in subclause (I) with not less than 180 days— 
(aa)to remain in the unit under the same terms and conditions as the perpetrator; and (bb)find new housing or establish eligibility for another covered housing program.; 
(iv)in clause (ii), as so redesignated— (I)in the heading, by striking In general and inserting Eviction; and 
(II)by inserting after a public housing agency the following: , participating jurisdictions, grantees under the Continuum of Care, grantees,; and (v)by striking clause (iii), as so redesignated; 
(D)in subparagraph (C)— (i)in clause (iii), by striking or at the end; 
(ii)in clause (iv), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following: 
 
(v)to be limited by any provision in the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) that provides less protection than subparagraph (A) for victims of domestic violence, dating violence, sexual assault, or stalking.; and (E)by inserting after subparagraph (C) the following: 
 
(D)Early termination 
(i)In generalA covered housing provider shall permit a tenant or program participant assisted under the covered housing program to terminate the lease at any time prior to the end date of the lease, without penalty, if the tenant or program participant has been a victim of domestic violence, dating violence, sexual assault, or stalking and the tenant or program participant— (I)sends notice of the early lease termination to the landlord in writing prior to or within 3 days of vacating the premises unless a shorter notice period is provided for under State law; 
(II) 
(aa)reasonably believes that the tenant or program participant is threatened with imminent harm if the tenant or program participant remains within the same dwelling unit subject to the lease; or (bb)has experienced a sexual assault that occurred on the premises during the 90-day period preceding the request for lease termination; and 
(III)provides a form of documentation consistent with the requirements outlined in subsection (c)(3). (ii)Rule of constructionNothing in this subparagraph shall be construed to preclude any automatic termination of a lease by operation of law. Nothing in this subparagraph shall be construed to supersede any provision of any Federal, State, or local law regarding the early termination of leases that provides greater protection than this subsection for victims of domestic violence, dating violence, sexual assault, or stalking.; 
(4)in subsection (c)(4), in the matter preceding subparagraph (A)— (A)by striking Any information submitted to a public housing agency or owner or manager and inserting Covered housing providers shall ensure any information submitted; and 
(B)by inserting after owner or manager the following: of housing assisted under a covered housing program; (5)in subsection (d)— 
(A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking an applicant for or tenants of and inserting all individuals and families seeking housing or services from programs under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.), all program participants of, all adult members of applicant households for, and all adult tenants of; and 
(ii)in subparagraph (D), by striking guidance issued by the Secretary of Housing and Urban Development and inserting title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and any guidance issued by the appropriate agencies related to language access for persons with limited English proficiency; and (B)by adding at the end the following: 
 
(3)Translation and availability of standardized documentsEach appropriate agency shall ensure that standardized documents relating to the implementation of this title are— (A)translated into and made available in multiple languages and are available in formats accessible to persons with disabilities; and 
(B)made accessible to covered housing providers within a reasonable time after adoption of the documents by the appropriate agency.; (6)by amending subsection (e) to read as follows: 
 
(e)Emergency transfers and National VAWA Victims Relocation Pool policies 
(1)In generalA tenant, program participant, or resident of a unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking who is a victim of domestic violence, dating violence, sexual assault, or stalking may apply for an emergency transfer or a National VAWA Victims Relocation Pool voucher, or both. (2)Responsible entity (A)Emergency transfersA covered housing provider shall grant an emergency transfer to a tenant or program participant described in paragraph (1) if— 
(i)the covered housing provider and the tenant or program participant determine that a safe dwelling unit is available; and (ii)the tenant or program participant meets the eligibility criteria described in paragraph (3). 
(B)VouchersThe Secretary of Housing and Urban Development and a covered housing provider authorized to determine eligibility for National VAWA Victims Relocation Pool vouchers under policies and procedures established under subsection (f)(1) shall approve a National VAWA Victims Relocation Pool voucher for a tenant, program participant, or resident of a unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking described in paragraph (1) if the tenant, program participant, or resident meets the eligibility criteria described in paragraph (3). (3)Criteria (A)In generalThe applicable responsible entity under paragraph (2) shall approve an application submitted by a tenant, program participant, or resident described in paragraph (1) for an emergency transfer, a National VAWA Victims Relocation Pool voucher, or both, if— 
(i)the tenant, program participant, or resident expressly requests the emergency transfer or National VAWA Victims Relocation Pool voucher, or both, from the applicable responsible entity; and (ii) (I)the tenant, program participant, or resident reasonably believes that the tenant or program participant is threatened with imminent harm from further violence if the tenant or program participant remains within the same dwelling unit assisted under a covered housing program; or 
(II)the tenant, program participant, or resident experienced a sexual assault that occurred on the premises during the 90-day period preceding the request for the emergency transfer or National VAWA Victims Relocation Pool voucher. (B)Good standingRegardless of whether a tenant, program participant, or resident is in good standing, the tenant, program participant, or resident retains the right to an emergency transfer or a National VAWA Victims Relocation Pool voucher if the tenant, program participant, or resident otherwise meets the eligibility requirements in this subsection. The tenant, program participant, or resident shall also meet the eligibility requirements of the program to which the tenant, program participant, or resident intends to transfer unless the eligibility requirement is waived by the covered housing program. 
(4)PoliciesEach appropriate agency shall, in the timeframe outlined in subsection (f)(2), adopt emergency transfer, external referral, and National VAWA Victim Relocation Pool voucher policies for use by covered housing programs, which shall— (A)reflect the variations in program operation and administration by covered housing program type and are in accordance with the Secretary of Housing and Urban Development’s National VAWA Victims Relocation Pool vouchers policies and procedures issued within the timeframe outlined in subsection (f)(1); 
(B)at a minimum, describe a process that— (i)permits tenants, program participants, or residents who are victims of domestic violence, dating violence, sexual assault, or stalking to move to another available and safe dwelling quickly through an emergency transfer, a National VAWA Victims Relocation Pool voucher, or an external referral; and 
(ii)provides that the tenant, program participant, or resident can request an emergency transfer or a National VAWA Victims Relocation Pool voucher, or both, whichever is safe and available for the tenant, program participant, or resident; and (C)with respect to a request for an emergency transfer, provide that— 
(i)not later than 5 days after the date on which a covered housing provider receives an emergency transfer request from a tenant or program participant, the covered housing provider shall determine whether the tenant or program participant can be transferred to a safe and available unit; (ii)if a safe unit is available, an emergency transfer shall occur not later than 10 days after the date on which the covered housing provider approves the request; 
(iii)if a safe unit is not available, the covered housing provider shall provide to the tenant or program participant— (I)a written status report regarding the status of the emergency transfer request of the tenant or program participant; and 
(II)information about National VAWA Victims Relocation Pool vouchers; and (iv)if the emergency transfer request has been denied due to reasons unrelated to the availability of a safe and suitable unit, the tenant or program participant may appeal the decision through the applicable grievance or hearing process of the covered housing provider; 
(D)with respect to a request for a National VAWA Victims Relocation Pool voucher— (i)the request may be made to the Secretary of Housing and Urban Development by a tenant; program participant; resident of the unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking; a collaborative applicant of the local Continuum of Care or designee of the collaborative applicant; Emergency Solutions Grant recipient or subrecipient; a public housing agency; or the covered housing provider; and 
(ii)not later than 10 days after the date on which the Secretary of Housing and Urban Development receives a request for a National VAWA Victims Relocation Pool voucher and the selected relocation jurisdiction of the tenant or program participant, the Secretary shall process the request and refer administration of the National VAWA Victims Relocation Pool voucher to the appropriate public housing agency of the selected jurisdiction of the tenant; program participant; or resident of the unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking; (E)allow a victim of domestic violence dating violence, sexual assault, or stalking to temporarily relocate, while maintaining eligibility for the covered housing program without the loss of their housing status, if there are no alternative comparable housing program units available, until an emergency transfer, a National VAWA Victims Relocation Pool voucher, or an external referral resulting in comparable safe housing is obtained; 
(F)mandate that emergency transfers take priority over non-emergency transfers; (G)mandate that emergency transfers are not considered new applicants and take priority over existing external waiting lists for a covered housing program; 
(H)incorporate confidentiality measures to ensure that the appropriate agency and the covered housing provider do not disclose any information regarding a tenant, program participant, or resident who is victim of domestic violence, dating violence, sexual assault, or stalking, including the location of a new dwelling unit to any person or entity without the time-limited written authorization of the tenant or program participant, and communication by a covered housing provider with a victim must be in a form and manner that the victim determines to be safe; and (I)mandate that when a tenant or program participant submits an emergency transfer request to a covered housing provider, the covered housing provider shall provide contact information for— 
(i)local organizations offering assistance to tenants and other housing providers who may have safe and available housing; or (ii)contact information for the regional HUD office or applicable public housing agency. 
(5)Duties of collaborative applicants of a local Continuum of CareIn addition to adopting the policies described in paragraph (4) in an emergency transfer policy, the collaborative applicant of each local Continuum of Care, or a designee of the collaborative applicant, shall— (A)coordinate and facilitate emergency transfers and external referrals across projects funded under the Continuum of Care; 
(B)prioritize an external referral across projects funded under the Continuum of Care for the next available safe housing option for which a tenant or program participant may be eligible; (C)coordinate external referrals with the collaborative applicant of the local Continuum of Care, or designee of the collaborative applicant, in other jurisdictions in cases where a tenant or program participant requests an out-of-jurisdiction transfer; 
(D)ensure that a tenant or program participant is not required to be reassessed and retains chronically homeless status, if applicable, through the local Continuum of Care intake process when seeking an emergency transfer or external referral placement; and (E)ensure costs associated with temporary relocations described in paragraph (4) are considered eligible costs of supportive services under the Continuum of Care program. 
(6)Regional officesEach HUD regional office shall— (A)in collaboration with public housing agencies and the entities described in paragraph (2), develop and implement a regional emergency transfer and external referral plan, which shall— 
(i)set forth how covered housing providers shall coordinate external referrals with the HUD regional office; (ii)be submitted to the Violence Against Women Director described in section 41413 and made publicly available; and 
(iii)include any additional policies, priorities, and strategies set by the entities described in paragraph (5); and (B)in consultation with the Violence Against Women Director described in section 41413, facilitate external referral requests for tenants or program participants who are victims of domestic violence, dating violence, sexual assault, or stalking if the tenant or program participant cannot obtain an emergency transfer or a National VAWA Victims Relocation Pool voucher. 
(7)Covered housing providersEach covered housing provider shall develop and implement an emergency transfer and external referral plan consistent with the requirements in paragraph (4) or (5).; (7)by amending subsection (f) to read as follows: 
 
(f)Policies and procedures for emergency transfer and National VAWA Victims Relocation Pool vouchers 
(1)In generalNot later than 60 days after the date of enactment of the Violence Against Women Act Reauthorization Act of 2021, the Secretary of Housing and Urban Development shall establish policies and procedures under which a tenant, program participant, or resident of a unit who is an unreported member of the household because of domestic violence, dating violence, sexual assault, dating violence, or stalking may receive, under subsection (e), subject to the availability of funds, a National VAWA Victims Relocation Pool voucher. (2)Appropriate agenciesNot later than 180 days after the date of enactment of the Violence Against Women Act Reauthorization Act of 2021, the head of each appropriate agency shall establish the policies required under subsection (e) with respect to emergency transfers and external referrals. Each appropriate agency shall also establish agency-specific policies and procedures in accordance with the Secretary of Housing and Urban Development’s National VAWA Victims Relocation Pool vouchers policies and procedures.; 
(8)by redesignating subsection (g) as subsection (h); (9)by inserting after subsection (f) the following: 
 
(g)Training and referrals 
(1)Training for staff of covered housing programs 
(A)In generalThe Secretary of Housing and Urban Development, in partnership with domestic and sexual violence experts, shall develop mandatory in-person or electronic training for staff of covered housing providers to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of this section. (B)Appropriate staffEach covered housing provider shall identify— 
(i)appropriate staff to attend the basic understanding training described in subparagraph (A) periodically; and (ii)appropriate staff engaged in tenant, program participant, or resident services to attend both the basic understanding training and the implementation training described in subparagraph (A) as necessary. 
(2)ReferralsThe appropriate agency with respect to each covered housing program and the local Continuum of Care shall supply all appropriate staff of the covered housing providers with a referral listing of public contact information for all domestic violence, dating violence, sexual assault, and stalking service providers offering services in its coverage area. (3)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for each of fiscal years 2022 through 2026.; and 
(10)by inserting after subsection (h), as so redesignated, the following:  (i)Rules of constructionNothing in this section shall be construed— 
(1)to limit any right, remedy, or procedure otherwise available to enforce the Violence Against Women Act of 2005 (Public Law 109–162; 119 Stat. 2960) and subsequent amendments prior to the date of enactment of the Violence Against Women Act Reauthorization Act of 2021; or (2)to supersede any provision of any Federal, State, or local law that provides greater protection than this section for victims of domestic violence, dating violence, sexual assault, or stalking.. 
(b)National VAWA Victims Relocation Pool vouchersSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following:  (21)National VAWA Victims Relocation Pool vouchers (A)In generalThe Secretary shall set aside, from amounts made available for rental assistance under this subsection, amounts for use only for providing such assistance for the creation of a National VAWA Victims Relocation Pool, which shall provide rental assistance on behalf of tenants, program participants, or residents who are victims of domestic violence, dating violence, sexual assault, and stalking eligible for assistance under section 41411(e) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(e)). 
(B)Termination of vouchers upon turnoverA public housing agency shall not reissue assistance that is made available from appropriated funds under this subsection for a tenant, program participant, or resident when the assistance for the tenant, program participant, or resident is lawfully terminated, unless specifically authorized by the Secretary. (C)Authorization of appropriationsBeginning in fiscal year 2022 and each fiscal year thereafter, there are authorized to be appropriated $20,000,000 to provide vouchers for rental assistance under this paragraph..  
602.Ensuring compliance and implementation; prohibiting retaliation against victimsChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.) is amended by inserting after section 41411 the following:  41412.Compliance reviews (a)Regular compliance reviews (1)In generalEach appropriate agency shall establish a process by which to review compliance with the requirements of this subtitle, which shall— 
(A)in consultation with the Violence Against Women Director described in section 41413 and any other relevant officials of the appropriate agency, be incorporated into other existing compliance review processes of the appropriate agency; and (B)examine— 
(i)covered housing provider compliance with requirements prohibiting the denial of assistance, tenancy, or occupancy rights on the basis of domestic violence, dating violence, sexual assault, or stalking; (ii)covered housing provider compliance with confidentiality provisions set forth in section 41411(c)(4); 
(iii)covered housing provider compliance with the notification requirements set forth in section 41411(d)(2); (iv)covered housing provider compliance with accepting documentation set forth in section 41411(c); 
(v)covered housing provider compliance with emergency transfer, external referral, and National VAWA Victims Relocation Pool Voucher requirements set forth in section 41411(e); and (vi)covered housing provider compliance with the prohibition on retaliation set forth in section 41414. 
(2)FrequencyEach appropriate agency shall conduct the review described in paragraph (1) on a regular basis, as determined by the appropriate agency. (b)RegulationsNot later than 1 year after the date of enactment of the Violence Against Women Act Reauthorization Act of 2021, each appropriate agency shall issue regulations to implement subsection (a), which shall— 
(1)define standards of compliance for covered housing providers; (2)include detailed reporting requirements, including the number of emergency transfers, external referrals, and National VAWA Victims Relocation Pool vouchers requested and granted, as well as the length of time needed to process emergency transfers, National VAWA Victims Relocation Pool vouchers, and external referrals; and 
(3)include standards for corrective action plans where a covered housing provider has failed to meet compliance standards. (c)Public DisclosureEach appropriate agency shall ensure that an agency-level assessment of the information collected during the compliance review process completed pursuant to this subsection— 
(1)includes an evaluation of each topic identified in subsection (a); and (2)is made publicly available. 
41413.Department of Housing and Urban Development Violence Against Women Director 
(a)EstablishmentThere shall be, within the Office of the Secretary of the Department of Housing and Urban Development, a Violence Against Women Director (in this section referred to as the Director). (b)DutiesThe Director shall— 
(1)support implementation of the provisions of this subtitle; (2)coordinate development of Federal regulations, policy, protocols, and guidelines on matters relating to the implementation of this subtitle, at each agency administering a covered housing program; 
(3)advise and coordinate with designated officials within the United States Interagency Council on Homelessness, the Department of Housing and Urban Development, the Department of the Treasury, the Department of Agriculture, the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of Justice concerning legislation, implementation, and other issues relating to or affecting the housing provisions under this subtitle; (4)provide technical assistance, coordination, and support to each appropriate agency regarding advancing housing protections and access to housing for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle; 
(5)ensure that adequate technical assistance is made available to covered housing providers regarding implementation of this subtitle, as well as other issues related to advancing housing protections for victims of domestic violence, dating violence, sexual assault, and stalking, including compliance with this subtitle; (6)act as a liaison with the judicial branches of Federal, State, and local governments on matters relating to the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking; 
(7)implement a quality control system and a corrective action plan system for those covered housing providers that fail to comply with this subtitle, wherein— (A)covered housing providers completing corrective action plans shall be required to consult with national, State, or local programs focused on victims of domestic violence, dating violence, sexual assault, or stalking; and 
(B)the corrective action plans shall include provisions requiring covered housing providers to review and develop appropriate notices, procedures, and staff training to improve compliance with this subtitle, in consultation with national, State, or local programs focused on victims described in subparagraph (A); (8)establish a formal reporting process to receive individual complaints concerning noncompliance with this subtitle; 
(9)coordinate the development of interagency guidelines to improve the availability of centralized information concerning available dwelling units for use in facilitating the emergency transfer process; (10)coordinate the process for tracking of requests, notice, and approval of National VAWA Victims Relocation Pool vouchers, and further implement, as necessary, any policies or procedures relating to the National VAWA Victims Relocation Pool vouchers; 
(11)work with HUD regional offices to develop a mechanism to implement regional external referral plans and officials at each appropriate agency relating to the development of Federal regulations, policy, protocols, and guidelines regarding uniform timeframes for the completion of emergency transfers, National VAWA Victims Relocation Pool vouchers, and external referrals; (12)coordinate with each appropriate agency to ensure that standardized documents relating to the implementation of this title are translated into and made available in multiple languages, are accessible to persons with disabilities, and made accessible to covered housing providers within a reasonable time upon adoption of the documents by the appropriate agency; 
(13)ensure that the documents described in paragraph (11), including guidance and notices to victims, are distributed in commonly encountered languages by covered housing providers consistent with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and any guidance issued by the appropriate agencies in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency); and (14)in consultation with each appropriate agency, identify existing compliance review processes that could incorporate the compliance reviews required under section 41412(a). 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2022 through 2026. 41414.Prohibition on retaliation (a)Nondiscrimination requirementNo covered housing provider shall discriminate against any person because that person has opposed any act or practice made unlawful by this subtitle, or because that individual testified, assisted, or participated in any matter related to this subtitle. 
(b)Prohibition on coercionNo covered housing provider shall coerce, intimidate, threaten, or interfere with, or retaliate against, any person in the exercise or enjoyment of, or on account of the person having exercised or enjoyed, or on account of the person having aided or encouraged any other individual in the exercise or enjoyment of, any rights or protections under this subtitle, including— (1)intimidating or threatening any person because that person is assisting or encouraging an individual entitled to claim the rights or protections under this subtitle; and 
(2)retaliating against any person because that person has participated in any investigation or action to enforce this subtitle. (c)Enforcement authority of the Attorney General and the SecretaryThe authority of the Attorney General, the Secretary of Housing and Urban Development, and the Office for Fair Housing and Equal Opportunity to enforce this section shall be the same as the Fair Housing Act (42 U.S.C. 3610 et seq.).. 
603.Protecting the right to report crime from one’s home 
(a)In generalChapter 2 of subtitle N of title IV of the Violence Against Women Act of 1994 (34 U.S.C. 12491 et seq.), as amended by this Act, is further amended by inserting after section 41414 the following:  41415.Right to Report Crime and Emergencies from One’s Home (a)DefinitionIn this section, the term covered governmental entity means any municipal, county, or State government that receives funding under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306). 
(b)Right To report 
(1)In generalLandlords, homeowners, residents, occupants, and guests of, and applicants for, housing— (A)shall have the right to seek law enforcement or emergency assistance on their own behalf or on behalf of another person in need of assistance; and 
(B)shall not be penalized based on their requests for assistance or based on criminal activity of which they are a victim or otherwise not at fault under statutes, ordinances, regulations, or policies adopted or enforced by covered governmental entities. (2)Prohibited penaltiesPenalties that are prohibited under paragraph (1) include— 
(A)actual or threatened assessment of penalties, fees, or fines; (B)actual or threatened eviction; 
(C)actual or threatened refusal to rent or renew tenancy; (D)actual or threatened refusal to issue an occupancy permit or landlord permit; and 
(E)actual or threatened closure of the property, or designation of the property as a nuisance or a similarly negative designation. (c)ReportingConsistent with the process described in section 104(b) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(b)), covered governmental entities shall— 
(1)report any of their laws or policies, or, as applicable, the laws or policies adopted by subgrantees, that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property; and (2)certify that they are in compliance with the protections under this subtitle or describe the steps the covered governmental entities will take within 180 days to come into compliance, or to ensure compliance among subgrantees. 
(d)OversightOversight and accountability mechanisms provided for under title VIII of the Civil Rights Act of 1968 (42 U.S.C. 3601 et seq.) shall be available to address violations of this section. (e)SubgranteesFor those covered governmental entities that distribute funds to subgrantees, compliance with subsection (c)(1) includes inquiring about the existence of laws and policies adopted by subgrantees that impose penalties on landlords, homeowners, residents, occupants, guests, or housing applicants based on requests for law enforcement or emergency assistance or based on criminal activity that occurred at a property.. 
(b)Supporting effective crime reduction methods 
(1)Additional authorized use of Byrne-JAG fundsSection 501(a)(1) of subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding after subparagraph (H) the following:  (I)Programs for the development and implementation of methods of reducing crime in communities, to supplant punitive programs or policies. For purposes of this subparagraph, a punitive program or policy is a program or policy that— 
(i)imposes a penalty described in section 41415(b)(2) of the Violence Against Women Act of 1994 on the basis of a request for law enforcement or emergency assistance; or (ii)imposes a penalty described in section 41415(b)(2) of the Violence Against Women Act of 1994 on a landlord, homeowner, tenant, program participant, resident, occupant, or guest because of criminal activity at the property, including domestic violence dating violence, sexual assault, and stalking, where the landlord, homeowner, tenant, program participant, resident, occupant, or guest was a victim of such criminal activity.. 
(2)Additional authorized use of COPS fundsSection 1701(b) of part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended— (A)in paragraph (22), by striking and after the semicolon; 
(B)in paragraph (23), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(24)to develop and implement methods of reducing crime in communities, to supplant punitive programs or policies (as such term is defined in section 501(a)(1)(I)). (25)To develop of statewide databases with information on where sexual assault nurse examiners are located. .  
604.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalkingSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended— (1)in subsection (a), in the matter preceding paragraph (1)— 
(A)by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; and (B)by inserting after , other nonprofit, nongovernmental organizations the following: , population-specific organizations; and 
(2)in subsection (g)— (A)in paragraph (1), by striking 2014 through 2018 and inserting 2022 through 2026; 
(B)in paragraph (2), by striking 5 percent and inserting 8 percent; and (C)in paragraph (3)(B), by striking 0.25 percent and inserting 0.5 percent. 
605.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking 
(a)McKinney-Vento Homeless Assistance GrantsSection 423(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(a)) is amended by adding at the end the following:  (13)Facilitating and coordinating activities to ensure compliance with subsection (e) of section 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) and monitoring compliance with the confidentiality protections of subsection (c)(4) of such section.. 
(b)Collaborative grants To increase the long-Term stability of victimsSection 41404(i) of the Violence Against Women Act of 1994 (34 U.S.C. 12474(i)) is amended by striking 2014 through 2018 and inserting 2022 through 2026. (c)Grants To combat violence against women in public and assisted housingSection 41405 of the Violence Against Women Act of 1994 (34 U.S.C. 12475) is amended— 
(1)in subsection (b), by striking the Director of the Violence Against Women Office and inserting the Director of the Office on Violence Against Women; (2)in subsection (c)(2)(D), by inserting after linguistically and culturally specific service providers, the following: population-specific organizations,; and 
(3)in subsection (g), by striking 2014 through 2018 and inserting the following: 2022 through 2026. 606.United States Housing Act of 1937 amendmentsSection 5A(d) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)) is amended— 
(1)by amending paragraph (13) to read as follows:  (13)Domestic violence, dating violence, sexual assault, or stalking programs (A)CopiesA copy of— 
(i)all standardized notices issued pursuant to the housing protections under subtitle N of the Violence Against Women Act of 1994, including the notice required under section 41411(d) of the Violence Against Women Act of 1994; (ii)the emergency transfer plan issued pursuant to section 41411 of the Violence Against Women Act of 1994; and 
(iii)any and all memoranda of understanding with other covered housing providers developed to facilitate emergency transfers under section 41411(e) of the Violence Against Women Act of 1994. (B)DescriptionsA description of— 
(i)any activities, services, or programs provided or offered by an agency, either directly or in partnership with other service providers, to child or adult victims of domestic violence, dating violence, sexual assault, or stalking; (ii)any activities, services, or programs provided or offered by a public housing agency that helps child and adult victims of domestic violence, dating violence, sexual assault, or stalking, to obtain or maintain housing; 
(iii)any activities, services, or programs provided or offered by a public housing agency to prevent domestic violence, dating violence, sexual assault, and stalking, or to enhance victim safety in assisted families; and (iv)all training and support services offered to staff of the public housing agency to provide a basic understanding of domestic violence, dating violence, sexual assault, and stalking, and to facilitate implementation of the housing protections of section 41411 of the Violence Against Women Act of 1994.; and 
(2)in paragraph (16), by inserting the Violence Against Women Act of 1994, before the Fair Housing Act. VIIEconomic Security for Victims 701.FindingsCongress finds the following: 
(1)Over 1 in 3 women experience sexual violence, and 1 in 5 women have survived completed or attempted rape. Such violence has a devastating impact on women’s physical and emotional health, financial security, and ability to maintain their jobs, and thus impacts interstate commerce and economic security. (2)The Office on Violence Against Women of the Department of Justice defines domestic violence as a pattern of abusive behavior in any relationship that is used by one intimate partner to gain or maintain power and control over another intimate partner. Domestic violence can include physical, sexual, emotional, economic, or psychological actions or threats of actions that influence another person. Domestic violence includes any behaviors that intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt, injure, or wound an individual. 
(3)The Centers for Disease Control and Prevention report that domestic violence or intimate partner violence is a serious public health issue for millions of individuals in the United States. Nearly 1 in 4 women and 1 in 9 men in the United States have suffered sexual violence, physical violence, or stalking by an intimate partner. (4)Transgender and gender non-conforming people face extraordinary levels of physical and sexual violence. 
(5)More than 1 in 4 transgender people have faced bias-driven assault, and this rate is higher for trans women and trans people of color. (6)The American Foundation for Suicide Prevention has found that transgender and gender non-conforming people had an elevated prevalence of suicide attempts, especially when they have suffered physical or sexual violence. 
(7)Studies have found that individuals living in rural areas facing intimate partner violence often face barriers to accessing resources, ranging from health care to the criminal justice system.  (8)Homicide is one of the leading causes of death for women on the job. Domestic partners or relatives commit 43 percent of workplace homicides against women. One study found that intimate partner violence resulted in 142 homicides among women at work in the United States from 2003 to 2008, a figure which represents 22 percent of the 648 workplace homicides among women during the period. In fact, in 2010, homicides against women at work increased by 13 percent despite continuous declines in overall workplace homicides in recent years. 
(9)Women in the United States are 11 times more likely to be murdered with guns than women in other high-income countries. Female intimate partners are more likely to be murdered with a firearm than all other means combined. The presence of a gun in domestic violence situations increases the risk of homicide for women by 500 percent. (10)Violence can have a dramatic impact on the survivor of such violence. Studies indicate that 44 percent of surveyed employed adults experienced the effect of domestic violence in the workplace, and 64 percent indicated their workplace performance was affected by such violence. Another recent survey found that 78 percent of offenders used workplace resources to express anger, check up on, pressure, or threaten a survivor. Sexual assault, whether occurring in or out of the workplace, can impair an employee’s work performance, require time away from work, and undermine the employee’s ability to maintain a job. Nearly 50 percent of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults. 
(11)Studies find that 60 percent of single women lack economic security and 81 percent of households with single mothers live in economic insecurity. Significant barriers that survivors confront include access to housing, transportation, and child care. Ninety-two percent of homeless women have experienced domestic violence, and more than 50 percent of such women cite domestic violence as the direct cause for homelessness. Survivors are deprived of their autonomy, liberty, and security, and face tremendous threats to their health and safety. (12)The Centers for Disease Control and Prevention report that survivors of severe intimate partner violence lose nearly 8 million days of paid work, which is the equivalent of more than 32,000 full-time jobs and almost 5,600,000 days of household productivity each year. Therefore, women disproportionately need time off to care for their health or to find safety solutions, such as obtaining a restraining order or finding housing, to avoid or prevent further violence. 
(13)Annual costs of intimate partner violence are estimated to be more than $8,300,000,000. According to the Centers for Disease Control and Prevention, the costs of intimate partner violence against women in 1995 exceeded an estimated $5,800,000,000. These costs included nearly $4,100,000,000 in the direct costs of medical and mental health care and nearly $1,800,000,000 in the indirect costs of lost productivity. These statistics are generally considered to be underestimated because the costs associated with the criminal justice system are not included. (14)Fifty-five percent of senior executives recently surveyed said domestic violence has a harmful effect on their company’s productivity, and more than 70 percent said domestic violence negatively affects attendance. Seventy-eight percent of human resources professionals consider partner violence a workplace issue. However, more than 70 percent of United States workplaces have no formal program or policy that addresses workplace violence, let alone domestic violence. In fact, only four percent of employers provided training on domestic violence. 
(15)Studies indicate that one of the best predictors of whether a survivor will be able to stay away from his or her abuser is the degree of his or her economic independence. However, domestic violence, dating violence, sexual assault, and stalking often negatively impact a survivor’s ability to maintain employment. (16)Abusers frequently seek to exert financial control over their partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting their partners’ access to cash or transportation, and sabotaging their partners’ child care arrangements. 
(17)Economic abuse refers to behaviors that control an intimate partner’s ability to acquire, use, and maintain access to, money, credit, ownership of assets, or access to governmental or private financial benefits, including defaulting on joint obligations (such as school loans, credit card debt, mortgages, or rent). Other forms of such abuse may include preventing someone from attending school, threatening to or actually terminating employment, controlling or withholding access to cash, checking, or credit accounts, and attempting to damage or sabotage the creditworthiness of an intimate partner, including forcing an intimate partner to write bad checks, forcing an intimate partner to default on payments related to household needs, such as housing, or forcing an intimate partner into bankruptcy. (18)The Patient Protection and Affordable Care Act (Public Law 111–148), and the amendments made by such Act, ensures that most health plans must cover preventive services, including screening and counseling for domestic violence, at no additional cost. In addition, it prohibits insurance companies from discriminating against patients for preexisting conditions, like domestic violence. 
(19)Yet, more can be done to help survivors. Federal law in effect on the day before the date of enactment of this Act does not explicitly— (A)authorize survivors of domestic violence, dating violence, sexual assault, or stalking to take leave from work to seek legal assistance and redress, counseling, or assistance with safety planning activities; 
(B)address the eligibility of survivors of domestic violence, dating violence, sexual assault, or stalking for unemployment compensation; (C)provide job protection to survivors of domestic violence, dating violence, sexual assault, or stalking; or 
(D)prohibit insurers from disclosing information about abuse and the location of the survivors through insurance databases and other means. (20)This Act aims to empower survivors of domestic violence, dating violence, sexual assault, or stalking to be free from violence, hardship, and control, which restrains basic human rights to freedom and safety in the United States. 
702.National Resource Center on workplace responses to assist victims of domestic and sexual violenceSection 41501 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12501) is amended— (1)in subsection (a)— 
(A)by inserting and sexual harassment after domestic and sexual violence; and (B)by striking employers and labor organizations and inserting employers, labor organizations, and victim service providers; 
(2)in subsection (b)— (A)in paragraph (2), by striking ; and and inserting a semicolon;  
(B)in paragraph (3)— (i)by striking and stalking and inserting stalking, and sexual harassment; and 
(ii)by striking the period at the end and inserting a semicolon;  (C)by adding the following new paragraph:  
 
(4)a plan to enhance the capacity of survivors to obtain and maintain employment to include the implementation of a demonstration pilot program Pathways to Opportunity which builds collaborations between and among victim service providers, workforce development programs, and educational and vocational institutions to provide trauma informed programming to support survivors seeking employment and centered around culturally specific organizations or organizations that primarily serve populations traditionally marginalized in the workplace.; (3)in subsection (c)(1), by inserting before the period at the end or sexual harassment; 
(4)in subsection (c)(2)(A), by inserting or sexual harassment after sexual violence; and (5)in subsection (e), by striking $1,000,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2022 through 2026. 
703.Provisions related to Unemployment Compensation and the Temporary Assistance for Needy Families Program 
(a)Unemployment compensation 
(1)Survivors of domestic violenceSection 3304(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (18), by redesignating paragraph (19) as paragraph (21), and by inserting after paragraph (18) the following new paragraph:  (19)no person may be denied compensation under such State law solely on the basis of the individual having a voluntary separation from work if such separation is attributable to such individual being a survivor of domestic violence;. 
(2)Victims of sexual harassment and survivors of sexual assault or stalkingSection 3304(a) of the Internal Revenue Code of 1986 is further amended by inserting after paragraph (19), as added by paragraph (1) of this subsection, the following new paragraph:  (20)no person may be denied compensation under such State law solely on the basis of the individual having a voluntary separation from work if such separation is attributable to such individual being a victim of sexual harassment or a survivor of sexual assault or stalking; and. 
(3)Documentation requiredSection 3304 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (g)Victims of sexual harassment and survivors of domestic violence, sexual assault, or stalking 
(1)DocumentationFor purposes of paragraphs (19) and (20) of subsection (a), a voluntary separation of an individual shall be considered to be attributable to such individual being a victim of sexual harassment or a survivor of domestic violence, sexual assault, or stalking if such individual submits such evidence as the State deems sufficient. (2)Sufficient documentationFor purposes of paragraph (1), a State shall deem sufficient— 
(A)evidence of such sexual harassment, domestic violence, sexual assault, or stalking in the form of— (i)a sworn statement and a form of identification; 
(ii)a police or court record; or (iii)documentation from a professional from whom such individual has sought assistance, including those associated with medical, legal, or religious professions; and 
(B)an attestation that such voluntary separation is attributable to such sexual harassment, domestic violence, sexual assault, or stalking. (3)DefinitionsFor purposes of this section, the terms sexual harassment, domestic violence, sexual assault, stalking, victim of sexual harassment, and survivor of domestic violence, sexual assault, or stalking have the meanings given such terms under State law, regulation, or policy.. 
(b)Unemployment compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended— (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph:  (4) (A)Such methods of administration as will ensure that— 
(i)applicants and potential applicants for unemployment compensation are notified of the provisions of paragraphs (19) and (20) of section 3304(a) of the Internal Revenue Code of 1986; and (ii)claims reviewers and hearing personnel are trained in— 
(I)the nature and dynamics of sexual harassment, domestic violence, sexual assault, and stalking; and (II)methods of ascertaining and ensuring the confidentiality of personal information and documentation related to an individual’s claim about possible experiences of sexual harassment, domestic violence, sexual assault, or stalking. 
(B)For purposes of this paragraph, the terms sexual harassment, domestic violence, sexual assault, and stalking have the meanings given such terms in section 3304(g) of the Internal Revenue Code of 1986.. (c)TANF personnel trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is amended by adding at the end the following new paragraph: 
 
(8)Certification that the State will provide information to victims of sexual harassment or survivors of domestic violence 
(A)In generalA certification by the chief executive officer of the State that the State has established and is enforcing standards and procedures to— (i)ensure that applicants and potential applicants for assistance under the State program funded under this part are notified of assistance made available by the State to victims of sexual harassment and survivors of domestic violence; 
(ii)ensure that case workers and other agency personnel responsible for administering the State program funded under this part are trained in— (I)the nature and dynamics of sexual harassment and domestic violence; 
(II)State standards and procedures relating to the prevention of, and assistance for, individuals who are victims of sexual harassment or survivors of domestic violence; and (III)methods of ascertaining and ensuring the confidentiality of personal information and documentation related to an individual’s claim about possible experiences of sexual harassment or domestic violence; and 
(iii)ensure that, if a State has elected to establish and enforce standards and procedures regarding the screening for, and identification of, domestic violence pursuant to paragraph (7)— (I)the State program funded under this part provides information about the options under this part to current and potential beneficiaries; and 
(II)case workers and other agency personnel responsible for administering the State program funded under this part are provided with training regarding State standards and procedures pursuant to paragraph (7). (B)DefinitionsFor purposes of this paragraph— 
(i)the term sexual harassment has the meaning given such term under State law, regulation, or policy; and (ii)the term domestic violence has the meaning given such term in section 402(a)(7).. 
(d)National grant program for developing a model training program for unemployment compensation personnel training 
(1)Grants authorizedThe Secretary of Labor (in this subsection referred to as the Secretary) is authorized to award a grant to a national victim service provider in order for such organization to— (A)develop and disseminate a model training program (and related materials) for the training required under section 303(a)(4)(A)(ii) of the Social Security Act, as added by subsection (b); and 
(B)provide technical assistance with respect to such model training program to unemployment compensation personnel. (2)ApplicationAn entity seeking a grant under this subsection shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary specifies. 
(3)Report 
(A)Report to congressNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the program established under this subsection. (B)Report available to publicThe Secretary shall establish procedures for the dissemination to the public of the report submitted under subparagraph (A) not later than 10 days after the submission of such report to Congress under such subparagraph. Such procedures shall include the use of the internet to disseminate such report. 
(4)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated— (i)$1,000,000 for fiscal year 2022 to carry out the provisions of paragraph (1)(A); and 
(ii)$8,000,000 for each of fiscal years 2022 through 2026 to carry out the provisions of paragraph (1)(B). (B)Three-year availability of grant fundsEach recipient of a grant under this subsection shall return to the Secretary any unused portion of such grant not later than 3 years after the date the grant was awarded, together with any earnings on such unused portion. 
(C)Amounts returnedAny amounts returned pursuant to subparagraph (B) shall be available without further appropriation to the Secretary for the purpose of carrying out the provisions of paragraph (1)(B). (e)National grant program for developing a model training program for Temporary Assistance for Needy Families personnel training (1)Grants authorizedThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall— 
(A)develop and disseminate a model training program (and related materials) for the training required under 402(a)(8) of the Social Security Act, and if the State so elects, section 402(a)(7) of such Act; and (B)provide technical assistance with respect to such model training program to eligible States (as defined in section 402 of the Social Security Act).In developing the model training program under subparagraph (A), the Secretary may award grants and contracts and may develop such program in cooperation with an eligible partner. 
(2)Eligible partner definedFor purposes of paragraph (1), the term eligible partner means an entity that is— (A)a State or tribal domestic violence coalition or sexual assault coalition; or 
(B)a State or local victim service provider with recognized expertise in the dynamics of domestic violence, sexual assault, or stalking whose primary mission is to provide services to survivors of domestic violence, sexual assault, or stalking, including a rape crisis center or domestic violence program. (3)Report (A)Report to congressNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report on the program established under this subsection. 
(B)Report available to publicThe Secretary shall establish procedures for the dissemination to the public of the report submitted under subparagraph (A) not later than 10 days after the submission of such report to Congress under such subparagraph. Such procedures shall include the use of the internet to disseminate such report. (4)Authorization of appropriationsThere are authorized to be appropriated— 
(A)$1,000,000 for fiscal year 2022 to carry out the provisions of paragraph (1)(A); and (B)$5,000,000 for each of fiscal years 2022 through 2026 to carry out the provisions of paragraph (1)(B). 
(f)Conformity review; effective dates 
(1)Unemployment amendments 
(A)Conformity review 
(i)Initial guidanceNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall issue guidance describing the requirements States must satisfy to conform to the amendments made by subsections (a) and (b). (ii)Request for transmittal of information from StatesNot later than 30 days after the issuance of guidance under clause (i), the Secretary of Labor shall issue a request for the transmittal of information from States relating to the laws, regulations, and policies each State identifies to satisfy such requirements. 
(iii)Deadline for submission of laws, regulations, and policies from StatesNot later than 120 days after the issuance of the request under clause (ii), each State which has an unemployment compensation law approved by the Secretary of Labor under the Federal Unemployment Tax Act shall submit to the Secretary the laws, regulations, and policies identified pursuant to such clause. (iv)Notification of the results of review to StatesNot later than 60 days after the expiration of the deadline described in clause (iii), the Secretary of Labor shall notify each State whether the laws, regulations, and policies identified by the State under such clause satisfy the requirements described pursuant to clause (i) and, to the extent such laws, regulations, and policies fail to satisfy such requirements, the Secretary of Labor shall inform the State of the steps the State may take to remedy such failure and provide any necessary technical assistance. 
(B)Effective dates for unemployment amendments 
(i)Provisions relating to survivors of domestic violenceThe amendment made by subsection (a)(1) shall apply with respect to weeks of unemployment beginning on or after the date that is 60 days after the earlier of— (I)the date on which a State is notified by the Secretary of Labor under subparagraph (A)(iv) that the laws, regulations, and policies identified by the State satisfy the requirements described pursuant to subparagraph (A)(i); or 
(II)in the case of a State that is notified by the Secretary of Labor under subparagraph (A)(iv) that the laws, regulations, and policies identified by the State fail to satisfy such requirements, 1 year after the date of such notification. (ii)Provisions relating to victims of sexual harassment and survivors of sexual assault or stalkingThe amendment made by subsection (a)(2) shall apply with respect to weeks of unemployment beginning on or after the date that is 60 days after the earlier of— 
(I)the date on which a State is notified by the Secretary of Labor under subparagraph (A)(iv) that the laws, regulations, and policies identified by the State satisfy the requirements described pursuant to subparagraph (A)(i); or (II)in the case of a State that is notified by the Secretary of Labor under subparagraph (A)(iv) that the laws, regulations, and policies identified by the State fail to satisfy such requirements, 2 years after the date of such notification. 
(iii)Provisions relating to documentation requiredThe amendment made by subsection (a)(3) shall apply with respect to weeks of unemployment beginning on or after the date that is 2 years after the date of enactment of this Act. (2)TANF amendment (A)In generalExcept as provided in subparagraph (B), the amendment made by subsection (c) shall be applicable in the next State plan submitted after the date of enactment of this Act. 
(B)Extension of effective date for State law amendmentIn the case of a State plan under part A of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State action (including legislation, regulation, or other administrative action) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (c), the State plan shall not be regarded as failing to comply with the requirements of such amendment on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session is considered to be a separate regular session of the State legislature. 704.Study and reports on barriers to survivors’ economic security access (a)StudyThe Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall conduct a study on the barriers that survivors of domestic violence, dating violence, sexual assault, or stalking throughout the United States experience in maintaining economic security, including the impact of the COVID–19 pandemic on such victims’ ability to maintain economic security, as a result of issues related to domestic violence, dating violence, sexual assault, or stalking. 
(b)ReportsNot later than 1 year after the date of enactment of this title, and every 5 years thereafter, the Secretary of Health and Human Services, in consultation with the Secretary of Labor, shall submit a report to Congress on the study conducted under subsection (a). (c)ContentsThe study and reports under this section shall include— 
(1)identification of geographic areas in which State laws, regulations, and practices have a strong impact on the ability of survivors of domestic violence, dating violence, sexual assault, or stalking to exercise— (A)any rights under this Act without compromising personal safety or the safety of others, including family members and excluding the abuser; and 
(B)other components of economic security, including financial empowerment, affordable housing, transportation, healthcare access, credit history, and quality education and training opportunities; (2)identification of geographic areas with shortages in resources for such survivors, with an accompanying analysis of the extent and impact of such shortage; 
(3)analysis of the unique barriers faced by survivors living in rural communities;  (4)analysis of factors related to industries, workplace settings, employer practices, trends, and other elements that impact the ability of such survivors to exercise any rights under this Act without compromising personal safety or the safety of others, including family members; 
(5)the recommendations of the Secretary of Health and Human Services and the Secretary of Labor with respect to resources, oversight, and enforcement tools to ensure successful implementation of the provisions of this Act in order to support the economic security and safety of survivors of domestic violence, dating violence, sexual assault, or stalking;  (6)best practices for States, employers, health carriers, insurers, and other private entities in addressing issues related to domestic violence, dating violence, sexual assault, or stalking; and 
(7)barriers that impede victims’ ability to pursue legal action, including legal costs and filing fees, and complexities of the jurisdiction of law enforcement agencies.  705.GAO StudyNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report that examines, with respect to survivors of domestic violence, dating violence, sexual assault, or stalking who are, or were, enrolled at institutions of higher education and borrowed a loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) for which the survivors have not repaid the total interest and principal due, each of the following: 
(1)The implications of domestic violence, dating violence, sexual assault, or stalking on a borrower's ability to repay their Federal student loans. (2)The adequacy of policies and procedures regarding Federal student loan deferment, forbearance, and grace periods when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking. 
(3)The adequacy of institutional policies and practices regarding retention or transfer of credits when a survivor has to suspend or terminate the survivor's enrollment at an institution of higher education due to domestic violence, dating violence, sexual assault, or stalking. (4)The availability or any options for a survivor of domestic violence, dating violence, sexual assault, or stalking who attended an institution of higher education that committed unfair, deceptive, or abusive acts or practices, or otherwise substantially misrepresented information to students, to be able to seek a defense to repayment of the survivor's Federal student loan. 
(5)The limitations faced by a survivor of domestic violence, dating violence, sexual assault, or stalking to obtain any relief or restitution on the survivor's Federal student loan debt due to the use of forced arbitration, gag orders, or bans on class actions. 706.Education and information programs for survivors (a)Public education campaign (1)In generalThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services (though the Director of the Centers for Disease Control and Prevention), the Attorney General (through the Director of the Office on Violence Against Women), and the grant recipient under section 41501 of the Violence Against Women Act of 1994 that establishes the national resource center on workplace responses to assist victims of domestic and sexual violence, shall coordinate and provide for a national public outreach and education campaign to raise public awareness of the workplace impact of domestic violence, dating violence, sexual assault, and stalking, including outreach and education for employers, service providers, teachers, and other key partners. This campaign shall pay special attention to ensure that survivors are made aware of the existence of the following types of workplace laws (Federal and/or State): anti-discrimination laws that bar treating survivors differently; leave laws, both paid and unpaid that are available for use by survivors; unemployment insurance laws and policies that address survivor eligibility. The provision of outreach and education under this paragraph shall be conducted in a manner that is equally effective for and accessible to people with disabilities and people without disabilities. 
(2)DisseminationThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services and the Attorney General, as described in paragraph (1), may disseminate information through the public outreach and education campaign on the resources and rights referred to in this subsection directly or through arrangements with health agencies, professional and nonprofit organizations, consumer groups, labor organizations, institutions of higher education, clinics, the media, and Federal, State, and local agencies. (3)InformationThe information disseminated under paragraph (2) shall include, at a minimum, a description of— 
(A)the resources and rights that are— (i)available to survivors of domestic violence, dating violence, sexual assault, or stalking; and 
(ii)established in this Act and the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.); (B)guidelines and best practices on prevention of domestic violence, dating violence, stalking, and sexual assault; 
(C)resources that promote healthy relationships and communication skills; (D)resources that encourage bystander intervention in a situation involving domestic violence, dating violence, stalking, or sexual assault; 
(E)resources that promote workplace policies that support and help maintain the economic security of survivors of domestic violence, dating violence, sexual assault, or stalking, including guidelines and best practices to promote the creation of effective employee assistance programs; and (F)resources and rights that the heads of Federal agencies described in paragraph (2) determine are appropriate to include. 
(4)Common languagesThe Secretary of Labor shall ensure that the information disseminated to survivors under paragraph (2) is made available in commonly encountered languages. (b)DefinitionsIn this section: 
(1)Employee 
(A)In generalThe term employee means any individual employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)). (B)BasisThe term includes a person employed as described in subparagraph (A) on a full- or part-time basis, for a fixed time period, on a temporary basis, pursuant to a detail, or as a participant in a work assignment as a condition of receipt of Federal or State income-based public assistance. 
(2)EmployerThe term employer— (A)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more individuals; and 
(B)includes any person acting directly or indirectly in the interest of an employer in relation to an employee, and includes a public agency that employs individuals as described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization. (3)FLSA termsThe terms employ and State have the meanings given the terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). 
(c)Study on workplace responsesThe Secretary of Labor, in conjunction with the Secretary of Health and Human Services, shall conduct a study on the status of workplace responses to employees who experience domestic violence, dating violence, sexual assault, or stalking while employed, in each State and nationally, to improve the access of survivors of domestic violence, dating violence, sexual assault, or stalking to supportive resources and economic security. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of fiscal years 2022 through 2026. 
(e)Cultural relevanceAny outreach or education campaign conducted pursuant to this section shall be conducted in a culturally relevant manner.  707.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected. 
708.Study on costs of divorce in domestic violence casesThe Attorney General, in coordination with the Secretary of Health and Human Services, shall— (1)conduct a study on the direct and collateral economic costs and risks of divorce from an abusive partner to a victim of domestic violence, including the payment of alimony, legal fees, spousal support, or the division of property, disaggregated on the basis of whether the individual has higher earnings than their partner; and 
(2)include recommendations based on the study conducted under paragraph (1).  VIIIHomicide reduction initiatives 801.Prohibiting persons convicted of misdemeanor crimes against dating partners and persons subject to protection ordersSection 921(a) of title 18, United States Code, is amended— 
(1)in paragraph (32), by striking all that follows after The term intimate partner and inserting the following: — 
(A)means, with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and (B)includes— 
(i)a dating partner or former dating partner; and (ii)any other person similarly situated to a spouse. 
Nothing in this paragraph may be construed to require that sexual contact between two persons have occurred to establish the existence of any relationship for purposes of this paragraph. For purposes of this paragraph, the term dating partner means, with respect to person, a person who is or has been in a social relationship of a romantic or intimate nature with the person.; 
(2)in paragraph (33)(A)— (A)in the matter preceding clause (i), by striking Except as provided in subparagraph (C), the term and inserting The term;  
(B)in clause (i), by inserting after Federal, State, the following: local,; and (C)in clause (ii), by inserting intimate partner, after spouse, each place it appears; 
(3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36) respectively; and (4)by inserting after paragraph (33) the following: 
 
(34) 
(A)The term misdemeanor crime of stalking means an offense that— (i)is a misdemeanor crime of stalking under Federal, State, Tribal, or municipal law; and 
(ii)is a course of harassment, intimidation, or surveillance of another person that— (I)places that person in reasonable fear of material harm to the health or safety of— 
(aa)that person; (bb)an immediate family member (as defined in section 115) of that person; 
(cc)a household member of that person; or (dd)a spouse or intimate partner of that person; or 
(II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I). (B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless— 
(i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and (ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either— 
(I)the case was tried by a jury; or (II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. 
(C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms.. 802.Prohibiting stalkers and individuals subject to court order from possessing a firearmSection 922 of title 18, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (8), by striking that restrains such person and all that follows, and inserting described in subsection (g)(8);; 
(B)in paragraph (9), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (9) the following: 
 
(10)who has been convicted in any court of a misdemeanor crime of stalking.; and  (2)in subsection (g)— 
(A)by amending paragraph (8) to read as follows:  (8)who is subject to a court order— 
(A)that was issued— (i)after a hearing of which such person received actual notice, and at which such person had an opportunity to participate; or 
(ii)in the case of an ex parte order, relative to which notice and opportunity to be heard are provided— (I)within the time required by State, Tribal, or territorial law; and 
(II)in any event within a reasonable time after the order is issued, sufficient to protect the due process rights of the person; (B)that restrains such person from— 
(i)harassing, stalking, or threatening an intimate partner of such person or child of such intimate partner or person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; or (ii)intimidating or dissuading a witness from testifying in court; and 
(C)that— (i)includes a finding that such person represents a credible threat to the physical safety of such individual described in subparagraph (B); or 
(ii)by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against such individual described in subparagraph (B) that would reasonably be expected to cause bodily injury;; (B)in paragraph (9), by striking the comma at the end and inserting ; or; and 
(C)by inserting after paragraph (9) the following:  (10)who has been convicted in any court of a misdemeanor crime of stalking,.  
IXSafety for Indian Women 
901.Findings and purposes 
(a)FindingsCongress finds the following: (1)American Indians and Alaska Natives are 2.5 times as likely to experience violent crimes—and at least 2 times more likely to experience rape or sexual assault crimes—compared to all other races. 
(2)More than 4 in 5 American Indian and Alaska Native women, or 84.3 percent, have experienced violence in their lifetime. (3)The vast majority of Native victims—96 percent of women and 89 percent of male victims—report being victimized by a non-Indian. 
(4)Native victims of sexual violence are three times as likely to have experienced sexual violence by an interracial perpetrator as non-Hispanic White victims and Native stalking victims are nearly 4 times as likely to be stalked by someone of a different race. (5)While Tribes exercising jurisdiction over non-Indians have reported significant successes, the inability to prosecute crimes related to the Special Domestic Violence Criminal Jurisdiction crimes continues to leave Tribes unable to fully hold domestic violence offenders accountable. 
(6)Tribal prosecutors report that the majority of domestic violence cases involve children either as witnesses or victims, and Department of Justice reports that American Indian and Alaska Native children suffer exposure to violence at rates higher than any other race in the United States. (7)Childhood exposure to violence has immediate and long-term effects, including: increased rates of altered neurological development, poor physical and mental health, poor school performance, substance abuse, and overrepresentation in the juvenile justice system. 
(8)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age. (9)On some reservations, Indian women are murdered at more than 10 times the national average. 
(10)According to a 2010 Government Accountability Office report, United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country. (11)Investigation into cases of missing and murdered Indian women is made difficult for Tribal law enforcement agencies due to a lack of resources, such as— 
(A)necessary training, equipment, or funding; (B)a lack of interagency cooperation;  
(C)a lack of appropriate laws in place; and (D)a lack of access to Federal, State, and local law enforcement databases. 
(12)Domestic violence calls are among the most dangerous calls that law enforcement receives. (13)The complicated jurisdictional scheme that exists in Indian country— 
(A)has a significant negative impact on the ability to provide public safety to Indian communities; (B)has been increasingly exploited by criminals; and 
(C)requires a high degree of commitment and cooperation among Tribal, Federal, and State law enforcement officials. (14)Restoring and enhancing local, Tribal capacity to address violence against women provides for greater local control, safety, accountability, and transparency. 
(15)In States with restrictive land settlement acts such as Alaska, Indian country is limited, resources for local Tribal responses either nonexistent or insufficient to meet the needs, jurisdiction unnecessarily complicated and increases the already high levels of victimization of American Indian and Alaska Native women. According to the Tribal Law and Order Act Commission Report, Alaska Native women are over-represented in the domestic violence victim population by 250 percent; they comprise 19 percent of the State population, but are 47 percent of reported rape victims. And among other Indian Tribes, Alaska Native women suffer the highest rates of domestic and sexual violence in the country. (16)Native Hawaiians experience a disproportionately high rate of human trafficking with 64 percent of human trafficking victims in the State of Hawai’i identifying as at least part Native Hawaiian. 
(b)PurposesThe purposes of this title are— (1)to clarify the responsibilities of Federal, State, Tribal, and local governments with respect to responding to cases of domestic violence, dating violence, stalking, trafficking, sexual violence, crimes against children, and assault against Tribal law enforcement officers and murdered Indians; 
(2)to increase coordination and communication among Federal, State, Tribal, and local law enforcement agencies; (3)to empower Tribal governments with the resources and information necessary to effectively respond to cases of domestic violence, dating violence, stalking, sex trafficking, sexual violence, and missing and murdered Indians; and 
(4)to increase the collection of data related to missing and murdered Indians and the sharing of information among Federal, State, and Tribal officials responsible for responding to and investigating cases of missing and murdered Indians. 902.Authorizing funding for the Tribal access program (a)In GeneralSection 534 of title 28, United States Code, is amended by adding at the end the following: 
 
(g)Authorization of appropriationsThere is authorized to be appropriated $3,000,000 for each of fiscal years 2022 through 2026, to remain available until expended, for the purposes of enhancing the ability of Tribal government entities to access, enter information into, and obtain information from, Federal criminal information databases, as authorized by this section.. (b)Indian Tribe and Indian law enforcement information sharingSection 534 of title 28, United States Code, is further amended by amending subsection (d) to read as follows: 
 
(d)Indian Tribe and Indian law enforcement information sharingThe Attorney General shall permit Tribal law enforcement entities (including entities designated by a Tribe as maintaining public safety within a Tribe’s territorial jurisdiction that has no Federal or State arrest authority) and Bureau of Indian Affairs law enforcement agencies— (1)to access and enter information into Federal criminal information databases; and 
(2)to obtain information from the databases.. 903.Tribal jurisdiction over covered crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement officer or corrections officerSection 204 of Public Law 90–284 (25 U.S.C. 1304) (commonly known as the Indian Civil Rights Act of 1968) is amended— 
(1)in the heading, by striking crimes of domestic violence and inserting crimes of domestic violence, dating violence, obstruction of justice, sexual violence, sex trafficking, stalking, and assault of a law enforcement or corrections officer; (2)in subsection (a)(6), in the heading, by striking Special domestic violence criminal jurisdiction and inserting Special Tribal criminal jurisdiction; 
(3)by striking special domestic violence criminal jurisdiction each place such term appears and inserting special Tribal criminal jurisdiction; (4)in subsection (a)— 
(A)by adding at the end the following:  (12)StalkingThe term stalking means engaging in a course of conduct directed at a specific person proscribed by the criminal law of the Indian Tribe that has jurisdiction over the Indian country where the violation occurs that would cause a reasonable person to— 
(A)fear for the person’s safety or the safety of others; or (B)suffer substantial emotional distress.; 
(B)by redesignating paragraphs (6) and (7) as paragraphs (10) and (11); (C)by inserting before paragraph (10) (as redesignated) the following: 
 
(8)Sex trafficking 
(A)In generalThe term sex trafficking means conduct— (i)consisting of— 
(I)recruiting, enticing, harboring, transporting, providing, obtaining, advertising, maintaining, patronizing, or soliciting by any means a person; or (II)benefitting, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in subclause (I); and 
(ii)carried out with the knowledge, or, except where the act constituting the violation of clause (i) is advertising, in reckless disregard of the fact, that— (I)means of force, threats of force, fraud, coercion, or any combination of such means will be used to cause the person to engage in a commercial sex act; or 
(II)the person has not attained the age of 18 years and will be caused to engage in a commercial sex act. (B)DefinitionsIn this paragraph, the terms coercion and commercial sex act have the meanings given the terms in section 1591(e) of title 18, United States Code. 
(9)Sexual violenceThe term sexual violence means any nonconsensual sexual act or contact proscribed by the criminal law of the Indian Tribe that has jurisdiction over the Indian country where the violation occurs, including in any case in which the victim lacks the capacity to consent to the act.; (D)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7); 
(E)by redesignating paragraphs (1) through (3) as paragraphs (2) through (4); (F)in paragraph (3) (as redesignated), to read as follows: 
 
(3)Domestic violenceThe term domestic violence means violence— (A)committed by a current or former spouse or intimate partner of the victim, by a person with whom the victim shares a child in common, by a person who is cohabitating with or has cohabitated with the victim as a spouse or intimate partner, or by a person similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian Tribe that has jurisdiction over the Indian country where the violence occurs; or 
(B) 
(i)committed against a victim who is a child under the age of 18, or an elder (as such term is defined by Tribal law), including when an offender recklessly engages in conduct that creates a substantial risk of death or serious bodily injury to the victim, or committed as described in subparagraph (A) while the child or elder is present; and (ii)the child or elder— 
(I)resides or has resided in the same household as the offender; (II)is related to the offender by blood or marriage; 
(III)is related to another victim of the offender by blood or marriage; (IV)is under the care of a victim of the offender who is an intimate partner or former spouse; or 
(V)is under the care of a victim of the offender who is similarly situated to a spouse of the victim under the domestic- or family- violence laws of an Indian Tribe that has jurisdiction over the Indian country where the violence occurs.; (G)by inserting before paragraph (2) (as redesignated), the following: 
 
(1)Assault of a law enforcement or correctional officerThe term assault of a law enforcement or correctional officer means any criminal violation of the law of the Indian Tribe that has jurisdiction over the Indian country where the violation occurs that involves the threatened, attempted, or actual harmful or offensive touching of a law enforcement or correctional officer.; and (H)by inserting after paragraph (4) (as redesignated), the following: 
 
(5)Obstruction of justiceThe term obstruction of justice means any violation of the criminal law of the Indian Tribe that has jurisdiction over the Indian country where the violation occurs, and the violation involves interfering with the administration or due process of the Tribe’s laws including any Tribal criminal proceeding or investigation of a crime.; (5)in subsection (b)(1), by inserting after the powers of self-government of a participating Tribe the following: , including any participating Tribes in the State of Maine,; 
(6)in subsection (b)(4)— (A)in subparagraph (A)(i), by inserting after over an alleged offense the following: , other than obstruction of justice or an act of assault of a law enforcement or corrections officer,; and 
(B)in subparagraph (B)— (i)in clause (ii), by striking or at the end; 
(ii)in clause (iii)(II), by striking the period at the end and inserting the following: ; or; and (iii)by adding at the end the following: 
 
(iv)is being prosecuted for a crime of sexual violence, stalking, sex trafficking, obstructing justice, or assaulting a police or corrections officer under the laws of the prosecuting Tribe.; (7)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking domestic violence and inserting Tribal; and (B)in paragraph (1)— 
(i)in the paragraph heading, by striking and dating violence and inserting , dating violence, obstruction of justice, sexual violence, stalking, sex trafficking, or assault of a law enforcement or corrections officer; and (ii)by striking or dating violence and inserting , dating violence, obstruction of justice, sexual violence, stalking, sex trafficking, or assault of a law enforcement or corrections officer; 
(8)in subsection (d), by striking domestic violence each place it appears and inserting Tribal; (9)by striking subsections (f), (g), and (h) and inserting the following: 
 
(f)Grants and reimbursement to Tribal governments 
(1)Reimbursement 
(A)In generalThe Attorney General is authorized to reimburse Tribal government authorities for expenses incurred in exercising special Tribal criminal jurisdiction. (B)Eligible expensesEligible expenses for reimbursement shall include— 
(i)expenses incurred to arrest or prosecute offenders and to detain inmates (including costs associated with providing health care); (ii)expenses related to indigent defense services; and 
(iii)costs associated with probation and rehabilitation services. (C)ProcedureReimbursements authorized pursuant to this section shall be in accordance with rules promulgated by the Attorney General after consultation with Indian Tribes and within 1 year after the date of enactment of this Act. The rules promulgated by the Department shall set a maximum allowable reimbursement to any Tribal government in a 1-year period. 
(2)GrantsThe Attorney General may award grants to the governments of Indian Tribes (or to authorized designees of those governments)— (A)to strengthen Tribal criminal justice systems to assist Indian Tribes in exercising special Tribal criminal jurisdiction, including— 
(i)law enforcement (including the capacity of law enforcement, court personnel, or other non-law enforcement entities that have no Federal or State arrest authority agencies but have been designated by a Tribe as responsible for maintaining public safety within its territorial jurisdiction, to enter information into and obtain information from national crime information databases); (ii)prosecution; 
(iii)trial and appellate courts (including facilities construction); (iv)probation systems; 
(v)detention and correctional facilities (including facilities construction); (vi)alternative rehabilitation centers; 
(vii)culturally appropriate services and assistance for victims and their families; and (viii)criminal codes and rules of criminal procedure, appellate procedure, and evidence; 
(B)to provide indigent criminal defendants with the effective assistance of licensed defense counsel, at no cost to the defendant, in criminal proceedings in which a participating Tribe prosecutes— (i)a crime of domestic violence; 
(ii)a crime of dating violence; (iii)a criminal violation of a protection order; 
(iv)a crime of sexual violence; (v)a crime of stalking; 
(vi)a crime of sex trafficking; (vii)a crime of obstruction of justice; or 
(viii)a crime of assault of a law enforcement or correctional officer; (C)to ensure that, in criminal proceedings in which a participating Tribe exercises special Tribal criminal jurisdiction, jurors are summoned, selected, and instructed in a manner consistent with all applicable requirements; 
(D)to accord victims of domestic violence, dating violence, sexual violence, stalking, sex trafficking, obstruction of justice, assault of a law enforcement or correctional officer, and violations of protection orders rights that are similar to the rights of a crime victim described in section 3771(a) of title 18, consistent with Tribal law and custom; and (E)to create a pilot project to allow up to five Indian Tribes in Alaska to implement special Tribal criminal jurisdiction. 
(g)Supplement, not supplantAmounts made available under this section shall supplement and not supplant any other Federal, State, Tribal, or local government amounts made available to carry out activities described in this section. (h)Authorization of appropriationsThere are authorized to be appropriated $7,000,000 for each of fiscal years 2022 through 2026 to carry out subsection (f) and to provide training, technical assistance, data collection, and evaluation of the criminal justice systems of participating Tribes. 
(i)Use of fundsNot less than 25 percent of the total amount of funds appropriated under this section in a given year shall be used for each of the purposes described in paragraphs (1) and (2) of subsection (f), with remaining funds available to be distributed for either of the purposes described in paragraph (1) or (2) of subsection (f), or any combination of such purposes, depending on need and in consultation with Indian Tribes.; (10)by inserting after subsection (i) the following: 
 
(j)Indian country definedFor purposes of the pilot project described in subsection (f)(5), the definition of Indian country shall include— (1)Alaska Native-owned Townsites, Allotments, and former reservation lands acquired in fee by Alaska Native Village Corporations pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 33) and other lands transferred in fee to Native villages; and 
(2)all lands within any Alaska Native village with a population that is at least 75 percent Alaska Native..  XOffice on Violence Against Women 1001.Establishment of Office on Violence Against Women (a)Establishment of Office on Violence Against WomenSection 2002 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10442) is amended— 
(1)in subsection (a), by striking a Violence Against Women Office and inserting an Office on Violence Against Women; (2)in subsection (b), by inserting after within the Department of Justice the following: , not subsumed by any other office; and 
(3)in subsection (c)(2), by striking Violence Against Women Act of 1994 (title VI of Public Law 103–322) or the Violence Against Women Act of 2000 (division B of Public Law 106–386) and inserting Violence Against Women Act of 1994 (title VII of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Act Reauthorization Act of 2021. (b)Director of the Office on Violence Against WomenSection 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10443) is amended to read as follows: 
 
2003.Director of the Office on Violence Against Women 
(a)AppointmentThe President, by and with the advice and consent of the Senate, shall appoint a Director for the Office on Violence Against Women (in this title referred to as the Director) to be responsible, under the general authority of the Attorney General, for the administration, coordination, and implementation of the programs and activities of the Office. (b)Other employmentThe Director shall not— 
(1)engage in any employment other than that of serving as Director; or (2)hold any office in, or act in any capacity for, any organization, agency, or institution with which the Office makes any contract or other agreement under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), or the Violence Against Women Act Reauthorization Act of 2021. 
(c)VacancyIn the case of a vacancy, the President may designate an officer or employee who shall act as Director during the vacancy. (d)CompensationThe Director shall be compensated at a rate of pay not to exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.. 
(c)Duties and functions of Director of the Office on Violence Against WomenSection 2004 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10444) is amended to read as follows:  2004.Duties and functions of Director of the Office on Violence Against WomenThe Director shall have the following duties: 
(1)Maintaining liaison with the judicial branches of the Federal and State Governments on matters relating to violence against women. (2)Providing information to the President, the Congress, the judiciary, State, local, and Tribal governments, and the general public on matters relating to violence against women. 
(3)Serving, at the request of the Attorney General, as the representative of the Department of Justice on domestic task forces, committees, or commissions addressing policy or issues relating to violence against women. (4)Serving, at the request of the President, acting through the Attorney General, as the representative of the United States Government on human rights and economic justice matters related to violence against women in international fora, including, but not limited to, the United Nations. 
(5)Carrying out the functions of the Department of Justice under the Violence Against Women Act of 1994 (title IV of Public Law 103–322), the Violence Against Women Act of 2000 (division B of Public Law 106–386), the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162; 119 Stat. 3080), the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4; 127 Stat. 54), and the Violence Against Women Act Reauthorization Act of 2021, including with respect to those functions— (A)the development of policy, protocols, and guidelines; 
(B)the development and management of grant programs and other programs, and the provision of technical assistance under such programs; and (C)the awarding and termination of grants, cooperative agreements, and contracts. 
(6)Providing technical assistance, coordination, and support to— (A)other components of the Department of Justice, in efforts to develop policy and to enforce Federal laws relating to violence against women, including the litigation of civil and criminal actions relating to enforcing such laws; 
(B)other Federal, State, local, and Tribal agencies, in efforts to develop policy, provide technical assistance, synchronize Federal definitions and protocols, and improve coordination among agencies carrying out efforts to eliminate violence against women, including Indian or indigenous women; and (C)grantees, in efforts to combat violence against women and to provide support and assistance to victims of such violence. 
(7)Exercising such other powers and functions as may be vested in the Director pursuant to this subchapter or by delegation of the Attorney General. (8)Establishing such rules, regulations, guidelines, and procedures as are necessary to carry out any function of the Office.. 
(d)Staff of Office on Violence Against WomenSection 2005 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10445) is amended in the heading, by striking Violence Against Women Office and inserting Office on Violence Against Women. (e)Clerical amendmentSection 121(a)(1) of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20124(a)(1)) is amended by striking the Violence Against Women Office and inserting the Office on Violence Against Women. 
(f)ReportNot later than 180 days after the date of enactment of this Act, the Director of the Office on Violence Against Women shall— (1)in consultation with the Substance Abuse and Mental Health Services Administration, report to Congress on actions taken to prevent suicide amongst survivors of sexual assault, domestic violence, dating violence, and stalking; and 
(2)in consultation with the Substance Abuse and Mental Health Services Administration, establish best practices to prevent suicide amongst survivors of sexual assault, domestic violence, dating violence, and stalking. 1002.Office on Violence Against Women a Deputy Director for Culturally Specific CommunitiesPart T of the Omnibus Crime Control and Safe Streets Act (34 U.S.C. 10441 et seq.) is amended by inserting after section 2004 the following:  
 
2004A.Deputy Director for Culturally Specific Communities 
(a)EstablishmentThere is established in the Office on Violence Against Women a Deputy Director for Culturally Specific Communities. (b)DutiesThe Deputy Director shall, under the guidance and authority of the Director of the Office on Violence Against Women— 
(1) oversee the administration of grants related to culturally specific services and contracts with culturally specific organizations;  (2)coordinate development of Federal policy, protocols, and guidelines on matters relating to domestic violence, dating violence, sexual assault, and stalking, in culturally specific communities;  
(3)advise the Director of the Office on Violence Against Women concerning policies, legislation, implementation of laws, and other issues relating to domestic violence, dating violence, sexual assault, and stalking in culturally specific communities;  (4)provide technical assistance, coordination, and support to other offices and bureaus in the Department of Justice to develop policy and to enforce Federal laws relating to domestic violence, dating violence, sexual assault, and stalking in culturally specific communities;  
(5)ensure that appropriate technical assistance, developed and provided by entities having expertise in culturally specific communities is made available to grantees and potential grantees proposing to serve culturally specific communities; and  (6)ensure access to grants and technical assistance for culturally specific organizations and analyze the distribution of funding in order to identify barriers for culturally specific organizations.. 
XIImproving Conditions for Women in Federal Custody 
1101.Improving the treatment of primary caretaker parents and other individuals in federal prisons 
(a)Short titleThis section may be cited as the Ramona Brant Improvement of Conditions for Women in Federal Custody Act. (b)In generalChapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
4051.Treatment of primary caretaker parents and other individuals  
(a)DefinitionsIn this section— (1)the term correctional officer means a correctional officer of the Bureau of Prisons; 
(2)the term covered institution means a Federal penal or correctional institution; (3)the term Director means the Director of the Bureau of Prisons; 
(4)the term post-partum recovery means the first 8-week period of post-partum recovery after giving birth; (5)the term primary caretaker parent has the meaning given the term in section 31903 of the Family Unity Demonstration Project Act (34 U.S.C. 12242); 
(6)the term prisoner means an individual who is incarcerated in a Federal penal or correctional institution, including a vulnerable person; and (7)the term vulnerable person means an individual who— 
(A)is under 21 years of age or over 60 years of age; (B)is pregnant; 
(C)identifies as lesbian, gay, bisexual, transgender, or intersex; (D)is victim or witness of a crime; 
(E)has filed a nonfrivolous civil rights claim in Federal or State court; (F)has a serious mental or physical illness or disability; or 
(G)during the period of incarceration, has been determined to have experienced or to be experiencing severe trauma or to be the victim of gender-based violence— (i)by any court or administrative judicial proceeding; 
(ii)by any corrections official; (iii)by the individual’s attorney or legal service provider; or 
(iv)by the individual. (b)Geographic placement (1)Establishment of officeThe Director shall establish within the Bureau of Prisons an office that determines the placement of prisoners. 
(2)Placement of prisonersIn determining the placement of a prisoner, the office established under paragraph (1) shall— (A)if the prisoner has children, place the prisoner as close to the children as possible; 
(B)in deciding whether to assign a transgender or intersex prisoner to a facility for male or female prisoners, and in making other housing and programming assignments, consider on a case-by-case basis whether a placement would ensure the prisoner’s health and safety, including serious consideration of the prisoner’s own views with respect to their safety, and whether the placement would present management or security problems; and (C)consider any other factor that the office determines to be appropriate. 
(c)Prohibition on placement of pregnant prisoners or prisoners in post-Partum recovery in segregated housing units (1)Placement in segregated housing unitsA covered institution may not place a prisoner who is pregnant or in post-partum recovery in a segregated housing unit unless the prisoner presents an immediate risk of harm to the prisoner or others. 
(2)RestrictionsAny placement of a prisoner described in subparagraph (A) in a segregated housing unit shall be limited and temporary. (d)Intake and assessmentsThe Director shall administer family-focused programming at intake, such as questions about children, gauge interest in parenting resources, and concerns about their child or caregiving; and administer ongoing assessment to better inform, identify, and make recommendations about the mother’s parental role and familial needs. 
(e)Parenting classesThe Director shall provide parenting classes to each prisoner who is a primary caretaker parent, and such classes shall be made available to prisoners with limited English proficiency in compliance with title VI of the Civil Rights Act of 1964. (f)Trauma screeningThe Director shall provide training, including cultural competency training, to each correctional officer and each employee of the Bureau of Prisons who regularly interacts with prisoners, including each instructor and health care professional, to enable those correctional officers and employees to— 
(1)identify a prisoner who has a mental or physical health need relating to trauma the prisoner has experienced; and (2)refer a prisoner described in paragraph (1) to the proper healthcare professional for treatment. 
(g)Family needs trainingThe Director shall provide training to correctional officers and employees of the Bureau of Prisons who engage with prisoners’ families on— (1)how to interact with children in an age-appropriate manner, and the children’s caregivers; 
(2)basic childhood and adolescent development information; and (3)basic customer service skills. 
(h)Inmate health 
(1)Health care accessThe Director shall ensure that all prisoners receive adequate health care. (2)Hygienic productsThe Director shall make essential hygienic products, including shampoo, toothpaste, toothbrushes, and any other hygienic product that the Director determines appropriate, available without charge to prisoners. The Director shall make rules— 
(A)on the distribution and accessibility of sanitary products to prisoners, to ensure each prisoner who requires these products receives a quantity the prisoner deems sufficient; and (B)providing that no visitor is prohibited from visiting a prisoner due to the visitor’s use of sanitary products. 
(3)Gynecologist accessThe Director shall ensure that all prisoners have access to a gynecologist as appropriate. (i)Use of sex-Appropriate correctional officers (1)RegulationsThe Director shall make rules under which— 
(A)a correctional officer may not conduct a strip search of a prisoner of the opposite sex unless— (i)the prisoner presents a risk of immediate harm to the prisoner or others, and no other correctional officer of the same sex as the prisoner, or medical staff is available to assist; or 
(ii)the prisoner has previously requested that an officer of a different sex conduct searches; (B)a correctional officer may not enter a restroom reserved for prisoners of the opposite sex unless— 
(i)a prisoner in the restroom presents a risk of immediate harm to themselves or others; or (ii)there is a medical emergency in the restroom and no other correctional officer of the appropriate sex is available to assist; 
(C)a transgender prisoner’s sex is determined according to the sex with which they identify; and (D)a correctional officer may not search or physically examine a prisoner for the sole purpose of determining the prisoner’s genital status or sex. 
(2)Relation to other lawsNothing in paragraph (1) shall be construed to affect the requirements under the Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.).. (c)Substance abuse treatmentSection 3621(e) of title 18, United States Code, is amended by adding at the end the following: 
 
(7)Eligibility of primary caretaker parents and pregnant womenThe Director of the Bureau of Prisons may not prohibit an eligible prisoner who is a primary caretaker parent (as defined in section 4051) or pregnant from participating in a program of residential substance abuse treatment provided under paragraph (1) on the basis of a failure by the eligible prisoner, before being committed to the custody of the Bureau of Prisons, to disclose to any official of the Bureau of Prisons that the prisoner had a substance abuse problem on or before the date on which the eligible prisoner was committed to the custody of the Bureau of Prisons.. (d)Implementation date (1)In generalNot later than 2 years after the date of enactment of this Act, the Director of the Bureau of Prisons shall implement this section and the amendments made by this section. 
(2)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the implementation of this section and the amendments made by this section. (e)Technical and conforming amendmentThe table of sections for chapter 303 of title 18, United States Code, is amended by adding at the end the following: 
 
 
4051. Treatment of primary caretaker parents and other individuals.. 
1102.Public health and safety of women 
(a)Short titleThis section may be cited as the Stop Infant Mortality And Recidivism Reduction Act or the SIMARRA Act. (b)EstablishmentNot later than 270 days after the date of the enactment of this section, the Director of the Federal Bureau of Prisons (in this section referred to as the Director) shall establish a pilot program (in this section referred to as the Program) in accordance with this section to permit women incarcerated in Federal prisons and the children born to such women during incarceration to reside together while the inmate serves a term of imprisonment in a separate housing wing of the prison. 
(c)PurposesThe purposes of this section are to— (1)prevent infant mortality among infants born to incarcerated mothers and greatly reduce the trauma and stress experienced by the unborn fetuses of pregnant inmates; 
(2)reduce the recidivism rates of federally incarcerated women and mothers, and enhance public safety by improving the effectiveness of the Federal prison system for women as a population with special needs; (3)establish female offender risk and needs assessment as the cornerstones of a more effective and efficient Federal prison system; 
(4)implement a validated post-sentencing risk and needs assessment system that relies on dynamic risk factors to provide Federal prison officials with a roadmap to address the pre- and post-natal needs of Federal pregnant offenders, manage limited resources, and enhance public safety; (5)perform regular outcome evaluations of the effectiveness of programs and interventions for federally incarcerated pregnant women and mothers to assure that such programs and interventions are evidence-based and to suggest changes, deletions, and expansions based on the results of such evaluations; and 
(6)assist the Department of Justice to address the underlying cost structure of the Federal prison system and ensure that the Department can continue to run prison nurseries safely and securely without compromising the scope or quality of the Department’s critical health, safety and law enforcement missions. (d)Duties of the Director of Bureau of Prisons (1)In generalThe Director shall carry out this section in consultation with— 
(A)a licensed and board-certified gynecologist or obstetrician; (B)the Director of the Administrative Office of the United States Courts; 
(C)the Director of the Office of Probation and Pretrial Services; (D)the Director of the National Institute of Justice; and 
(E)the Secretary of Health and Human Services. (2)DutiesThe Director shall, in accordance with paragraph (3)— 
(A)develop an offender risk and needs assessment system particular to the health and sensitivities of federally incarcerated pregnant women and mothers in accordance with this subsection; (B)develop recommendations regarding recidivism reduction programs and productive activities in accordance with subsection (c); 
(C)conduct ongoing research and data analysis on— (i)the best practices relating to the use of offender risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers; 
(ii)the best available risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsiveness to recidivism reduction programs; (iii)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and 
(iv)which recidivism reduction programs are the most effective— (I)for federally incarcerated pregnant women and mothers classified at different recidivism risk levels; and 
(II)for addressing the specific needs of federally incarcerated pregnant women and mothers; (D)on a biennial basis, review the system developed under subparagraph (A) and the recommendations developed under subparagraph (B), using the research conducted under subparagraph (C), to determine whether any revisions or updates should be made, and if so, make such revisions or updates; 
(E)hold periodic meetings with the individuals listed in paragraph (1) at intervals to be determined by the Director; (F)develop tools to communicate parenting program availability and eligibility criteria to each employee of the Bureau of Prisons and each pregnant inmate to ensure that each pregnant inmate in the custody of a Bureau of Prisons facility understands the resources available to such inmate; and 
(G)report to Congress in accordance with subsection (i). (3)MethodsIn carrying out the duties under paragraph (2), the Director shall— 
(A)consult relevant stakeholders; and (B)make decisions using data that is based on the best available statistical and empirical evidence. 
(e)EligibilityAn inmate may apply to participate in the Program if the inmate— (1)is pregnant at the beginning of or during the term of imprisonment; and 
(2)is in the custody or control of the Federal Bureau of Prisons. (f)Program terms (1)Term of participationTo correspond with the purposes and goals of the Program to promote bonding during the critical stages of child development, an eligible inmate selected for the Program may participate in the Program, subject to subsection (g), until the earliest of— 
(A)the date that the inmate’s term of imprisonment terminates; (B)the date the infant fails to meet any medical criteria established by the Director or the Director’s designee along with a collective determination of the persons listed in subsection (d)(1); or 
(C)30 months. (2)Inmate requirementsFor the duration of an inmate’s participation in the Program, the inmate shall agree to— 
(A)take substantive steps towards acting in the role of a parent or guardian to any child of that inmate; (B)participate in any educational or counseling opportunities established by the Director, including topics such as child development, parenting skills, domestic violence, vocational training, or substance abuse, as appropriate; 
(C)abide by any court decision regarding the legal or physical custody of the child; (D)transfer to the Federal Bureau of Prisons any child support payments for the infant of the participating inmate from any person or governmental entity; and 
(E)specify a person who has agreed to take at least temporary custody of the child if the inmate’s participation in the Program terminates before the inmate’s release. (g)Continuity of careThe Director shall take appropriate actions to prevent detachment or disruption of either an inmate’s or infant’s health and bonding-based well-being due to termination of the Program. 
(h)Reporting 
(1)In generalNot later than 6 months after the date of the enactment of this section and once each year thereafter for 5 years, the Director shall submit a report to the Congress with regards to progress in implementing the Program. (2)Final reportNot later than 6 months after the termination of the Program, the Director shall issue a final report to the Congress that contains a detailed statement of the Director’s findings and conclusions, including recommendations for legislation, administrative actions, and regulations the Director considers appropriate. 
(i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026. 1103.Research and report on women in federal incarcerationNot later than 18 months after the date of enactment of this Act, and thereafter, every other year, the National Institutes of Justice, in consultation with the Bureau of Justice Statistics and the Bureau of Prisons (including the Women and Special Population Branch) shall prepare a report on the status of women in Federal incarceration. Depending on the topic to be addressed, and the facility, data shall be collected from Bureau of Prisons personnel and a sample that is representative of the population of incarcerated women. The report shall include: 
(1)With regard to Federal facilities wherein women are incarcerated— (A)responses by such women to questions from the Adverse Childhood Experience (ACES) questionnaire; 
(B)demographic data of such women, including sexual orientation, gender identity, and status as an American Indian, Alaska Native, or Native Hawaiian; (C)data on the number of women who are incarcerated and placed in Federal and private facilities more than 200 miles from their place of residence;  
(D)responses by such women to questions about the extent of exposure to sexual victimization, sexual violence and domestic violence (both inside and outside of incarceration); (E)the number of such women were pregnant at the time that they entered incarceration; 
(F)the number of such women who have children age 18 or under, and if so, how many; and (G)the crimes for which such women are incarcerated and the length of their sentence and to the extent practicable, any information on the connection between the crime of which they were convicted & their experience of domestic violence, dating violence, sexual assault, or stalking. 
(2)With regard to all Federal facilities where persons are incarcerated— (A)a list of best practices with respect to women’s incarceration and transition, including staff led programs, services and management practices (including making sanitary products readily available and easily accessible, and access to and provision of healthcare); 
(B)the availability of trauma treatment at each facility (including number of beds, and number of trained staff); (C)rates of serious mental illness broken down by gender and security level and a list of residential programs available by site; and 
(D)the availability of vocational education and a list of vocational programs provided by each facility. 1104.Reentry planning and services for incarcerated womenThe Attorney General, in coordination with the Chief of U.S. Probation and Pretrial Services and the Director of the Bureau of Prisons (including Women and Special Population Branch), shall collaborate on a model of gender responsive transition for incarcerated women, including the development of a national standard on prevention with respect to domestic and sexual violence. In developing the model, the Chief and the Director shall consult with such experts within the Federal government (including the Office on Violence Against Women of the Department of Justice, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act), and Native Hawaiian organizations (as defined in section 6207 of the Elementary and Secondary Education Act of 1965)) and in the victim service provider community (including sexual and domestic violence and homelessness, job training and job placement service providers) as are necessary to the completion of a comprehensive plan. Issues addressed should include— 
(1)the development by the Bureau of Prisons of a contract for gender collaborative services; and (2)identification by re-entry affairs coordinators and responsive planning for the needs of re-entering women with respect to— 
(A)housing, including risk of homelessness; (B)previous exposure to and risk for domestic and sexual violence;  
(C)the need for parenting classes, assistance securing childcare, or assistance in seeking or securing jobs that afford flexibility (as might be necessary in the re-entry, parenting or other contexts);  (D)other support tailored to the needs of Indigenous women, including American Indian, Alaska Native, and Native Hawaiian women; and 
(E) the need to ensure a family-focused reentry, by including incarcerated mothers, their children, and their caregivers to create family reentry planning and programming; and informing reentry information to visiting families. XIILaw Enforcement Tools to Enhance Public Safety 1201.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm (a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note) is amended by adding at the end the following: 
 
108.Notification to law enforcement agencies of prohibited purchase of a firearm 
(a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of title 18, United States Code, and such determination is made after 3 business days have elapsed since the licensee contacted the System and a firearm has been transferred to that person, the System shall notify the law enforcement agencies described in subsection (b). (b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the system and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows: 
(1)The field office of the Federal Bureau of Investigation. (2)The local law enforcement agency. 
(3)The State law enforcement agency. (4)The Tribal law enforcement agency.. 
(b)Clerical amendmentThe table of contents of the NICS Improvement Amendments Act of 2007 (18 10 U.S.C. 922 note) is amended by inserting after the item relating to section 107 the following:   Sec. 108. Notification to law enforcement agencies of prohibited purchase of a firearm.. 1202.Reporting of background check denials to state, local, and Tribal authorities (a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following: 
 
925B.Reporting of background check denials to State, local, and Tribal authorities 
(a)In generalIf the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) provides a notice pursuant to section 922(t) of this title that the receipt of a firearm by a person would violate subsection (g)(8), (g)(9), or (g)(10) of section 922 of this title or State law, the Attorney General shall, in accordance with subsection (b) of this section— (1)report to the law enforcement authorities of the State where the person sought to acquire the firearm and, if different, the law enforcement authorities of the State of residence of the person— 
(A)that the notice was provided; (B)of the specific provision of law that would have been violated; 
(C)of the date and time the notice was provided; (D)of the location where the firearm was sought to be acquired; and 
(E)of the identity of the person; and (2)report the incident to local or Tribal law enforcement authorities and, where practicable, State, Tribal, or local prosecutors, in the jurisdiction where the firearm was sought and in the jurisdiction where the person resides. 
(b)Requirements for reportA report is made in accordance with this subsection if the report is made within 24 hours after the provision of the notice described in subsection (a), except that the making of the report may be delayed for so long as is necessary to avoid compromising an ongoing investigation. (c)Rule of constructionNothing in subsection (a) shall be construed to require a report with respect to a person to be made to the same State authorities that originally issued the notice with respect to the person.. 
(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:   925B. Reporting of background check denials to State, local, and Tribal authorities.. 1203.Special assistant U.S. attorneys and cross-deputized attorneys (a)In generalChapter 44 of title 18, United States Code, as amended by this Act, is further amended by inserting after section 925B the following: 
 
925C.Special assistant U.S. attorneys and cross-deputized attorneys 
(a)In generalIn order to improve the enforcement of paragraphs (8), (9), and (10) of section 922(g), the Attorney General may— (1)appoint, in accordance with section 543 of title 28, qualified State, Tribal, territorial and local prosecutors and qualified attorneys working for the United States government to serve as special assistant United States attorneys for the purpose of prosecuting violations of such paragraphs; 
(2)deputize State, Tribal, territorial and local law enforcement officers for the purpose of enhancing the capacity of the agents of the Bureau of Alcohol, Tobacco, Firearms, and Explosives in responding to and investigating violations of such paragraphs; and (3)establish, in order to receive and expedite requests for assistance from State, Tribal, territorial and local law enforcement agencies responding to intimate partner violence cases where such agencies have probable cause to believe that the offenders may be in violation of such paragraphs, points of contact within— 
(A)each Field Division of the Bureau of Alcohol, Tobacco, Firearms, and Explosives; and (B)each District Office of the United States Attorneys. 
(b)Improve intimate partner and public safetyThe Attorney General shall— (1)identify no less than 75 jurisdictions among States, territories and Tribes where there are high rates of firearms violence and threats of firearms violence against intimate partners and other persons protected under paragraphs (8), (9), and (10) of section 922(g) and where local authorities lack the resources to address such violence; and 
(2)make such appointments as described in subsection (a) in jurisdictions where enhanced enforcement of such paragraphs is necessary to reduce firearms homicide and injury rates. (c)Qualified definedFor purposes of this section, the term qualified means, with respect to an attorney, that the attorney is a licensed attorney in good standing with any relevant licensing authority.. 
(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925B the following:   925C. Special assistant U.S. attorneys and cross-deputized attorneys.. 1204.Review on Native American interactions with law enforcement (a)Review on law enforcement affecting Native HawaiiansNot later than 180 days after the date of enactment of this Act, the Attorney General shall conduct a comprehensive review of law enforcement and other crime prevention programs targeting criminal offenses that affect Native Hawaiians, including child sexual exploitation, child abuse, intimate partner violence, human trafficking, missing or murdered individuals, and substance abuse and submit to Congress a report thereon. The review shall include for each such program the amount of Federal funding for the program that is received by Native Hawaiian-serving organizations as a percentage of the total amount disbursed by the program. The review shall also include recommendations relating to— 
(1)social, educational, economic, and any other factor that may contribute to a Native Hawaiian becoming a missing or murdered Native Hawaiian; and  (2)legislation to reduce the likelihood that a Native Hawaiian may become a missing or murdered Native Hawaiian. 
(b)Review of Native Hawaiian victims of various crimesNot later than 180 days after the date of enactment of this Act, the Attorney General shall conduct a comprehensive review of programs that provide services to victims of criminal offenses affecting Native Hawaiians, including child sexual exploitation, child abuse, intimate partner violence, human trafficking, and substance abuse. The report shall include for each such program the amount of Federal funding that is received by Native Hawaiian-serving organizations as a percentage of— (1)the total amount disbursed by the program; and 
(2)the total amount of Federal funds disbursed by the program. (c)Report on Native Hawaiians in the criminal justice system (1)Criminal justice systemNot later than 180 days after the date of enactment of this Act, the Attorney General, acting through the National Institute of Justice, in coordination with the Bureau of Justice Statistics, shall report on the interaction of Native Hawaiians with the criminal justice system, including the percentage of persons who are Native Hawaiians out of the total of— 
(A)all persons arrested; (B)all persons detained in Federal, State, and local jails;  
(C)all persons subject to pretrial supervision; (D)all persons subject to post-conviction supervision; 
(E)all persons incarcerated in Federal and State prisons; and (F)all persons subject to post-release supervision. 
(2)Programs and servicesThe report shall also include the programs and services available to and used by Native Hawaiians in various jurisdictions, including diversion programs, in-prison education programs, and reentry services. The report shall also include the number of culturally relevant programs available to Native Hawaiians who interact with the criminal justice system. The report shall also include data on the number of Native Hawaiians who are incarcerated and placed in Federal and private facilities more than 200 miles from their place of residence. (3)RecommendationsThe report shall also include recommendations relating to— 
(A)social, educational, economic, and any other factor that may contribute to a Native Hawaiian becoming involved in the criminal justice system; and  (B)legislation to reduce the likelihood that a Native Hawaiian may become involved in the criminal justice system. 
XIIIClosing the Law Enforcement Consent Loophole 
1301.Short titleThis title may be cited as the Closing the Law Enforcement Consent Loophole Act of 2021. 1302.Prohibition on engaging in sexual acts while acting under color of law (a)In generalSection 2243 of title 18, United States Code, is amended— 
(1)in the section heading, by adding at the end the following: or by any person acting under color of law; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(3)by inserting after subsection (b) the following:  (c)Of an individual by any person acting under color of law (1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both. 
(2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and  (4)in subsection (d), as so redesignated, by adding at the end the following: 
 
(3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act.. (b)DefinitionSection 2246 of title 18, United States Code, is amended— 
(1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (6) the following:  (7)the term Federal law enforcement officer has the meaning given the term in section 115.. 
(c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:   2243. Sexual abuse of a minor or ward or by any person acting under color of law. . 1303.Incentives for States (a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in effect a law that— 
(1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act with an individual, including an individual who is under arrest, in detention, or otherwise in the actual custody of any law enforcement officer; and (2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense. 
(b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on— (1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act while acting under color of law during the previous year; and 
(2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year. (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a). 
(d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs: (1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program). 
(2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program). (e)Grant term (1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period. 
(2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require. (3)LimitA State may not receive a grant under this section for more than 4 years. 
(f)Uses of fundsA State that receives a grant under this section shall use— (1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and 
(2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d). (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2022 through 2026. 
(h)DefinitionFor purposes of this section, the term State means each of the several States and the District of Columbia, Indian Tribes, and the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands. 1304.Reports to Congress (a)Report by Attorney GeneralNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress and make publicly available on the Department of Justice website a report containing— 
(1)the information required to be reported to the Attorney General under section 3(b); and (2)information on— 
(A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act while acting under color of law; and (B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported. 
(b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 2, committed during the 1-year period covered by the report. 1305.DefinitionIn this title, the term sexual act has the meaning given the term in section 2246 of title 18, United States Code. 
XIVOther Matters 
1401.National stalker and domestic violence reductionSection 40603 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12402) is amended by striking 2014 through 2018 and inserting 2022 through 2026. 1402.Federal victim assistants reauthorizationSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended to read as follows: 
 
40114.Authorization for Federal victim’s coordinatorsThere are authorized to be appropriated for the United States Attorneys for the purpose of appointing victim/witness coordinators for the prosecution of sex crimes and domestic violence crimes where applicable (such as the District of Columbia), $1,000,000 for each of fiscal years 2022 through 2026.. 1403.Child abuse training programs for judicial personnel and practitioners reauthorizationSection 224(a) of the Crime Control Act of 1990 (34 U.S.C. 20334(a)) is amended by striking 2014 through 2018 and inserting 2022 through 2026. 
1404.Sex offender managementSection 40152(c) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12311(c)) is amended by striking 2014 through 2018 and inserting 2022 through 2026. 1405.Court-appointed special advocate programSection 219(a) of the Crime Control Act of 1990 (34 U.S.C. 20324(a)) is amended by striking 2014 through 2018 and inserting 2022 through 2026. 
1406.Sexual assault forensic exam program grantsSection 304(d) of the DNA Sexual Assault Justice Act of 2004 (34 U.S.C. 40723(d)) is amended by striking 2019 through 2024 and inserting 2022 through 2026. 1406A.Strategies to improve coordination of sexual assault forensic nurse exam training and program sustainabilityNot later than 1 year after the date of the enactment of this Act, the Attorney General and Secretary of the Department of Health and Human Services shall issue and disseminate guidance and best practices to improve sexual assault forensic nurse exam training and program sustainability. Such guidance shall include technical assistance and best practices with respect to— 
(1)aspects of performing the medical forensic exam, including anogenital photography, other photographic documentation, photographic documentation record management, and quality assurance peer review; (2)training and certification; 
(3)leadership development;  (4)examiner program sustainability and examiner retention; 
(5)education of community stakeholders, including law enforcement officials, victim advocates, and prosecutors; and (6)use of telehealth for both training examiners and conducting the exams, including the Project ECHO model and other models.  
1407.Review on link between substance use and victims of domestic violence dating violence, sexual assault, or stalkingNot later than 24 months after the date of enactment of this Act, the Secretary of the Department of Health and Human Services shall complete a review and submit a report to Congress on whether being a victim of domestic violence, dating violence, sexual assault, or stalking increases the likelihood of having a substance use disorder. 1408.Interagency working group to study Federal efforts to collect data on sexual violence (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Attorney General shall establish an interagency working group (in this section referred to as the Working Group) to study Federal efforts to collect data on sexual violence and to make recommendations on the harmonization of such efforts. 
(b)CompositionThe Working Group shall be comprised of at least one representative from the following agencies, who shall be selected by the head of that agency: (1)The Centers for Disease Control and Prevention. 
(2)The Department of Education. (3)The Department of Health and Human Services. 
(4)The Department of Justice. (5)The Equal Employment Opportunity Commission. 
(c)DutiesThe Working Group shall consider the following: (1)What activity constitutes different acts of sexual violence. 
(2)Whether reports that use the same terms for acts of sexual violence are collecting the same data on these acts. (3)Whether the context which led to an act of sexual violence should impact how that act is accounted for in reports. 
(4)Whether the data collected is presented in a way that allows the general public to understand what acts of sexual violence are included in each measurement. (5)Steps that agencies that compile reports relating to sexual violence can take to avoid double counting incidents of sexual violence. 
(d)Report requiredNot later than 2 years after the date of the enactment of this Act, the Working Group shall publish and submit to Congress a report on the following: (1)The activities of the Working Group. 
(2)Recommendations to harmonize Federal efforts to collect data on sexual violence. (3)Actions Federal agencies can take to implement the recommendations described in paragraph (2). 
(4)Recommendations, if any, for congressional action to implement the recommendations described in paragraph (2). (e)TerminationThe Working Group shall terminate 30 days after the date on which the report is submitted pursuant to subsection (d). 
(f)DefinitionsIn this section: (1)HarmonizeThe term harmonize includes efforts to coordinate sexual violence data collection to produce complementary information, as appropriate, without compromising programmatic needs. 
(2)Sexual violenceThe term sexual violence includes an unwanted sexual act (including both contact and non-contact) about which the Federal Government collects information. 1409.National Domestic Violence HotlineNot later than 3 months after the date of enactment of this Act, a national domestic violence hotline for which a grant is provided under section 313 of the Family Violence Prevention and Services Act shall include the voluntary feature of texting via telephone to ensure all methods of communication are available for victims and those seeking assistance. 
1410.Deputy Assistant Attorney General on Culturally Specific Communities within the Office of Justice ProgramsThere shall be a Deputy Assistant Attorney General on Culturally Specific Communities within the Office of Justice Programs who shall, under the guidance and authority of the Assistant Attorney General Office of Justice Programs— (1)oversee the administration of grants related to culturally specific services and contracts with culturally specific organizations;  
(2)coordinate development of Federal policy, protocols, and guidelines on matters relating to domestic violence, dating violence, sexual assault and stalking, in culturally specific communities;  (3)advise the Assistant Attorney General of the Office of Justice Programs concerning policies, legislation, implementation of laws, and other issues relating to domestic violence, dating violence, sexual assault and stalking in culturally specific communities;  
(4)provide technical assistance, coordination, and support to other offices and bureaus in the Department of Justice to develop policy and to enforce Federal laws relating to domestic violence, dating violence, sexual assault, and stalking in culturally specific communities;  (5)ensure that appropriate technical assistance, developed and provided by entities having expertise in culturally specific is made available to grantees and potential grantees proposing to serve culturally specific communities; and 
(6)ensure access to grants and technical assistance for culturally specific organizations and analyze the distribution of funding in order to identify barriers for culturally specific organizations. 1411.National resource center on workplace responses to assist victims of domestic and sexual violence assistance for microbusinessesSection 41501(b) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12501(b)) is amended— 
(1)in paragraph (2), by inserting after State and local governments the following: , and employers with fewer than 20 employees; and (2)in paragraph (3), by inserting before the period at the end the following: , which materials shall include a website with resources for employers with fewer than 20 employees, including live training materials.  
1412.Civil action relating to disclosure of intimate images 
(a)DefinitionsIn this section: (1)ConsentThe term consent means, with respect to an individual, an affirmative, conscious, and voluntary authorization made by the individual free from force, fraud, misrepresentation, or coercion of the depicted individual. 
(2)Commercial pornographic contentThe term commercial pornographic content means any material that is subject to the record keeping requirements under section 2257 of title 18, United States Code. (3)Depicted individualThe term depicted individual means an individual whose body is disclosed in whole or in part in an intimate image.  
(4)DiscloseThe term disclose means to transfer, publish, distribute, or make accessible an intimate image.  (5)IdentifiableThe term identifiable means recognizable by an individual other than the depicted individual from— 
(A)the intimate image itself; or (B)information or text displayed in connection with the intimate image.  
(6)Intimate imageThe term intimate image— (A)means a photograph, film, video recording, or digital recording that shows— 
(i)the uncovered genitals, pubic area, anus, or female nipple of an individual; (ii)the display or transfer of bodily sexual fluids on to any part of the body of an individual; 
(iii)an individual engaging in sexually explicit conduct; or (iv)an individual being subjected to sexually explicit conduct; and 
(B)includes any image described in subparagraph (A) captured or recorded while the depicted individual was in a public place if— (i)the depicted individual did not voluntarily display the content depicted in the image; or 
(ii)the depicted individual did not consent to the sexual conduct depicted in the image. (7)Sexually explicit conductThe term sexually explicit conduct has the meaning given the term in subparagraphs (A) and (B) of section 2256(2) of title 18, United States Code. 
(b)Civil action 
(1)Right of actionExcept as provided in paragraph (4), a depicted individual, or in the case of a depicted individual who is a minor, the parent of the depicted individual, whose intimate image is disclosed, in or through interstate or foreign commerce or using a means of interstate or foreign commerce (including the internet), without the consent of the depicted individual, and such disclosure was made by a person who acted knowingly without, or with reckless disregard for, the consent of the depicted individual to such disclosure, may bring a civil action against that person in an appropriate district court of the United States for appropriate relief. (2)ConsentFor purposes of an action under paragraph (1)— 
(A)evidence that the depicted individual provided consent to the capture or recording of the intimate image shall not, by itself, constitute evidence that the depicted individual provided consent to the disclosure of the intimate image; and (B)evidence that the depicted individual disclosed the image to the person alleged to have violated paragraph (1) shall not, by itself, constitute evidence that the depicted individual provided consent to the further disclosure of the intimate image.  
(3)Relief 
(A)In generalIn a civil action filed under this section— (i)an individual may recover the actual damages sustained by the individual or liquidated damages in the amount of $150,000, and the cost of the action, including reasonable attorney's fees and other litigation costs reasonably incurred; and 
(ii)the court may, in addition to any other relief available at law, order equitable relief, including a temporary restraining order, a preliminary injunction, or a permanent injunction ordering the defendant to cease display or disclosure of the image.  (B)Preservation of anonymityIn ordering relief under subparagraph (A), the court may grant injunctive relief maintaining the confidentiality of a plaintiff using a pseudonym. 
(4)ExceptionsA depicted individual may not bring an action for relief under this section relating to— (A)an intimate image that is commercial pornographic content unless— 
(i)the content was produced by force, fraud, misrepresentation, or coercion of the depicted individual; and (ii)the claim of force, fraud, misrepresentation, or coercion under clause (i) is demonstrated through a preponderance of evidence; 
(B)a disclosure made in good faith— (i)to a law enforcement officer or agency; 
(ii)as part of a legal proceeding; (iii)as part of medical education, diagnosis, or treatment; or 
(iv)in the reporting or investigation of— (I)unlawful content; or 
(II)unsolicited or unwelcome conduct; (C)a matter of public concern or public interest; or 
(D)a disclosure reasonably intended to assist the depicted individual. 1413.Certain activities relating to intimate visual depictions (a)Short titleThis section may be cited as the Stopping Harmful Image Exploitation and Limiting Distribution Act of 2021 or the SHIELD Act of 2021. 
(b)In generalChapter 88 of title 18, United States Code, is amended by adding at the end the following:  1802.Certain activities relating to intimate visual depictions (a)DefinitionsIn this section: 
(1)Communications serviceThe term communications service means— (A)a service provided by a person that is a common carrier, as that term is defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153), insofar as the person is acting as a common carrier; 
(B)an electronic communication service, as that term is defined in section 2510; (C)an information service, as that term is defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153); and 
(D)an interactive computer service, as that term is defined in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)). (2)Information content providerThe term information content provider has the meaning given that term in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f)). 
(3)Intimate visual depictionThe term intimate visual depiction means any visual depiction (as that term is defined in section 2256(5))— (A)of an individual who is reasonably identifiable from the visual depiction itself or information displayed in connection with the visual depiction; 
(B)in which— (i)the individual has obtained 18 years of age and is engaging in sexually explicit conduct; or 
(ii)the naked genitals, anus, pubic area or post-pubescent female nipple of the individual are visible; (C)in which the content described in subparagraph (B) is not simulated; and 
(D)in original or modified format. (4)Sexually explicit conductThe term sexually explicit conduct has the meaning given that term in section 2256(2)(A). 
(b)OffenseExcept as provided in subsection (d), it shall be unlawful to knowingly use any means or facility of interstate or foreign commerce to distribute an intimate visual depiction of an individual— (1)with knowledge of or reckless disregard for— 
(A)the lack of consent of the individual to the distribution; and (B)the reasonable expectation of the individual that the depiction would remain private; and 
(2)without an objectively reasonable belief that such distribution touches upon a matter of public concern. (c)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned not more than 2 years, for each individual victim depicted, or both. 
(d)Exceptions 
(1)Law enforcement, lawful reporting, and other legal proceedingsThis section— (A)does not prohibit any lawful law enforcement, correctional, or intelligence activity; 
(B)shall not apply in the case of an individual acting in good faith to report unlawful activity or in pursuance of a legal or professional or other lawful obligation; and (C)shall not apply in the case of a document production or filing associated with a legal proceeding. 
(2)Service providersThis section shall not apply to any provider of a communications service with regard to content provided by another information content provider unless the provider of the communications service intentionally solicits, or knowingly and predominantly distributes, content that the provider of the communications service actually knows is in violation of this section. (e)ThreatsAny person who intentionally threatens to commit an offense under subsection (b) shall be punished as provided in subsection (c). 
(f)Venue and extraterritorialityA prosecution under this section may be brought in a district where the defendant or the depicted individual resides or in a district where the intimate visual depictions are distributed. There is extraterritorial Federal jurisdiction over an offense under this section if the defendant or the depicted individual is a citizen or permanent resident of the United States.. (c)Clerical amendmentThe table of sections of chapter 88 of title 18, United States Code, is amended by inserting after the item relating to section 1801 the following: 
 
 
1802. Certain activities relating to intimate visual depictions.. 
1414.Task force on sexual violence in education 
(a)Task force on sexual violence in educationNot later than September 1, 2022, the Secretary of Education, the Secretary of Health and Human Services, and the Attorney General shall establish a joint interagency task force to be known as the Task Force on Sexual Violence in Education that shall— (1)provide pertinent information to the Secretary of Education, Attorney General, Congress, and the public with respect to campus sexual violence prevention, investigations, and responses, including the creation of consistent, public complaint processes for violations of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)); 
(2)provide recommendations to educational institutions for establishing sexual assault prevention and response teams; (3)develop recommendations for educational institutions on providing survivor resources, including healthcare, sexual assault kits, sexual assault nurse examiners, culturally responsive and inclusive standards of care, trauma-informed services, and access to confidential advocacy and support services; 
(4)develop recommendations in conjunction with student groups at greater statistical risk of perpetuating rape culture such as fraternities and athletic departments for best practices for responses and prevention with respect to sexual violence and dating violence for educational institutions, taking into consideration an institution’s size and resources; (5)develop recommendations for educational institutions on sex education, as appropriate, training for school staff, and various equitable discipline models; 
(6)develop recommendations on culturally responsive and inclusive approaches to supporting survivors, which include consideration of race, ethnicity, national origin, immigrant status, gender identity, sexual orientation, ability, disability, socio-economic status, exposure to trauma, and other compounding factors; (7)solicit periodic input from a diverse group of survivors, trauma specialists, advocates from national, State, and local anti-sexual violence advocacy organizations, institutions of higher education, and other public stakeholders; 
(8)assess the Department of Education’s ability under section 902 of the Education Amendments of 1972 (20 U.S.C. 1682) to levy intermediate fines for noncompliance with title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and the advisability of additional remedies for such noncompliance, in addition to the remedies already available under Federal law; and (9)create a plan described in subsection (c). 
(b)Personnel details 
(1)Authority to detailNotwithstanding any other provision of law, the head of a component of any Federal agency that is funded under the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.) may detail an officer or employee of such component to the Task Force on Sexual Violence in Education or to the Secretary of Education to assist the Task Force with the duties described in subsection (a), as jointly agreed to by the head of such component and the Task Force. (2)Basis for detailA personnel detail made under paragraph (1) may be made— 
(A)for a period of not more than 3 years; and (B)on a reimbursable or nonreimbursable basis. 
(c)Additional planNot later than 90 days after the date on which the Task Force on Sexual Violence in Education is established under subsection (a), the Task Force shall submit to Congress recommendations for recruiting, retaining, and training a highly-qualified workforce employed by the Department of Education to carry out investigation of complaints alleging a violation of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)), and enforcement of such title IX (20 U.S.C. 1681 et seq.) or such section 485(f) (20 U.S.C. 1092(f)), with respect to sexual violence in education. Such plan shall include— (1)an assessment to identify current gaps or challenges carrying out such investigation and enforcement, which may include surveying current investigative workforce to solicit feedback on areas in need of improvement; 
(2)an examination of issues of recruiting, retention, and the professional development of such workforce, including the possibility of providing retention bonuses or other forms of compensation for the purpose of ensuring the Department of Education has the capacity, in both personnel and skills, needed to properly perform its mission and provide adequate oversight of educational institutions; (3)an assessment of the benefits of outreach and training with both law enforcement agencies and educational institutions with respect to such workforce; 
(4)an examination of best practices for making educational institutions aware of the most effective campus sexual violence prevention, investigation, and response practices and identifying areas where more research should be conducted; and (5)strategies for addressing such other matters as the Secretary of Education considers necessary to sexual violence prevention, investigation, and responses. 
(d)Annual reportThe Task Force on Sexual Violence in Education shall report to Congress on an annual basis, and make publicly available, a report of its activities and any update of the plan required under subsection (c), including the number of complaints received regarding sexual violence (including violence on the basis of sexual orientation and gender identity), the number of open investigations, the number of complaints that continued to resolution, the number of complaints resolved using informal resolution, the average time to complete an investigation, the number of investigations initiated based on complaints, and the number of investigations initiated by the Department of Education. (e)DefinitionsIn this section: 
(1)The term educational institution includes an institution of higher education, an elementary school, or a secondary school. (2)The terms elementary school and secondary school have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(3)The term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). 1415.Survivors’ bill of rights (a)In generalThe Attorney General shall make grants to States that have in place a law that provides to sexual assault survivors the rights, at a minimum, under section 3772 of title 18, United States Code. 
(b)Grant amountSubject to the availability of appropriations, a grant to a State under this section shall be equal to 10 percent of the average of the amount of funding of the 3 most recent awards that the State received under part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program). (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a). 
1416.Report on sexual assault response teams at hospitalsIn order to be eligible for funds made available by the Department of Justice under this Act or an amendment made by this Act, a State or unit of local government shall submit to the Attorney General a report, on an annual basis, which contains the following: (1)The number of hospitals in the jurisdiction that have sexual assault response teams (or their equivalent). 
(2)The average response time of each such team in responding to the needs, including the emotional needs, of rape and sexual assault victims in the emergency room.  XVCybercrime Enforcement 1501.Local law enforcement grants for enforcement of cybercrimes (a)In generalSubject to the availability of appropriations, the Attorney General shall award grants under this section to States and units of local government for the prevention, enforcement, and prosecution of cybercrimes against individuals. 
(b)Application 
(1)In generalTo request a grant under this section, the chief executive officer of a State or unit of local government shall submit an application to the Attorney General within 90 days after the date on which funds to carry out this section are appropriated for a fiscal year, in such form as the Attorney General may require. Such application shall include the following: (A)A certification that Federal funds made available under this section will not be used to supplant State or local funds, but will be used to increase the amounts of such funds that would, in the absence of Federal funds, be made available for law enforcement activities. 
(B)An assurance that, not fewer than 30 days before the application (or any amendment to the application) was submitted to the Attorney General, the application (or amendment) was submitted for review to the governing body of the State or unit of local government (or to an organization designated by that governing body). (C)An assurance that, before the application (or any amendment to the application) was submitted to the Attorney General— 
(i)the application (or amendment) was made public; and (ii)an opportunity to comment on the application (or amendment) was provided to citizens and to neighborhood or community-based organizations, to the extent applicable law or established procedure makes such an opportunity available. 
(D)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require. (E)A certification, made in a form acceptable to the Attorney General and executed by the chief executive officer of the applicant (or by another officer of the applicant, if qualified under regulations promulgated by the Attorney General), that— 
(i)the programs to be funded by the grant meet all the requirements of this section; (ii)all the information contained in the application is correct; 
(iii)there has been appropriate coordination with affected agencies; and (iv)the applicant will comply with all provisions of this section and all other applicable Federal laws. 
(F)A certification that the State or in the case of a unit of local government, the State in which the unit of local government is located, has in effect criminal laws which prohibit cybercrimes against individuals. (G)A certification that any equipment described in subsection (c)(7) purchased using grant funds awarded under this section will be used primarily for investigations and forensic analysis of evidence in matters involving cybercrimes against individuals. 
(c)Use of fundsGrants awarded under this section may only be used for programs that provide— (1)training for State or local law enforcement personnel relating to cybercrimes against individuals, including— 
(A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; 
(C)training such personnel to identify and investigate cybercrimes against individuals; (D)training such personnel to enforce and utilize the laws that prohibit cybercrimes against individuals; 
(E)training such personnel to utilize technology to assist in the investigation of cybercrimes against individuals and enforcement of laws that prohibit such crimes; and (F)the payment of overtime incurred as a result of such training; 
(2)training for State or local prosecutors, judges, and judicial personnel, relating to cybercrimes against individuals, including— (A)training such personnel to identify, investigate, prosecute, or adjudicate cybercrimes against individuals; 
(B)training such personnel to utilize laws that prohibit cybercrimes against individuals; (C)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; and 
(D)training such personnel to utilize technology to assist in the prosecution or adjudication of acts of cybercrimes against individuals, including the use of technology to protect victims of such crimes; (3)training for State or local emergency dispatch personnel relating to cybercrimes against individuals, including— 
(A)training such personnel to identify and protect victims of cybercrimes against individuals; (B)training such personnel to utilize Federal, State, local, and other resources to assist victims of cybercrimes against individuals; 
(C)training such personnel to utilize technology to assist in the identification of and response to cybercrimes against individuals; and (D)the payment of overtime incurred as a result of such training; 
(4)assistance to State or local law enforcement agencies in enforcing laws that prohibit cybercrimes against individuals, including expenses incurred in performing enforcement operations, such as overtime payments; (5)assistance to State or local law enforcement agencies in educating the public in order to prevent, deter, and identify violations of laws that prohibit cybercrimes against individuals; 
(6)assistance to State or local law enforcement agencies to establish task forces that operate solely to conduct investigations, forensic analyses of evidence, and prosecutions in matters involving cybercrimes against individuals; (7)assistance to State or local law enforcement and prosecutors in acquiring computers, computer equipment, and other equipment necessary to conduct investigations and forensic analysis of evidence in matters involving cybercrimes against individuals, including expenses incurred in the training, maintenance, or acquisition of technical updates necessary for the use of such equipment for the duration of a reasonable period of use of such equipment; 
(8)assistance in the facilitation and promotion of sharing, with State and local law enforcement officers and prosecutors, of the expertise and information of Federal law enforcement agencies about the investigation, analysis, and prosecution of matters involving laws that prohibit cybercrimes against individuals, including the use of multijurisdictional task forces; or (9)assistance to State and local law enforcement and prosecutors in processing interstate extradition requests for violations of laws involving cybercrimes against individuals, including expenses incurred in the extradition of an offender from one State to another. 
(d)Report to the secretaryOn the date that is 1 year after the date on which a State or unit of local government receives a grant under this section, and annually thereafter, the chief executive of such State or unit of local government shall submit to the Attorney General a report which contains— (1)a summary of the activities carried out during the previous year with any grant received by such State or unit of local government; 
(2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require. 
(e)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d). (f)Authorization of appropriations (1)In GeneralThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2022 through 2026. 
(2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be used for evaluation, monitoring, technical assistance, salaries, and administrative expenses. (g)DefinitionsIn this section: 
(1)The term cybercrimes against individuals means the criminal offenses applicable in the relevant State or unit of local government that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that— (A)use of a computer need not be an element of such an offense; and 
(B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons. (2)The term computer includes a computer network and an interactive electronic device. 
1502.National Resource Center Grant 
(a)In generalSubject to the availability of appropriations, the Attorney General shall award a grant under this section to an eligible entity for the purpose of the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals to provide resource information, training, and technical assistance to improve the capacity of individuals, organizations, governmental entities, and communities to prevent, enforce, and prosecute cybercrimes against individuals. (b)ApplicationTo request a grant under this section, an eligible entity shall submit an application to the Attorney General not later than 90 days after the date on which funds to carry out this section are appropriated for fiscal year 2022 in such form as the Attorney General may require. Such application shall include the following: 
(1)An assurance that, for each fiscal year covered by an application, the applicant shall maintain and report such data, records, and information (programmatic and financial) as the Attorney General may reasonably require. (2)A certification, made in a form acceptable to the Attorney General, that— 
(A)the programs funded by the grant meet all the requirements of this section; (B)all the information contained in the application is correct; and 
(C)the applicant will comply with all provisions of this section and all other applicable Federal laws. (c)Use of fundsThe eligible entity awarded a grant under this section shall use such amounts for the establishment and maintenance of a National Resource Center on Cybercrimes Against Individuals, which shall— 
(1)offer a comprehensive array of technical assistance and training resources to Federal, State, and local governmental agencies, community-based organizations, and other professionals and interested parties, related to cybercrimes against individuals, including programs and research related to victims; (2)maintain a resource library which shall collect, prepare, analyze, and disseminate information and statistics related to— 
(A)the incidence of cybercrimes against individuals; (B)the enforcement, and prosecution of laws relating to cybercrimes against individuals; and 
(C)the provision of supportive services and resources for victims of cybercrimes against individuals; and (3)conduct research related to— 
(A)the causes of cybercrimes against individuals; (B)the effect of cybercrimes against individuals on victims of such crimes; and 
(C)model solutions to prevent or deter cybercrimes against individuals or to enforce the laws relating to cybercrimes against individuals. (d)Duration of grant (1)In generalThe grant awarded under this section shall be awarded for a period of 5 years. 
(2)RenewalA grant under this section may be renewed for additional 5-year periods if the Attorney General determines that the funds made available to the recipient were used in a manner described in subsection (c), and if the recipient resubmits an application described in subsection (b) in such form, and at such time as the Attorney General may reasonably require. (e)SubgrantsThe eligible entity awarded a grant under this section may make subgrants to other nonprofit private organizations with relevant subject matter expertise in order to establish and maintain the National Resource Center on Cybercrimes Against Individuals in accordance with subsection (c). 
(f)Report to the secretaryOn the date that is 1 year after the date on which an eligible entity receives a grant under this section, and annually thereafter for the duration of the grant period, the entity shall submit to the Attorney General a report which contains— (1)a summary of the activities carried out under the grant program during the previous year; 
(2)an evaluation of the results of such activities; and (3)such other information as the Attorney General may reasonably require. 
(g)Report to congressNot later than November 1 of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that contains a compilation of the information contained in the report submitted under subsection (d). (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2022 through 2026. 
(i)DefinitionsIn this section: (1)Cybercrimes against individualsThe term cybercrimes against individuals has the meaning given such term in section 1501(g). 
(2)Eligible EntityThe term eligible entity means a nonprofit private organization that focuses on cybercrimes against individuals and that— (A)provides documentation to the Attorney General demonstrating experience working directly on issues of cybercrimes against individuals; and 
(B)includes on the entity’s advisory board representatives who have a documented history of working directly on issues of cybercrimes against individuals and who are geographically and culturally diverse. 1503.National strategy, classification, and reporting on cybercrime (a)DefinitionsIn this section: 
(1)ComputerThe term computer includes a computer network and any interactive electronic device. (2)Cybercrime against individualsThe term cybercrime against individuals means a Federal, State, or local criminal offense that involves the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that— 
(A)use of a computer need not be an element of the offense; and (B)the term does not include the use of a computer to cause harm to a commercial entity, government agency, or non-natural person. 
(b)National strategyThe Attorney General shall develop a national strategy to— (1)reduce the incidence of cybercrimes against individuals; 
(2)coordinate investigations of cybercrimes against individuals by Federal law enforcement agencies; and (3)increase the number of Federal prosecutions of cybercrimes against individuals. 
(c)Classification of cybercrimes against individuals for purposes of crime reportsIn accordance with the authority of the Attorney General under section 534 of title 28, United States Code, the Director of the Federal Bureau of Investigation shall— (1)design and create within the Uniform Crime Reports a category for offenses that constitute cybercrimes against individuals; 
(2)to the extent feasible, within the category established under paragraph (1), establish subcategories for each type of cybercrime against individuals that is an offense under Federal or State law; (3)classify the category established under paragraph (1) as a Part I crime in the Uniform Crime Reports; and 
(4)classify each type of cybercrime against individuals that is an offense under Federal or State law as a Group A offense for the purpose of the National Incident-Based Reporting System. (d)Annual summaryThe Attorney General shall publish an annual summary of the information reported in the Uniform Crime Reports and the National Incident-Based Reporting System relating to cybercrimes against individuals. 
XVIKeeping Children Safe from Family Violence 
1601.Short titleThis title may be cited as the Keeping Children Safe From Family Violence Act or Kayden’s Law.  1602.FindingsCongress finds the following: 
(1)Approximately one in 15 children are exposed each year to domestic violence. (2)Most child abuse is perpetrated in the family and by a parent. Intimate partner violence and child abuse overlap in the same families at rates of 30 to 60 percent. A child’s risk of abuse increases after a perpetrator of intimate partner violence separates from their domestic partner, even when the perpetrator had not previously directly abused the child. Children who have witnessed intimate partner violence are approximately four times more likely to experience direct child maltreatment than children who have not witnessed intimate partner violence. 
(3)More than 75 percent of child sexual abuse is perpetrated by a family member or a person known to the child. U.S. Department of Justice data shows that family members are almost half (49 percent) of the perpetrators of child sex assault victims under age 6.  (4)Research suggests a child’s exposure to a batterer is among the strongest indicators of risk of incest victimization. One study found female children whose fathers were batterers of the mother were six-and-a-half times more likely to experience father-daughter incest than female children who do not have an abusive father. 
(5)Child abuse is a major public health issue in the United States. Total lifetime financial costs associated with just 1 year of confirmed cases of child maltreatment (including child physical abuse, sexual abuse, psychological abuse and neglect) results in $124 billion in annual costs to the U.S. economy, or approximately one percent of the gross domestic product. (6)Empirical research indicates that allegations of child physical and sexual abuse are regularly discounted by courts when raised in child custody cases, with fewer than one-fourth of claims that a father has committed child physical or sexual abuse believed; and where the allegedly abusive parent claimed the mother was alienating the child, only 1 out of 51 claims of sexual molestation by a father were believed. Independent research indicates that child sexual abuse allegations are credible 50 to 70 percent of the time. 
(7)Empirical research shows that alleged or known abusive parents are often granted custody or unprotected parenting time by courts. Approximately one-third of parents alleged to have committed child abuse took primary custody from the protective parent reporting the abuse, placing children at ongoing risk. (8)Researchers have documented nearly 800 children murdered in the United States since 2008 by a divorcing or separating parent. More than 100 of these child murders are known to have occurred after a court ordered the child into contact with the dangerous parent over the objection of a safe parent or caregiver. 
(9)Scientifically unsound theories that treat mothers’ abuse allegations as likely false attempts to undermine the father are frequently applied in family court to minimize or deny parents’ and children’s reports of abuse. Many experts who testify against abuse allegations lack expertise in the relevant type of alleged abuse, relying instead on unsound and unproven theories. (10)Judges presiding over custody cases with allegations of child abuse, child sexual abuse, and domestic violence are rarely required to receive training on these subjects, nor have most States established standards for such trainings. 
1603.PurposesThe purposes of this title are to: (1)increase the priority given to child safety in any private State court proceeding affecting children’s care and custody, excluding child protective and social service proceedings; 
(2)strengthen courts’ abilities to recognize and adjudicate domestic violence and child abuse allegations based on valid, admissible evidence, and to enter orders which protect and minimize the risk of harm to children as the first priority; and (3)ensure that professional personnel involved in cases containing abuse allegations receive trauma-informed and culturally appropriate training on the dynamics, signs and impact of domestic violence and child abuse, including child sexual abuse. 
1604.Definition of covered formula grantThe term covered formula grant means a grant under part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program). 1605.Increased funding for formula grants authorized (a)In generalThe Attorney General shall increase the amount provided to a State under the covered formula grants in accordance with this title if— 
(1)Evidence 
(A)ExpertsThe State has in place a law ensuring that, in a custody proceeding where a parent has been alleged to have committed domestic violence or child abuse, including child sexual abuse, evidence from court-appointed or outside professionals regarding the alleged abuse may be admitted only when the professional possesses demonstrated expertise and clinical, not solely forensic, experience in working with victims of domestic violence or child abuse, including child sexual abuse. (B)Non-expertsThe State has in place a law ensuring that, in a custody proceeding where a parent has been alleged to have committed domestic violence or child abuse, including child sexual abuse, evidence of past sexual or physical abuse committed by a party, including but not limited to any past or current protection from abuse orders, sexual violence abuse protection orders, arrests, or convictions, must be considered in determining the truth of any allegations of family violence. 
(2)ExpertsThe State has in place uniform required standards of domestic violence and child abuse expertise and experience for all court-appointed neutral professional opinions related to abuse, trauma, and the behaviors of victims and perpetrators, which meet the criteria in paragraph (1)(A). (3)Remedies for a child’s resistance to contact with a parentThe State has in place a law ensuring that— 
(A)No removal of care from safe parentNo child shall be removed from the care of a competent protective, non-physically or sexually abusive parent or litigating party to whom the child is bonded or attached, nor shall the child’s contact with such parent be restricted, solely in order to improve a deficient relationship with the other parent. (B)Reunification treatmentNo reunification treatment may be ordered by the court without scientifically valid and generally accepted proof of the safety, effectiveness and therapeutic value of the particular treatment, nor may any treatment predicated on cutting off a child from the parent to whom they are bonded or attached be ordered. 
(C)Causes of child resistanceAny order to remediate a child’s contact resistance must address the resisted parent’s behaviors or contributions to the child’s resistance first, before ordering the preferred parent to take steps to potentially improve the child’s relationship with the parent they resist. (4)Training and education program (A)In generalThe State has in place an ongoing education and training program for judges and magistrates who hear custody matters, and relevant court personnel, including guardians ad litem, best interest attorneys, counsel for children, custody evaluators, masters, and mediators, focusing solely on domestic violence and child abuse, including— 
(i)child sexual abuse; (ii)physical abuse; 
(iii)emotional abuse; (iv)coercive control; 
(v)implicit and explicit bias; (vi)trauma; 
(vii)long and short-term impacts of domestic violence and child abuse on children; and (viii)victim and perpetrator behaviors. 
(B)ProvidersTraining must be provided by— (i)professionals with substantial experience in assisting survivors of domestic violence or child abuse, such as a victim service provider; and  
(ii)where possible, survivors of domestic violence, or child physical or sexual abuse.  (C)Evidence-based research (i)In generalThe education and training program in subparagraph (A) shall rely on evidence-based and peer-reviewed research by recognized experts in the types of abuse designated under this section. 
(ii)ExclusionThe education and training program shall not include theories, concepts, and belief systems unsupported by valid, credible scientific research. (D)Objective of education and training programThe education and training program shall be designed to improve the ability of courts to recognize and respond to child physical abuse, child sexual abuse, domestic violence, and trauma on all family victims, particularly children, and make appropriate custody decisions that prioritize child safety and well-being, and shall be culturally sensitive and appropriate for diverse communities. 
(E)Training requirementsJudges and all other personnel identified in subparagraph (A) must receive at least 60 hours of initial training on these identified topics, and at least 20 hours of this ongoing training every 2 years. (F)Custody evaluator requirementsPrior to being appointed in a case, a custody evaluator shall, at a minimum, hold a Master’s degree in a relevant field and must have completed the training requirements of subparagraph (E). 
(4)Legal representationThe State shall notify parties of the importance of legal representation and shall direct the parties to appropriate resources. (b)Grant increaseThe amount of the increase provided to a State under the covered formula grant under this title shall be equal to not more than 10 percent of the average of the total amount of funding provided to the State under the covered formula grant under the 3 most recent awards to the State. 
1606.ApplicationA State seeking a grant under this title shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information regarding the law described in section 1605. 1607.Rule of constructionNothing in this title shall be interpreted to discourage States from adopting additional provisions to increase safe outcomes for children; additional protective provisions are encouraged.  
1608.Grant term 
(a)In generalThe term of a covered grant shall be for 1 year. (b)RenewalA State that receives a covered grant may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require. 
(c)LimitA State shall not receive a covered grant for more than 4 years. 1609.Uses of fundsA State that receives an increase under the covered formula grants under this title shall use the amount of the increase for subgrants pursuant to section 2007(c)(4)(C) or (D) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10446(c)(4)).  
1610.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $5,000,000 for each of fiscal years 2022 through 2026. 1611.Sexual assault survivors' rightsSection 3772(a)(2) of title 18, United States Code, is amended— 
(1)in subparagraph (B), by striking ; and and inserting a semicolon; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(3)by inserting the following new subparagraph:  (D)be informed of the status and location of a sexual assault evidence collection kit.. 
1612.Grants to State and Tribal courts to implement protection order pilot programsPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461 et seq.) is amended— (1)by redesignating sections 2103, 2104, and 2105 as sections 2104, 2105, and 2106, respectively; and 
(2)by inserting after section 2102 the following:  2103.Grants to State and Tribal courts to implement protection order pilot programs (a)Definition of eligible entityIn this section, the term eligible entity means a State or Tribal court that is part of a multidisciplinary partnership that includes, to the extent practicable— 
(1)State, Tribal, or local law enforcement agency; (2)a State, Tribal, or local prosecutor advocate group; 
(3)a victim service provider or State or Tribal domestic violence coalition; (4)a nonprofit program or government agency with demonstrated experience in providing legal assistance or legal advice to victims of domestic violence and sexual assault; 
(5)the bar association of the applicable State or Indian Tribe; (6)the State or Tribal association of court clerks; 
(7)a State, Tribal, or local association of criminal defense attorneys; (8)not fewer than 2 individuals with expertise in the design and management of court case management systems and systems of integration; 
(9)not fewer than 2 State or Tribal court judges with experience in— (A)the field of domestic violence; and 
(B)issuing protective orders; and (10)a judge assigned to the criminal docket of the State or Tribal court. 
(b)Grants authorized 
(1)In generalIn addition to grants authorized under section 2101, the Attorney General shall make grants to eligible entities to carry out the activities described in subsection (c) of this section. (2)NumberThe Attorney General may award not more than 10 grants under paragraph (1). 
(3)AmountThe amount of a grant awarded under paragraph (1) may be not more than $1,500,000. (c)Mandatory activities (1)In generalAn eligible entity that receives a grant under this section shall use the grant funds, in consultation with the partners required under subsection (a), to— 
(A)develop and implement a program for properly and legally serving protection orders through electronic communication methods to— (i)modernize the service process and make the process more effective and efficient; 
(ii)provide for improved safety of victims; and (iii)make protection orders enforceable as quickly as possible; 
(B)develop best practices relating to the service of protection orders through electronic communication methods; (C)ensure that the program developed under subparagraph (A) complies with due process requirements and any other procedures required by law or by a court; and 
(D)implement any technology necessary to carry out the program developed under subparagraph (A), such as technology to verify and track the receipt of a protection order by the intended party. (2)TimelineAn eligible entity that receives a grant under this section shall— 
(A)implement the program required under paragraph (1)(A) not later than 2 years after receiving the grant; and (B)carry out the program for not fewer than 3 years. 
(d)Diversity of recipientsThe Attorney General shall award grants under this section to eligible entities in a variety of areas and situations, including— (1)a State court that serves a population of not fewer than 1,000,000 individuals; 
(2)a State court that— (A)serves a State that is among the 7 States with the lowest population density in the United States; and 
(B)has a relatively low rate of successful service with respect to protection orders, as determined by the Attorney General; (3)a State court that— 
(A)serves a State that is among the 7 States with the highest population density in the United States; and (B)has a relatively low rate of successful service with respect to protection orders, as determined by the Attorney General; 
(4)a court that uses an integrated, statewide case management system; (5)a court that uses a standalone case management system; 
(6)a Tribal court; and (7)a court that serves a culturally specific and underserved population. 
(e)Application 
(1)In generalAn eligible entity shall submit an application to the Attorney General that includes— (A)a description of the process that the eligible entity uses for service of protection orders at the time of submission of the application; 
(B)to the extent practicable, statistics relating to protection orders during the 3 calendar years preceding the date of submission of the application, including rates of— (i)successful service; and 
(ii)enforcement; (C)an initial list of the entities serving as the partners required under subsection (a); and 
(D)any other information the Attorney General may reasonably require. (2)No other application requiredAn eligible entity shall not be required to submit an application under section 2102 to receive a grant under this section. 
(f)Technical assistanceNotwithstanding section 40002(b)(11) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(b)(11)), as applied under section 2106 of this part, not less than 5 percent and not more than 8 percent of the total amounts appropriated to carry out this section shall be available to the Attorney General for technical assistance relating to the purposes of this section. (g)Report to Attorney General (1)Initial reportNot later than 2 years after receiving a grant under this section, an eligible entity shall submit to the Attorney General a report that details the plan of the entity for implementation of the program under subsection (c). 
(2)Subsequent reports 
(A)In generalNot later than 1 year after implementing the program under subsection (c), and not later than 2 years thereafter, an eligible entity shall submit to the Attorney General a report that describes the program implemented under subsection (c), including with respect to— (i)viability; 
(ii)cost; (iii)service statistics; 
(iv)challenges; (v)analysis of the technology used to fulfill the goals of the program; 
(vi)analysis of any legal or due process issues resulting from the electronic service method described in subsection (c)(1)(A); and (vii)best practices for implementing such a program in other similarly situated locations. 
(B)Contents of final reportAn eligible entity shall include in the second report submitted under subparagraph (A) recommendations for— (i)future nationwide implementation of the program implemented by the eligible entity; and 
(ii)usage of electronic service, similar to the service used by the eligible entity, for other commonly used court orders, including with respect to viability and cost. (h)No regulations or guidelines requiredNotwithstanding section 2105, the Attorney General shall not be required to publish regulations or guidelines implementing this section. 
(i)Authorization of appropriationsIn addition to amounts otherwise made available to carry out this part, there is authorized to be appropriated to carry out this section $10,000,000 for fiscal years 2019 through 2024.. 1613.Online survey tool for campus safety (a)In generalThe Secretary of Education shall, in consultation with the Attorney General, Director of the Centers for Disease Control, and the Secretary of the Department of Health and Human Services and experts in domestic violence, dating violence, sexual assault, sexual harassment, and stalking, develop, design, and make available through a secure and accessible online portal, a standardized online survey tool regarding student experiences with domestic violence, dating violence, sexual assault, sexual harassment, and stalking. 
(b)Development of survey toolIn developing the survey tool required under subsection (a), the Secretary of Education shall— (1)use best practices from peer-reviewed research measuring domestic violence, dating violence, sexual assault, sexual harassment, and stalking; 
(2)consult with the higher education community, experts in survey research related to domestic violence, dating violence, sexual assault, sexual harassment, and stalking, and organizations engaged in the prevention of and response to, and advocacy on behalf of victims of, domestic violence, dating violence, sexual assault, sexual harassment, and stalking regarding the development and design of such survey tool and the methodology for administration of such survey tool; and (3)ensure that the survey tool is readily accessible to and usable by individuals with disabilities. 
(c)Elements 
(1)In generalThe survey tool developed pursuant to this paragraph shall be fair and unbiased, scientifically valid and reliable, and meet the highest standards of survey research. (2)Survey questionsSurvey questions included in the survey tool developed pursuant to this section shall— 
(A)be designed to gather information on student experiences with domestic violence, dating violence, sexual assault, sexual harassment, and stalking, including the experiences of victims of such incidents; (B)use trauma-informed language to prevent retraumatization; and 
(C)include the following: (i)Questions that give students the option to report their demographic information. 
(ii)Questions designed to determine the incidence and prevalence of domestic violence, dating violence, sexual assault, sexual harassment, and stalking. (iii)Questions regarding whether students know about institutional policies and procedures related to domestic violence, dating violence, sexual assault, sexual harassment, and stalking. 
(iv)Questions designed to determine, if victims reported domestic violence, dating violence, sexual assault, sexual harassment, or stalking— (I)to whom the incident was reported and what response the victim may have received; 
(II)whether the victim was informed of, or referred to, national, State, local, or on-campus resources; and (III)whether the entity to whom the victim reported the incident conducted an investigation and the duration and final resolution of such an investigation. 
(v)Questions regarding contextual factors, such as whether force, incapacitation, or coercion was involved. (vi)Questions to determine whether an accused individual was a student at the institution. 
(vii)Questions to determine whether a victim reported an incident to State, local, or campus law enforcement. (viii)Questions to determine why the victim chose to report or not report an incident to the institution or State, local, or campus law enforcement. 
(ix)Questions to determine the impact of domestic violence, dating violence, sexual assault, sexual harassment, and stalking on the victim’s education, including diminished grades, dropped classes, leaves of absence, and negative financial consequences (such as costs associated with loss in paid tuition due to leaves of absence, loss in scholarship awards due to diminished grades, and cost associated with counseling, medical services, or housing changes). (x)Questions to determine the impact and effectiveness of prevention and awareness programs and complaints processes. 
(xi)Questions to determine attitudes toward sexual violence and harassment, including the willingness of individuals to intervene as a bystander of sex-based (including sexual orientation-based and gender identity-based), race-based, national origin-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, sexual assault, sexual harassment, and stalking. (xii)Other questions, as determined by the Secretary of Education. 
(3)Additional elementsIn addition to the standardized questions developed by the Secretary of Education under paragraph (2), an institution may request additional information from students that would increase the understanding of the institution of school climate factors unique to their campuses. (4)ResponsesThe responses to the survey questions described in paragraph (2) shall— 
(A)be submitted confidentially; (B)not be included in crime statistics; and 
(C)in the case of such responses being included in a report, shall not include personally identifiable information. (d)Administration of survey (1)Federal administrationThe Secretary of Education, in consultation with the Attorney General, Director of the Centers for Disease Control, and Secretary of the Department of Health and Human Services, shall develop a mechanism by which institutions of higher education may, with respect to the survey tool developed pursuant to this section— 
(A)administer such survey tool; and (B)modify such survey tool to include additional elements or requirements, as determined by the institution. 
(2)CostsThe Secretary of Education may not require an institution of higher education to pay to modify the survey tool in accordance with paragraph (1)(B). (3)AccessibilityThe Secretary of Education shall ensure that the survey tool is administered in such a way as to be readily accessible to and usable by individuals with disabilities. 
(4)Institutional administrationBeginning not later than 1 year after the date on which the Secretary of Education makes available to institutions the mechanism described in paragraph (1), and every 2 years thereafter, each institution shall administer the survey tool developed pursuant to this section. (e)Completed surveysThe Secretary of Education shall require each institution participating in any program under this title to ensure, to the maximum extent practicable, that an adequate, random, and representative sample size of students (as determined by the Secretary) enrolled at the institution complete the survey tool developed pursuant to this section. 
(f)ReportBeginning not later than 2 years after the date of enactment of this Act, the Secretary of Education shall prepare a biennial report on the information gained from the standardized elements of the survey under this section and publish such report in an accessible format on the website of the Department and submit such report to Congress. The report shall include campus-level data for each school and attributed by name of each campus in a manner that permits comparisons across schools and campuses. (g)PublicationEach institution shall publish, in a manner that is readily accessible and usable by individuals, including individuals with disabilities— 
(1)the campus-level results of the standardized elements of the survey under this section on the website of the institution and in the annual security report required under subsection (f) for the campuses affiliated with the institution; and (2)the campus-level results of the additional elements modifying the survey by the institution, if any, on the website of the institution. 
(h)ViolationUpon a determination pursuant to section 487(c)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)(B)) that an institution of higher education has violated or failed to carry out any provision under this section, the Secretary of Education shall impose a civil penalty upon the institution in the same amount and pursuant to the same procedures as a civil penalty is imposed under section 487(c)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094(c)(3)(B)). 1614.Study on child custody in domestic violence casesThe Attorney General, in consultation with the Secretary of Health and Human Services, shall conduct a study investigating whether victims who raise evidence of domestic violence are more likely to lose primary custody of children to an abusive partner or to the State, including— 
(1)a review of State laws, regulations, and practices on how child neglect and custody situations are handled in domestic violence situations; and (2)a list of recommendations on how to restructure State laws, regulations, and practices to better protect victims of domestic violence and their children.  
XVIIProtections for certain immigrant women 
1701.Pilot program to provide additional protectionsNotwithstanding any other provision of law, the Secretary of Homeland Security shall publish an interim final rule establishing a 6-year pilot program allowing nonimmigrants authorized for employment under section 106 of the Immigration and Nationality Act (8 U.S.C. 1105a), and their children, to apply for lawful temporary status and travel authorization independent of the principal nonimmigrants to which their current status is or was tied. Such interim final rule shall be published and take effect not later than 180 days after the date of the enactment of this Act.   Passed the House of Representatives March 17, 2021.Cheryl L. Johnson,Clerk.  